Exhibit 10.1

Execution Copy

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”), made and entered into as of March 27,
2018 by and between Equifax Inc., a Georgia corporation (together with its
successors and assigns permitted under this Agreement, the “Company”) and Mark
W. Begor (“you”) (each a “Party”).

W I T N E S S E T H:

WHEREAS, the Company desires to employ you as its Chief Executive Officer as of
and following the Effective Date (as defined below) and desires to memorialize
the terms and conditions of such employment in this Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Parties agree as follows:

1. TERM OF EMPLOYMENT

The term of employment under this Agreement shall commence effective as of the
date your employment with the Company commences (the “Effective Date”), which
the Parties expect to be on or around April 16, 2018, and will continue until
terminated in accordance with the terms of Section 8 (the “Employment Period”).
The Employment Period shall be freely terminable by either you or the Company,
for any reason, at any time, with or without Cause or notice (except as set
forth herein).

2. POSITION, DUTIES, AND RESPONSIBILITIES

(a) During the Employment Period, you shall be employed as the Chief Executive
Officer of the Company and shall have the duties, responsibilities, and
authority commensurate with your position as Chief Executive Officer of a
publicly traded company of similar size and type as the Company and such other
duties and responsibilities as shall be reasonably determined from time to time
by the Company’s Board of Directors (the “Board”) considering your position.
You, in carrying out your duties under this Agreement, shall report directly to
the Board. During the Employment Period, the Company shall nominate you for
service on the Board in accordance with the terms of the Company’s Bylaws and
its corporate governance guidelines and recommend to stockholders that you be
elected as a member of the Board. You agree to (i) serve on such boards of
directors or other governing bodies of Affiliates of the Company (or other
entities in which the Company has invested) and/or (ii) hold such officer or
equivalent titles and positions of the Company and any of its Affiliates or the
other entities, as the Board may request in its sole discretion, in any such
case without additional compensation therefor, provided that such service in the
case of (i) and (ii) are covered by the Company’s obligations as to
indemnification and directors’ and officers’ liability insurance coverage.



--------------------------------------------------------------------------------

(b) During the Employment Period, except for permitted vacation periods and
periods of illness, you shall devote substantially all of your business time and
attention to the performance of your duties hereunder and shall use your
efforts, skills, and abilities to promote the Company’s interests.
Notwithstanding the foregoing, you may (i) serve on any board of directors or
committee thereof for an unrelated entity (whether public or private) with the
prior express written consent of the Board (it being noted that the Company
expects that such consent will not be sought until after the first anniversary
of the Effective Date and that you will resign from any current board service no
later than the Effective Date), (ii) serve on the boards of a reasonable number
of trade associations and civic or charitable organizations, and (iii) manage
personal investments, so long as such activities set forth in this Section 2(b)
do not conflict or materially interfere with the effective discharge of your
duties and responsibilities under Section 2(a) above or violate the provisions
of Section 13 below or any restrictive covenants agreements to which you are or
become subject (collectively with Section 13 below, the “Restrictive
Covenants”).

(c) You shall perform your services as Chief Executive Officer primarily from
the Company’s headquarters, which are currently located in Atlanta, Georgia, or
such other location approved by the Board, and travel as reasonably required by
your job duties. You agree that you will establish a residence for you and your
wife in the Atlanta metropolitan area no later than six months from the
Effective Date (the earlier of the date such residence is established or the end
of such six-month period being the “Local Residence Date”).

3. BASE SALARY

You will be paid an annualized gross base salary, payable in accordance with the
regular payroll practices of the Company, of $1.5 million, prorated for 2018
beginning with the Effective Date. The base salary may be increased (but not
decreased) in the sole discretion of the Board or the Compensation Committee
(such amount, as it may have been increased, the “Base Salary”).

4. ANNUAL BONUS OPPORTUNITY

During the Employment Period, you will be eligible to earn an annual bonus (the
“Annual Bonus”) pursuant to the terms and conditions of the Company’s Annual
Cash Bonus Plans, subject to your continued employment through the date on which
payments are made under the applicable Annual Cash Bonus Plan, except as
otherwise provided in Section 10 hereof related to termination of employment.
For purposes of the Company’s Annual Cash Bonus Plans, your individual target
bonus percentage shall be 100% of your Base Salary for the applicable year (the
“Target Annual Bonus Opportunity”), with a maximum payout of 200% of actual Base
Salary. The Board will determine the specific metrics for the Annual Bonus
annually, after consultation with you (it being understood that initial metrics
will include, among others, metrics related to data security remediation and
absence of significant cybersecurity events). Your Target Annual Bonus
Opportunity will be prorated for 2018 based on the period of time you are
employed by the Company during the year.

 

2



--------------------------------------------------------------------------------

5. EQUITY INTERESTS

(a) As soon as practicable following the release of the Company’s first quarter
earnings for 2018 but, in any event, no later than May 15, 2018, the Company
shall grant to you an initial equity award (the “Initial Award”) with a total
value at grant (the “Grant Value”) of $7 million, consisting of (i) an award of
$3.5 million in performance-based restricted stock units (the “Initial PRSU
Award”), with the Grant Value thereof based on the closing price per share of
the Company’s common stock on the grant date (the “Closing Price”), (ii) an
award of $1.75 million in time-based restricted stock units, valued in the same
manner as the Initial PRSU Award, and (iii) a stock option for shares of common
stock of the Company with a Grant Value of $1.75 million, determined based on
the Company’s methodology for granting stock options with a particular Grant
Value, and with an exercise price per share equal to the Closing Price. The
Initial Award shall be granted under the Equifax Inc. 2008 Omnibus Incentive
Plan, Amended and Restated Effective May 2, 2013 (as it may be amended or
replaced) (the “Stock Incentive Plan”), shall vest beginning with the Effective
Date, and shall be subject to the terms and conditions of the agreements and
notices under which the awards set forth in clauses (i), (ii), and (iii) above
are issued, which will be in the forms attached hereto as Annexes I, II, and
III, respectively.

(b) You will also receive a special grant (the “Special Grant”) with a Grant
Value of $10 million, on the same date of grant and with the same terms as the
Initial Award, except as otherwise provided in this Agreement (in reflection of
the Special Grant’s status as “make whole” compensation), and divided among the
forms of grant in the same proportions as the Initial Award, with the resulting
forms as attached hereto as Annexes IV, V, and VI.

(c) You shall be eligible to receive additional annual equity grants beginning
with the grants of annual equity awards to other senior executives in 2019, with
grant timing, performance and vesting conditions, and type of award, determined
by the Board or the Compensation Committee of the Board (the “Compensation
Committee”), in its sole discretion, provided that the target annual Grant Value
for you will be at least $7 million (the Initial Award, Special Grant and any
subsequent equity grants made by the Company to you being referred to herein as
“Awards”). Such further Awards will be made using the applicable forms of
agreements then used for members of the Company’s senior leadership team, as
modified to reflect or refer to the specific terms of this Agreement that are
different from, or incremental to, the terms of such forms and may include
further Restrictive Covenants to the extent, and only to the extent, consistent
with Section 13(a) below.

6. EMPLOYEE BENEFIT PROGRAMS

During the Employment Period, you shall be entitled to participate in any
employee incentive, savings, retirement, and welfare benefit plans and programs
made available to the Company’s senior executive officer level employees
generally, as such plans or programs may be in effect from time to time (and
excluding any plans frozen as to participation before the Effective Date, such
as the Supplemental Retirement Plan for Executives of Equifax Inc.), subject to
satisfying the applicable eligibility requirements. The Company shall pay the
expenses associated with your participation in such benefit plans to the same
extent the Company pays the expenses associated with the participation by other
similarly situated senior executive

 

3



--------------------------------------------------------------------------------

officer level employees of the Company. During the Employment Period, you shall
be entitled to personal excess liability insurance comparable to the program for
other senior executives until such time as the Compensation Committee may
terminate such program for all senior executive officers, but you will not
participate in the Company’s Executive Life and Supplemental Retirement Benefit
Plan (U.S.), which is being phased out. In addition, you will receive:

(i) Diagnostic Health Care. During the Employment Period, the Company will
reimburse you up to $5,000 annually (per calendar year) for physical
examinations and other covered diagnostic health care services that are not
otherwise covered by the Company’s medical plan.

(ii) Financial Planning and Tax Preparation. During the Employment Period, the
Company will reimburse you up to $50,000 annually (per calendar year) incurred
in financial planning and tax preparation services to be provided by the service
providers of your choosing.

(iii) Vacation. You will be entitled to five weeks’ paid vacation time per year,
accruing over time, with such accrual otherwise treated as provided by the
Company’s policies as they may change from time to time.

7. REIMBURSEMENT OF EXPENSES

(a) Business Expenses. You are authorized to incur reasonable expenses in
carrying out your duties and responsibilities under this Agreement and the
Company shall promptly reimburse you for all reasonable business expenses
incurred in connection with the performance of your duties hereunder, subject to
your provision of reasonable documentation of such expenses in accordance with
the Company’s business expense reimbursement policy as may be in effect from
time to time.

(b) Relocation. You will receive a relocation package consistent with the
Company’s Domestic Relocation Policy – Executive Program as of March 8, 2018
(the “Policy”), with the following modifications:

(i) You will receive a payment of $10,000 per month for temporary housing from
the Effective Date through the Local Residence Date;

(ii) Trips (airfare) between your home and Atlanta will be provided for you and
your wife through the Local Residence Date and not be subject to the Policy’s
limits; and

(iii) The repayment provisions under the Policy will apply to Voluntary
Resignation or termination for Cause but not resignation for Good Reason.

(c) Attorneys’ Fees. The Company shall pay your reasonable attorneys’ fees
incurred in connection with the negotiation of this Agreement and related
agreements. Payment of attorneys’ fees shall be made directly to your attorney
following prompt receipt of an invoice from your attorney.

 

4



--------------------------------------------------------------------------------

8. TERMINATION OF EMPLOYMENT

(a) Death. The Employment Period shall terminate upon your death.

(b) Disability. The Company shall be entitled to terminate your employment for
Disability by written notice given to you while you are Disabled. “Disability”
shall be deemed to have occurred if you have been unable to perform your
material duties for at least one hundred eighty (180) calendar days in any three
hundred and sixty-five (365) day period as a result of your physical or mental
illness or incapacity. The termination of your employment by the Company for
Disability shall not be considered a termination without Cause for purposes of
this Agreement.

(c) For or Without Cause or Voluntarily (Other Than for Good Reason). The
Company may terminate your employment for Cause or without Cause. You may
voluntarily terminate your employment, other than for Good Reason (“Voluntary
Resignation”), if you notify the Board of your intent to terminate your
employment at least 30 days in advance of the Termination Date, provided that
the Board may, in its discretion, accept such resignation effective as of an
earlier date than such notice provides. For purposes of this Agreement, “Cause”
shall mean your

(i) conviction or plea of guilty or nolo contendere to any felony;

(ii) willful misconduct that is materially injurious to the Company or any of
its Affiliates (whether financially, reputationally or otherwise), where
“Affiliate” of the Company means an entity that directly or indirectly Controls,
is Controlled by, or is under common Control with the Company, and “Controls”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of an entity, whether through the
ownership of voting securities, by contract or otherwise;

(iii) willful and continued failure to perform your duties and responsibilities
(other than as a result of physical or mental illness or injury) after receipt
of written notice from the Board of such failure, provided that you shall have
30 days after the date of receipt of such notice in which to cure such failure
(to the extent cure is possible);

(iv) gross negligence in managing the material risks of the Company or its
Affiliates;

(v) material breach of this Agreement or of the Restrictive Covenants after
receipt of written notice from the Board of such breach, provided that you shall
have 30 days after the date of receipt of such notice in which to cure such
breach (to the extent cure is possible);

(vi) material violations of law or the Company’s code of conduct or insider
trading policy, any of which results in material financial or reputational harm
to the Company; or

(vii) indictment (or the legal equivalent) for any felony or other serious crime
involving moral turpitude.

 

5



--------------------------------------------------------------------------------

If, within the 90 days (the “Review Period”) immediately following the
Termination Date (as defined in Section 9(b)), it is discovered that you engaged
in conduct that could have resulted in your employment with the Company being
terminated for Cause, as such term is defined above, your employment shall, at
the election of the Board, in its good faith discretion, be deemed to have been
terminated for Cause retroactively to the Termination Date, or, to the extent
legally permissible, to the earlier date on which the events giving rise to
Cause occurred with respect to compensation paid after such earlier date;
provided, however, that no Review Period will begin or extend beyond the
consummation of a Change in Control that involves at least majority control and
is also a change in control event as described in Treas. Reg.
Section 1.409A-3(i)(5).

(d) Good Reason. You may terminate your employment with the Company for Good
Reason. For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following events without your consent:

(i) demotion from position as Chief Executive Officer or material diminution in
your duties, authority, and responsibilities;

(ii) reduction in Base Salary or the percentage of Base Salary under the Target
Annual Bonus Opportunity;

(iii) a relocation of your primary work location of more than 35 miles; or

(iv) the material breach by the Company of (A) this Agreement, including the
failure to make additional Awards with a target annual Grant Value and the other
terms described in Section 5(c), or (B) any other material agreement with the
Company;

provided that, within 90 days following the first occurrence of any of the
events set forth in in this Section 8(d), you shall have delivered written
notice to the Company of your intention to terminate your employment for Good
Reason, which notice specifies in reasonable detail the circumstances claimed to
give rise to your right to terminate employment for Good Reason, you provide the
Company with at least 30 days to cure the circumstances and, if the Company is
not successful in curing the circumstances, you terminate your employment within
60 days of the Company’s failure to cure such circumstances.

9. PROCEDURE FOR TERMINATION OF EMPLOYMENT

(a) Notice of Termination of Employment. Any termination of your employment with
the Company (other than a termination of employment on account of your death)
shall be communicated by written “Notice of Termination” to the other party
hereto in accordance with Section 26 hereof.

 

6



--------------------------------------------------------------------------------

(b) Termination Date. The “Termination Date” shall mean: (i) if your termination
of employment occurs due to your death, the date of your death; (ii) if your
termination of employment occurs due to your Disability, the date on which you
receive a Notice of Termination from the Company; (iii) if your termination of
employment occurs due to your Voluntary Resignation, the date specified in the
notice given pursuant to Section 8(c) hereof, which shall not be less than
30 days after Company’s receipt of the Notice of Termination (unless the Board
waives part or all of such notice period); (iv) if your termination of
employment occurs due to your termination for Good Reason, the date of your
termination in accordance with Section 8(d) hereof; and (v) if your termination
of employment occurs for any other reason, the date on which a Notice of
Termination is given or any later date (within 30 days, or any alternative time
period agreed upon by the Parties, after the giving of such Notice of
Termination) set forth in such Notice of Termination. The calendar year in which
the Termination Date occurs is the “Year of Termination.” Effective as of the
Termination Date, unless otherwise determined by the Board, you shall be deemed
to have resigned from any and all Board, officer, or other positions you then
hold with the Company and its Affiliates and other entities in which the Company
and its Affiliates have invested, and you agree to execute any necessary
documents to effect such resignations.

10. PAYMENTS UPON TERMINATION OF EMPLOYMENT

(a) Termination Due to Death, Disability, Termination for Cause, or Voluntary
Resignation. If your employment hereunder ends due to your death, Disability,
termination for Cause, or Voluntary Resignation, you (or your estate or your
beneficiaries, in the event of your death), shall be entitled to receive:

(i) Payment in respect of (A) your accrued but unpaid paid time off, to the
extent consistent with then current Company policy, and Base Salary through the
Termination Date and (B) any substantiated but unpaid business expense or other
payments or reimbursements due to you under Section 7 of this Agreement
(together, the “Accrued Amounts”), provided that any unpaid amounts under
Section 7(b) would not be due on a termination for Cause or Voluntary
Resignation. The Accrued Amounts shall be paid as soon as reasonably
practicable, but no later than 30 days, following the Termination Date;

(ii) payment of vested benefits, if any, subject to and in accordance with the
applicable benefit plans and programs of the Company as in effect from time to
time (including any delay of payment thereunder that may be required for
compliance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”));

(iii) on death or Disability terminations, the service element of any then
outstanding Awards shall be deemed satisfied and any performance-based Awards
for which the performance period has not ended shall vest at target; and

(iv) on death or Disability terminations, one year of financial planning and tax
preparation subject to the same limit as in Section 6(ii) (the “Post-Employment
Financial Advice”).

 

7



--------------------------------------------------------------------------------

(b) Retirement. If your employment ends through your Retirement, in addition to
the compensation and benefits described in Section 10(a), and subject to
(x) your satisfaction of the Release Requirements and (y) your continued
material compliance with the Restrictive Covenants, the service element of any
then outstanding equity Awards under the Stock Incentive Plan shall be deemed
satisfied and shall vest, subject to satisfaction of any performance criteria if
applicable. Upon Retirement, you have five years to exercise any options or
similarly exercisable grants but not beyond their expiration date, subject to
the proviso that the Awards may be terminated in less than five years after the
Termination Date in connection with a Change in Control (as defined below), in
accordance with the terms of the applicable Award agreement and Stock Incentive
Plan under which such options or other Awards were granted, as long as you are
not treated adversely relative to the treatment of other senior executives with
respect to performance criteria. You will also receive the Post-Employment
Financial Advice. For purposes solely of this Agreement, “Retirement” means your
ceasing to be employed for a reason other than death, Disability, or Cause on or
after age 55 and completion of at least five years of service, provided that you
will not be treated as ending your employment through Retirement if the Company
has Cause to terminate your employment at your Termination Date or pursuant to
the lookback provisions in the definition of “Cause.”

(c) Termination by the Company without Cause or by you for Good Reason Other
than On or Within Two Years After a Change in Control. If, other than at or
within two years after a Change in Control, your employment hereunder is
(x) terminated by the Company without Cause, other than due to Disability or
death or (y) you resign for Good Reason, you shall be entitled to receive, in
addition to the compensation and benefits described in Section 10(a) and the
Post-Employment Financial Advice, subject to (x) your satisfaction of the
Release Requirements and (y) your continued material compliance with the
Restrictive Covenants:

(i) A severance payment equal to twice the sum of (x) your annual rate of Base
Salary, and (y) your Target Annual Bonus Opportunity for the Year of
Termination, paid ratably over a period of 24 months following the Termination
Date in accordance with the Company’s usual and customary payroll practices;

(ii) Any accrued but unpaid Annual Bonus earned with respect to any fiscal year
ending on or preceding the Termination Date (“Earned Bonus”); plus for the
fiscal year in which the Termination Date occurs, a pro rata Annual Bonus based
on actual performance for the entire performance period and calculated and paid
at the end of the performance period, at the same time as continuing executives
are paid their bonuses (but no later than March 15 of the year following the
year with respect to which the bonus is calculated) (“Pro-Rata Bonus”);

(iii) Equity Treatment

(A) For Awards other than the Special Grant, continued vesting of outstanding
equity Awards under the Stock Incentive Plan until the second anniversary of the
Termination Date (subject, in the case of performance-based Awards, to
certification by the Board of the Company’s performance), with vested stock
options (including those that vest by the second anniversary following the
Termination Date) being

 

8



--------------------------------------------------------------------------------

exercisable until the second anniversary of termination (or, to the extent such
options vest within the 90 days before such second anniversary, until such 90
day period after such vesting has elapsed) (but not beyond their original
expiration date); provided that the Awards may be terminated earlier in
connection with a Change in Control during the two year post-employment period,
in accordance with the terms of the applicable Award agreement and Stock
Incentive Plan under which such options or other Awards were granted, as long as
you shall be deemed vested in any service requirements that would have been met
during the two years and are not treated adversely relative to the treatment of
other senior executives with respect to the performance criteria; and

(B) For the Special Grant, the same treatment as in (A) above for the Initial
Award but with full acceleration of vesting (subject, in the case of
performance-based restricted stock units, to certification by the Board of the
Company’s performance) as of the Termination Date (subject to provisional
vesting pending satisfaction of the Release Requirements); and

(iv) Access to the Company’s health plan for two years or the lesser period
permitted by the Company’s general benefits plans and applicable law, which
period will run concurrently with any eligibility for continuation health
coverage under Section 4980B of the Code or comparable state law (“COBRA
Coverage”) and monthly payments of or an amount equal to COBRA premiums for
continuation of healthcare coverage for 24 months (even if access is for less
than 24 months).

(d) Termination by the Company without Cause or by you for Good Reason During a
Change in Control Period. If, during the period beginning after the signing of a
definitive agreement to effectuate a Change in Control (but not more than six
months prior to the consummation of a Change in Control) and ending on the
second anniversary of such consummation (such up to 30 month period being the
“Change in Control Period”), your employment hereunder is (x) terminated by the
Company without Cause, other than due to Disability or death or (y) you resign
for Good Reason, you shall be entitled to receive, in addition to the
compensation and benefits described in Section 10(a) and the Post Employment
Financial Advice, subject to (x) your satisfaction of the Release Requirements
and (y) your continued material compliance with the Restrictive Covenants:

(i) Subject to Section 10(d)(v), a severance payment in a lump sum equal to
three times the sum of (x) your Base Salary and (y) your Target Annual Bonus
Opportunity for the Year of Termination payable upon satisfaction of the Release
Requirements;

(ii) Any Earned Bonus and Pro-Rata Bonus, determined and paid as provided in
Section 10(c)(ii);

 

9



--------------------------------------------------------------------------------

(iii) For any then outstanding equity Awards, including any that, upon
consummation of a Change in Control, were granted in assumption of or
substitution for Awards outstanding before the Change in Control, full vesting
in the case of any time-based Awards and, in the case of performance-based
Awards, satisfaction of any service requirements with vesting of performance
goals to be determined in accordance with the terms of the applicable Award
agreement and Stock Incentive Plan under which such Awards were granted, but
excluding from acceleration under this Section 10(d)(iii) any equity
compensation awards granted after the consummation of the Change in Control that
are not in assumption of or substitution for Awards outstanding before the
Change in Control; and

(iv) Access to the Company’s health plan for two years or the lesser period
permitted by the Company’s general benefits plans and applicable law, which
period will run concurrently with any eligibility for COBRA Coverage and monthly
payments of or an amount equal to COBRA premiums for continuation of healthcare
coverage for 24 months (even if access is for less than 24 months).

(v) Notwithstanding the foregoing, if the termination was within the six-month
period prior to the Change in Control, you shall continue to receive the amounts
under Section 10(c) above and shall upon the later of the Change in Control or
the satisfaction of the Release Requirements (or, if applicable, the end of the
Review Period) receive as provided herein any additional amounts due under this
Section 10(d) (less amounts paid under Section 10(c)). Moreover, if the Change
in Control is not also a change in control event for purposes of Treas. Reg.
Section 1.409A-3(i)(5), the acceleration of any remaining payments to a lump sum
will not occur, and the remaining payments and any incremental payments will be
made in installments on the same payroll schedule but over three years from the
Termination Date.

“Change in Control” shall, for purposes of Sections 10(d)(i) and (ii), be as
defined in the Stock Incentive Plan under which the Initial Award is granted,
and shall, for purposes of Section 10(d)(iii), be as defined in the applicable
Award agreement and Stock Incentive Plan.

(e) Subject to any delays required by Section 19, cash payments stated to be
subject to the Release Requirements shall be provided or shall commence on the
60th day after the Termination Date (the “Release Date”), provided that, as of
the 52nd day after the Termination Date, the Release Requirements are satisfied.
If the Release Requirements are not satisfied as of the 52nd day after the
Termination Date, then you shall not be entitled to any payments or benefits
that are conditioned on a release and the Company and its Affiliates shall have
no further obligations in connection therewith. If the Release Requirements are
satisfied, then the portion of any payments that would otherwise have been paid
during the period between the Termination Date and the Release Date shall
instead be paid as soon as reasonably practicable following the Release Date
(or, if the Review Period applies and the Board has notified you that it is
reviewing your cessation of employment under the lookback provisions of the
Cause definition, the end of the Review Period with regard to payments that
qualify as short term deferral under Section 409A of the Code). For purposes of
your equity Awards, any

 

10



--------------------------------------------------------------------------------

acceleration of vesting will be provisional and no Awards vesting as a result of
cessation of your employment will be distributed or can be exercised if you do
not timely execute and return or you do revoke the required release. If you do
not provide the release or you revoke it, the provisionally accelerated Awards
and any extended exercise periods will expire upon the earliest of the 60th day
after the Termination Date, the date you inform the Board that you will not be
executing or will be revoking the release, or the date of revocation. For
purposes of this Agreement, the “Release Requirements” shall be satisfied if, as
of the applicable date, you have executed a general release of claims against
the Company, its Affiliates, and its directors, officers, employees, and agents
on the form attached hereto as Annex VII (with the modifications such form
permits), and the revocation period required by applicable law has expired
without your revocation of such release. Payments delayed for the Review Period
as provided above will, to the extent due, be paid promptly, but in no event
later than March 15 of the year following the year in which the Termination Date
occurs.

(f) No Mitigation Requirement or Offset. In the event of any termination of
employment, you shall be under no obligation to seek other employment or take
any other action by way of mitigation of the amounts payable to you under any of
the provisions of this Agreement, and the Company’s obligation to make the
payments provided for under this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off or counterclaim that
the Company may have against you (except as provided under the Company’s
clawback policies).

(g) No Other Severance Benefits. Except as specifically set forth in this
Agreement, you covenant and agree that you shall not be entitled to any other
form of severance or termination payments or benefits from the Company,
including payments or benefits otherwise payable under any of the Company’s
regular severance plans or policies.

11. STOCK OWNERSHIP

You will be required, by the fifth anniversary of the Effective Date, to own and
hold Company stock (including within owned for this purpose unvested time-based
restricted stock units) having a value equal to six times Base Salary, and you
are not permitted to sell Company stock while employed by the Company, without
the Board’s permission (other than to cover taxes on exercise of options or
vesting of restricted stock units) prior to meeting these ownership
requirements.

12. CLAWBACKS AND RECOUPMENTS

You will be subject to the Company’s clawback or recoupment policy as in effect
from time to time at the discretion of the Board, including clawbacks of annual
and long-term incentives upon a material restatement or as a result of
materially inaccurate financial statements or performance metrics, termination
for Cause, or a material violation of the Restrictive Covenants. However, the
Special Grant shall be subject to the clawback and recoupment policies only to
the extent required by applicable law, to correct actual computational errors,
or as provided in the Noncompetition Agreement (as defined below), and such
general clawback or recoupment policies shall not otherwise apply to the Special
Grant.

 

11



--------------------------------------------------------------------------------

13. RESTRICTIVE COVENANTS

(a) Noncompetition Agreement. You are executing, in connection with this
Agreement, the Participant Confidentiality, Non-Competition, Non-Solicitation
and Assignment Agreement (the “Noncompetition Agreement”), attached as Annex
VIII hereto. You agree that future Awards may be subject to the requirement to
sign new or supplementary Restrictive Covenants that extend the list of
companies or business lines covered consistent with those applicable at the time
to the members of the senior leadership team whose duties encompass oversight of
the Company’s range of businesses, provided that, for you, Restricted
Competitors or Enterprise Competitors (as defined in the Noncompetition
Agreement or comparable concepts in those future Restrictive Covenants) will be
added only if comparable in importance to those reflected in the attached
Noncompetition Agreement and, except as set forth above, the duration, type, and
scope of restrictions will not be expanded without your consent.

(b) Permitted Disclosures. Notwithstanding anything to the contrary in this
Agreement, the Noncompetition Agreement, or otherwise, you shall not be
restricted from disclosing or using Confidential Information or any Trade Secret
(each as defined in the Noncompetition Agreement) that is required to be
disclosed by law, court order or other legal process; provided, however, that in
the event disclosure is required by law, you shall provide the Company with
prompt notice of such requirement so that the Company may seek an appropriate
protective order prior to any such required disclosure by you. Notwithstanding
anything to the contrary, in this Agreement or otherwise, however, you are not
prohibited from reporting possible violations of law or regulations to any
governmental agency or entity, including to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of law or regulation and you are not required to obtain the Company’s
approval or notify the Company that you intend to make or have made such a
report or disclosure.

(c) Absence of Restrictions. You represent and warrant that you are not bound by
any employment agreement, restrictive covenants, confidentiality agreements, or
other restrictions that prevent you from entering into employment with the
Company and carrying out all of your duties as Chief Executive Officer. The
Company recognizes that you have certain confidentiality obligations with regard
to your current employer and certain non-solicitation restrictions with respect
to partners and certain employees of your current employer, as well as fiduciary
confidentiality restrictions with regard to the boards of directors of which you
have been a member before the Effective Date.

(d) Use of Information of Prior Employers. During the Employment Period, you
will not improperly use or disclose any confidential information or trade
secrets, if any, of any former employers or any other person to whom you have an
obligation of confidentiality, and will not bring onto the premises of the
Company or any of its Affiliates any unpublished documents or any property
belonging to any former employer or any other person to whom you have an
obligation of confidentiality unless consented to in writing by the former
employer or other applicable individual, corporation, partnership, joint
venture, limited liability company, association or other entity or enterprise.
You will use in the performance of your duties only information that is
(i) generally known and used by persons with training and experience comparable
to yours and that is (x) common knowledge in the industry or (y) is otherwise
legally

 

12



--------------------------------------------------------------------------------

in the public domain, (ii) is otherwise provided or developed by the Company or
its Affiliates or (iii) in the case of materials, property or information
belonging to any former employer or other person to whom you have an obligation
of confidentiality, approved for such use in writing by such former employer or
person.

14. POST-TERMINATION OBLIGATIONS

For two years following the Employment Period, you shall, upon reasonable
notice, use your reasonable efforts to assist and cooperate with the Company and
its counsel by providing such information and assistance to the Company as may
reasonably be required by the Company at the Company’s expense in connection
with any existing or threatened claim, arbitral hearing, litigation, action or
governmental or other investigation involving the conduct of business of the
Company or its Affiliates not commenced by you and about which you have
knowledge, having to do with matters during your Employment Period. Your
obligation to cooperate and any required travel shall be reasonably limited so
as not to unreasonably interfere with your other business or personal
obligations. The Company shall reimburse the reasonable expenses you incur in
providing cooperation.

15. ARBITRATION

(a) Any dispute, claim or controversy arising under or in connection with this
Agreement or your employment hereunder or the termination thereof, other than
injunctive relief under Section 13 hereof but including the arbitrability of the
dispute itself, shall be settled exclusively by arbitration administered by the
American Arbitration Association (the “AAA”) and carried out in the State of
Georgia. The arbitration shall be conducted in accordance with the AAA rules
governing commercial arbitration in effect at the time of the arbitration,
except as modified herein. There shall be one arbitrator, mutually selected by
the Company and you from a list of arbitrators provided by the AAA within
30 days of receipt by respondent of the demand for arbitration. If the Company
and you cannot mutually agree on an arbitrator within 30 days, then the Parties
shall request that the AAA appoint the arbitrator and the arbitrator shall be
appointed by the AAA within 15 days of receiving such request. The Parties agree
that the Federal Arbitration Act, 9 U.S.C. §1 et seq. and the AAA Employment
Arbitration Rules shall apply to the interpretation and enforcement of this
Agreement. The place of arbitration shall be Atlanta, Georgia.

(b) The parties shall request, and use reasonable business efforts to insure,
that arbitration commence within 45 days after the appointment of the
arbitrator; that the arbitration shall be completed within 60 days of
commencement; and that the arbitrator’s award shall be made within 30 days
following such completion. The Parties may agree to extend the time limits
specified in the foregoing sentence.

(c) The arbitrator may award any form of relief permitted under this Agreement
and applicable law, including damages and temporary or permanent injunctive
relief, except that the arbitral tribunal is not empowered to award damages in
excess of compensatory damages, and each Party hereby irrevocably waives any
right to recover punitive, exemplary or similar damages with respect to any
dispute. The arbitrator may not award attorney’s fees. The award shall be in
writing and shall state the reasons for the award. Notwithstanding the
foregoing, the Company shall pay all expenses of any arbitration (other than the
expenses of your counsel).

 

13



--------------------------------------------------------------------------------

(d) The decision rendered by the arbitral tribunal shall be final and binding on
the Parties to this Agreement. Judgment may be entered in any court of competent
jurisdiction. The Parties hereto waive, to the fullest extent permitted by law,
any rights to appeal to, or to seek review of such award by, any court. The
Parties hereto further agree to obtain the arbitral tribunal’s agreement to
preserve the confidentiality of the arbitration.

16. LEGAL FEES AND INDEMNIFICATION

(a) Except as specifically provided in Section 7(c), each Party shall bear the
cost of any legal fees and other fees and expenses that may be incurred in
connection with the negotiation of, and enforcing its respective rights under,
this Agreement.

(b) You and the Company shall enter into the Company’s indemnification agreement
and you shall be covered by the Company’s indemnification commitments and
directors’ and officers’ liability insurance coverage to the same extent as
other officers and directors. The obligation under this Section shall survive
any termination of your employment.

17. ASSIGNABILITY; BINDING NATURE

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (for you) and permitted assigns. Rights or
obligations of the Company under this Agreement may be, and may only be,
assigned or transferred by the Company pursuant to a merger or consolidation, or
the sale or liquidation of all or substantially all of the assets of the
Company, provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law. You may not assign
or transfer any of your rights or obligations under this Agreement other than
your rights to compensation and benefits, which may be transferred only by will
or operation of law, provided that any amount due hereunder to you at the time
of your death shall instead be paid to your estate or your designated
beneficiary.

18. AMENDMENT OR WAIVER

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by you and an authorized officer of the Company. No waiver
by either Party of any breach by the other Party of any condition or provision
contained in this Agreement to be performed by such other Party shall be deemed
a waiver of a similar or dissimilar condition or provision at the same or any
prior or subsequent time. Any waiver must be in writing and signed by you or an
authorized officer of the Company, as the case may be.

19. SECTION 409A

(a) To the extent applicable, this Agreement will be construed to comply, and
administered in compliance, with Section 409A of the Code.

 

14



--------------------------------------------------------------------------------

(b) Notwithstanding anything in this Agreement to the contrary, if as of the
Termination Date you are a “specified employee” as defined in Section 409A of
the Code and the deferral of the commencement of any payments or benefits
otherwise payable hereunder or otherwise as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then:

(i) the Company will defer the commencement of the payment of any such payments
or benefits hereunder or otherwise (without any reduction in such payments or
benefits ultimately paid or provided to you) until the first business day of the
seventh month following Termination Date (or the earliest date as is permitted
under Section 409A of the Code), or

(ii) (A) with respect to the provision of in-kind benefits hereunder which are
otherwise not exempt from the six month delay requirements, during the period
beginning on the Termination Date, and ending on the six month anniversary of
such date, you may be permitted to commence use of such benefits so long as you
reimburse the Company, on the last business day of each month, all or part of
which occurs during such period, for the amount of any income imputed to you
under applicable tax rules as a result of any benefits provided to you during
such month, and (B) in such event, on the 1st business day of seventh month
following the Termination Date, the Company shall make a one-time, lump sum cash
payment to you in an amount equal to the payments made by you in accordance with
Section 19(b)(ii)(A) above, and

(iii) if any other payments of money or other benefits due to you hereunder
could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred to
the extent that such deferral will make such payment or other benefits compliant
under Section 409A of the Code, or otherwise such payment or other benefits
shall be restructured, to the extent possible, in a manner, determined by the
Board, that does not cause such an accelerated or additional tax.

(c) For purposes of Section 409A of the Code, (i) references herein to your
Termination Date, “termination of employment” or like reference shall refer to
your separation from service with the Company within the meaning of Section 409A
of the Code and (ii) the right to a series of installment payments under this
Agreement shall be treated as a right to a series of separate payments.

(d) Notwithstanding anything to the contrary herein, except to the extent any
expense, reimbursement or in-kind benefit provided pursuant to this Agreement
does not constitute a “deferral of compensation” within the meaning of
Section 409A of the Code: (x) the amount of expenses eligible for reimbursement
or in-kind benefits provided to you during any calendar year will not affect the
amount of expenses eligible for reimbursement or in-kind benefits provided to
you in any other calendar year, (y) the Company shall reimburse you for expenses
and other amounts for which you are entitled to be reimbursed on or before the
last day of the calendar year following the calendar year in which the
applicable expense is incurred, provided that with regard to any tax gross up
such reimbursement shall be made no later than the end of the calendar year next
following the calendar year in which the taxes are paid, and (z) the right to
payment or reimbursement or in-kind benefits hereunder may not be liquidated or
exchanged for any other benefit.

 

15



--------------------------------------------------------------------------------

(e) If an Award is considered deferred compensation subject to the provisions of
Section 409A of the Code, and if such Award contains provisions for payment upon
a “Change in Control,” then the Board may include in such Award a definition of
“Change in Control” consistent with the requirements of Section 409A.

(f) The Company shall consult with you in good faith regarding the
implementation of the provisions of this Section 19. If any changes are made to
Section 409A of the Code, this Section 19 shall be deemed amended to the extent
necessary to cause this Agreement to comply with such changes to such law. You
acknowledge that the additional taxpayer penalty interest under Section 409A are
currently assessed to you and not to the Company under the Code.

20. SECTION 280G.

Notwithstanding anything contained in this Agreement to the contrary, to the
extent that any of the payments and benefits provided for under this Agreement
together with any payments or benefits under any other agreement or arrangement
between the Company or any of its affiliates and you (collectively, the
“Payments”) would constitute a “parachute payment” within the meaning of
Section 280G of the Code, the amount of such Payments shall be reduced to the
amount that would result in no portion of the Payments being subject to the
excise tax imposed pursuant to Section 4999 of the Code if and only if such
reduction would provide you with an after-tax amount greater than if there was
no reduction. Any reduction shall be done in a manner that maximizes the amount
to be retained by you, as determined in good faith by external advisers selected
by the Company; provided that to the extent any order is required to be set
forth herein, then such reduction shall be applied in the following order:
(i) payments that are payable in cash that are valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if necessary,
to zero), with amounts that are payable last reduced first; (ii) payments due in
respect of any equity valued at full value under Treasury Regulation
Section 1.280G-1, Q&A 24(a) will be reduced next (if necessary, to zero), with
amounts that are payable or deliverable last reduced first; (iii) payments that
are payable in cash that are valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24 will be reduced next (if necessary, to
zero), with the highest values reduced first (as such values are determined
under Treasury Regulation Section 1.280G-1, Q&A 24); (iv) payments due in
respect of any equity valued at less than full value under Treasury Regulation
Section 1.280G-1, Q&A 24 will be reduced next (if necessary, to zero), with the
highest values reduced first (as such values are determined under Treasury
Regulation Section 1.280G-1, Q&A 24); and (v) all other non-cash benefits will
be next reduced pro-rata.

21. SEVERABILITY

If any provision or portion of this Agreement shall be determined to be invalid
or unenforceable for any reason, in whole or in part, the remaining provisions
of this Agreement shall be unaffected thereby and shall remain in full force and
effect to the fullest extent permitted by law so as to achieve the purposes of
this Agreement.

 

16



--------------------------------------------------------------------------------

22. SURVIVORSHIP

The respective rights and obligations of the Parties hereunder shall survive any
termination of this Agreement to the extent necessary to achieve the intended
preservation of such rights and obligations.    

23. GOVERNING LAW

This Agreement shall be governed in accordance with the laws of the State of
Georgia without reference to its principles of conflict of laws.

24. WITHHOLDING

The Company shall be entitled to withhold from any payment to you any amount of
tax withholding required by applicable law at the times dictated by applicable
law.

25. HEADINGS

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

26. NOTICES

All notices and other communications required or permitted hereunder shall be in
writing and shall be deemed given when (a) delivered personally, (b) delivered
by certified or registered mail, postage prepaid, return receipt requested or
(c) delivered by overnight courier (provided that a written acknowledgment of
receipt is obtained by the overnight courier) to the Party concerned at the
address indicated below or to such changed address as such Party may
subsequently give such notice of:

If to the Company:

Equifax Inc.

1550 Peachtree Street, N.W.

Atlanta, Georgia 30309

Attention: General Counsel

If to you, to the most recent address shown on the records of the Company.

27. ENTIRE AGREEMENT; INTERPRETATION

This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and supersedes in all respects any
prior agreements, understandings, discussions, negotiations, and undertakings,
whether written or oral, between the

 

17



--------------------------------------------------------------------------------

Parties with respect thereto. Under no circumstances shall you be entitled to
any other payments or benefits of any kind, except for the payments and benefits
described or referred to herein, unless otherwise agreed to by the Company and
you in writing. The Parties agree that this Agreement will be construed without
regard to any presumption or rule requiring construction or interpretation
against the drafting Party. References in this Agreement to “include” or
“including” should be read as though they said “without limitation” or
equivalent forms. In the event of your death or a judicial determination of your
incompetence, reference in this Agreement to you shall be deemed, where
appropriate, to refer to your beneficiary, estate or other legal representative.

28. COUNTERPARTS

This Agreement may be executed in two or more counterparts, each of which will
be deemed an original.

Signatures on Following Pages

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

EQUIFAX INC. By: /s/ Mark L. Feidler                                     Mark L.
Feidler Non-Executive Chairman Equifax Inc. Board of Directors

[Signature Page to Begor Employment Agreement]



--------------------------------------------------------------------------------

EXECUTIVE:

/s/ Mark W. Begor

Mark W. Begor

[Signature Page to Begor Employment Agreement]



--------------------------------------------------------------------------------

Annex I

Performance Share Award Agreement—Initial Award

EQUIFAX INC. 2008 OMNIBUS INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT (TSR)

2018 – 2020 Performance Period

MARK W. BEGOR

Target Number of Shares Subject to Award:                 

Grant Date:                , 2018

Pursuant to the Equifax Inc. 2008 Omnibus Incentive Plan, as amended and
restated effective May 2, 2013 (the “Plan”), Equifax Inc., a Georgia corporation
(the “Company”), has granted the above-named participant (“Participant”)
Performance Shares (the “Award”) entitling Participant to earn such number of
shares of Company common stock (the “Shares”) as is set forth above, as may be
increased or decreased as provided in this agreement (this “Agreement”), on the
terms and conditions set forth in this Agreement and the Plan. Capitalized terms
used in this Agreement and not defined herein shall have the meanings set forth
in the Plan.

1. Grant Date. The Award is granted to Participant on the Grant Date set forth
above and represents the right to receive Shares (and any related Dividend
Equivalent Units) subject to the Award by satisfaction of the performance goals
(the “Performance Goals”) set forth in Section 3 of this Agreement. Participant
may earn 0% to 200% of the Target Award, depending on the Company’s relative
three-year cumulative average quarterly TSR performance for the Performance
Period as set forth in Section 3.

2. Vesting. Subject to earlier vesting in accordance with Sections 4 or 5 below,
the Shares (and any related Dividend Equivalent Units) will become vested on the
later of the third anniversary of the Effective Date (as defined as of the Grant
Date in the Employment Agreement) or the date on which the Committee certifies
the attainment of the Performance Goals (the “Vesting Date”) in accordance with
the provisions of Section 3 below. Prior to the Vesting Date, the Shares (and
any related Dividend Equivalent Units) subject to the Award shall be
nontransferable and, except as otherwise provided herein, shall be immediately
forfeited upon Participant’s termination of active employment with the Company.
Prior to the Vesting Date, the Award shall not be earned by Participant’s
performance of services and there shall be no such vesting of the Award. Subject
to the terms of the Plan, the Committee reserves the right in its sole
discretion to waive or reduce the vesting requirements. Participant acknowledges
that the opportunity to obtain the Shares represents valuable consideration,
regardless of whether the Shares actually vest.



--------------------------------------------------------------------------------

3. Payment of Performance Shares.

(a) In General. The performance period for this Award begins on January 1, 2018
and ends on December 31, 2020 (the “Performance Period”). The percentage of the
Award earned and paid will be as certified by the Committee as soon as
practicable (and no later than the 15th day of the third month) following the
end of the Performance Period with such percentage determined by averaging the
payout percentages based upon the Company’s cumulative TSR Percentile Rank
relative to the TSR of the S&P 500 through each of the last 4 quarters of the
Performance Period, as more fully described in subsection (b) below. The
percentage of Performance Shares payable will be determined using the following
table:

 

Performance Share Payout Table  

TSR Percentile Rank

Relative to S&P 500

   Percentage of Performance
Shares Payable (1)  

90th or greater

     200 % 

70th

     150 % 

50th

     100 % 

30th

     50 % 

Less than 30th

     0 % 

 

 

1 Payout of Performance Shares will be capped at 100% (Target), if the Company’s
average cumulative TSR Percentile Rank for the last 4 quarters is equal to or
greater than 50th percentile, but the Company’s three-year cumulative TSR for
the Performance Period is negative.

(b) Performance Shares Payable. The number of Performance Shares payable is the
Target Award multiplied by the average of the payout percentages determined
using the Company’s cumulative TSR Percentile Rank through each of the last 4
quarters of the Performance Period. For performance levels falling between the
values as shown above, the percentage of Shares payable will be determined by
interpolation. Payments will be made in Shares. For an illustration of this
calculation, see the Hypothetical Example below.

Hypothetical Example: 2018-2020 Performance Period

 

    

2018

  

2019

  

2020

  

Q1

 

Q2

  

Q3

  

Q4

  

Q1

  

Q2

  

Q3

  

Q4

  

Q1

  

Q2

  

Q3

  

Q4

Cumulative TSR

Percentile Rank from

January 1, 2018

through:

   61st   57th    72nd    69th    70th    62nd    54th    52nd    63rd    47th
   45th    48th Payout Percentages          132%    93%    88%    95%

Percentage of Performance Shares Payable

(Average Payout Percentages of Last 4 Quarters)

      102%

 

2



--------------------------------------------------------------------------------

(c) Value of the Shares Issued as Payment for Shares Earned. The Fair Market
Value of Shares on the Vesting Date will be used by the Committee to determine
the basis of the Shares earned and payable.

(d) Withholding. As provided in Section 16 below, the Company shall withhold
Shares having a Fair Market Value on the date the tax is to be determined for
federal, state, local and other withholding taxes with respect to any taxable
event arising as a result of this Agreement.

(e) Timing of Payout. Payout of the Award will be made to Participant as
provided in Section 8 following the Vesting Date and written certification of
performance by the Committee.

(f) Certain Definitions.

“Maximum Award” means the maximum number of Shares that can be awarded to
Participant as set forth in Sections 1, 2 and 3.

“S&P 500” generally means the companies constituting the Standard & Poor’s 500
Index as of the beginning of the Performance Period (including the Company) and
which continue to be actively traded under the same ticker symbol on an
established securities market though the end of the Performance Period. A
component company of the S&P 500 that is acquired at any time during the
Performance Period (i.e., company and ticker symbol disappear) will be
eliminated from the S&P 500 for the entire Performance Period. A component
company of the S&P 500 filing for bankruptcy protection (and thus no longer
publicly traded) at any time during the Performance Period will be deemed to
remain in the S&P 500 (at an assumed TSR of minus 100%).

“Target Award” means the Target Number of Shares Subject to Award specified at
the beginning of this Agreement.

“Total Shareholder Return” or “TSR” means with respect to the Company or other
S&P 500 component company: the change in the closing market price of its common
stock (as quoted in the principal market on which it is traded), plus dividends
and other distributions paid on such common stock during the Performance Period,
divided by the closing market price of its common stock on the last business day
immediately preceding the Performance Period. The TSR for the common stock of
the Company and an S&P 500 component company shall be adjusted to take into
account stock splits, reverse stock splits, and special dividends that occur
during the Performance Period, and assumes that all cash dividends and cash
distributions are immediately reinvested in common stock of the entity using the
closing market price on the dividend payment date.

 

3



--------------------------------------------------------------------------------

4. Termination of Employment Events. Participant’s unvested Shares subject to
the Award shall become vested and nonforfeitable to the extent provided below in
the event of Participant’s termination of employment with the Company. For
purposes of this Agreement, employment with any Subsidiary of the Company shall
be considered employment with the Company and a termination of employment shall
mean a termination of employment with the Company and each Subsidiary by which
Participant is employed.

(a) Death. If Participant’s termination of employment results from Participant’s
death prior to the Vesting Date, then all unvested Shares subject to the Award
shall immediately become vested and nonforfeitable as of the date of
Participant’s death and payout of the Shares shall be made as provided in
Section 8 at the Target Award payout level (100%) to Participant’s designated
beneficiary as soon as practicable after the date of death.

(b) Disability. If Participant’s employment ends as a result of Disability (as
such term is defined in the Employment Agreement) while employed prior to the
Vesting Date, then all unvested Shares subject to the Award shall become vested
and nonforfeitable at the Target Award payout level (100%) as of the date of
Disability, and payout of the Shares shall be made as provided in Section 8.

(c) Retirement. Except in the event of a termination for Cause as defined below
and subject to the requirements of Section 10(b) of the Employment Agreement
(including those relating to release of claims and material compliance with
restrictive covenants), if Participant’s termination of employment results from
Participant’s Retirement (as such term is defined in the Employment Agreement)
from the Company, for purposes of determining the number of Shares Participant
is entitled to receive under this Award, Participant shall be treated as if
Participant had, as of the date of Retirement, satisfied the requirement to
remain employed through the Vesting Date, with vesting and payout of Shares
based upon the performance results as and when determined by the Committee under
Section 3. Payout of the Shares shall be made at the time provided in
Section 3(e) and Section 8.

(d) Termination without Cause or Resignation for Good Reason Other than during a
Change in Control Period. Subject to the requirements of Section 10(c) of the
Employment Agreement (including those relating to release of claims and material
compliance with restrictive covenants), if, other than during a Change in
Control Period, Participant’s termination of employment results from a
termination by the Company without Cause or Participant’s resignation for Good
Reason (in each case as determined under the Employment Agreement), for purposes
of determining the number of Shares Participant is entitled to receive under
this Award, Participant shall be treated as if Participant had continued to
remain employed through the earlier of the Vesting Date or the second
anniversary of the Termination Date (the “Second Anniversary”), with vesting and
payout of Shares based upon the performance results as and when determined by
the Committee under Section 3 and then prorated by the days elapsed between the
Effective Date and the Second Anniversary (or, if sooner, the Vesting Date) over
the days between the Effective Date and the Vesting Date. If, as of the

 

4



--------------------------------------------------------------------------------

Termination Date, a definitive agreement has been signed with respect to a
Change in Control, any Shares that could vest under Section 4(e) upon the later
consummation of a Change in Control during the Change in Control Period shall
not be forfeited unless and until six months have passed since the signing of
the definitive agreement without the consummation of a Change in Control; a
consummation of a Change in Control during such six month period shall cause any
remaining unvested Shares to be vested as provided in Section 4(e). Payout of
the Shares shall be made at the time provided in Section 3(e) and Section 8. To
the extent of any conflict with the application of Section 5 below, Section 5
will govern.

(e) Termination without Cause or Resignation for Good Reason during a Change in
Control Period. Subject to the requirements of Section 10(d) of the Employment
Agreement (relating to release of claims and material compliance with
restrictive covenants), if, during the portion of a Change in Control Period
that ends upon consummation of a Change in Control, Participant’s termination of
employment results from a termination by the Company without Cause or
Participant’s resignation for Good Reason (in each case as determined under the
Employment Agreement), for purposes of determining the number of Shares
Participant is entitled to receive under this Award, Participant shall, upon the
consummation of the Change in Control, be treated as having satisfied any
requirement to remain employed through the Vesting Date, with vesting and payout
of Shares based upon the performance results as and when determined by the
Committee under Section 3. Payout of the Shares shall be made at the time
provided in Section 3(e) and Section 8. To the extent of any conflict with the
application of Section 5 below, Section 5 will govern.

5. Change in Control.

(a) Double Trigger Change in Control. Subject to Section 5(b) below, if,
subsequent to receiving a Replacement Award, Participant’s employment with the
Company (or its successor in the Change in Control) is terminated on the
consummation of the Change in Control or within the portion of the Change in
Control Period beginning on the consummation of a Change in Control either by
Participant for Good Reason or by the Company or successor (as applicable) other
than for Cause, then the Replacement Award will vest and be paid out as follows:
if at least one calendar year of performance during the Performance Period has
been completed prior to the consummation of the Change in Control, the Shares
shall be paid out based upon the Company’s relative cumulative TSR positioning
at the time of the Change in Control (without the final four quarter averaging
applicable to the three-year Performance Period); otherwise, the Target Award
payout level (100%) shall be used. Payment of the Shares shall be made as
provided in Section 8.

(b) Single Trigger Change in Control. Notwithstanding Section 5(a) above, if,
upon a Change in Control, Participant does not receive a Replacement Award, then
all unvested Shares subject to the Award shall immediately become vested and
nonforfeitable as of the date on which the Change in Control occurs; if at least
one calendar year of performance during the Performance Period has been
completed prior to the consummation of the Change in Control, the Shares shall
be paid out based upon

 

5



--------------------------------------------------------------------------------

the Company’s relative cumulative TSR positioning at the time of the Change in
Control (without the final four quarter averaging applicable to the three-year
Performance Period); otherwise, the Target Award payout level (100%) shall be
used. Payment of the Shares shall be made as provided in Section 8; provided,
however, if the Change in Control does not constitute a change in the ownership
or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company as provided under Code
Section 409A and the Treasury Regulations and other guidance promulgated or
issued thereunder (“Section 409A”, and any such transaction, a “Section 409A
Change in Control”), the right to the Shares subject to the Award shall vest as
of the consummation of the Change in Control but the payout of the Shares under
Section 8 shall not occur until after the Vesting Date or other payment date
specified in Section 8.

(c) Definition of “Cause”. For purposes of this Award, “Cause” shall have the
meaning ascribed to such term in Section 9(d) of the Employment Agreement
(including the provisions described therein relating to the Review Period).

(d) Definition of “Change in Control. For purposes of this Award, “Change in
Control” shall mean a “Change of Control” as defined in the Plan.

(e) Definition of “Change in Control Period”. For purposes of this Award,
“Change in Control Period” shall mean the period beginning after the signing of
a definitive agreement to effectuate a Change in Control (but not more than six
months prior to the consummation of a Change in Control) and ending on the
second anniversary of such consummation.

(f) Definition of “Employment Agreement”. For purposes of this Award,
“Employment Agreement” shall mean the employment agreement between Participant
and the Company dated as of March 27, 2018, as it may be amended from time to
time.

(g) Definition of “Good Reason”. For purposes of this Award, “Good Reason” shall
have the meaning ascribed to such term in Participant’s Employment Agreement.

(h) Definition of “Replacement Award”. For purposes of this Section 5, a
“Replacement Award” means an award that is granted as an assumption or
replacement of the Award and that has similar terms and conditions and preserves
the same benefits as the Award it is replacing.

6. Clawback Policy. This Award shall be subject to the terms and conditions of
the Company’s Policy on Recovery and Recoupment of Incentive Compensation,
adopted effective March 5, 2018 and of the Participant Confidentiality,
Non-Competition, Non-Solicitation and Assignment Agreement between Participant
and the Company, dated as of March 27, 2018, and is further subject to the
requirements of any applicable law with respect to the recoupment, recovery or
forfeiture of incentive compensation. Participant hereby agrees to be bound by
the requirements of this Section 6. The recoupment or recovery of such incentive
compensation may be made by the Company or the Subsidiary that employed
Participant.

 

6



--------------------------------------------------------------------------------

7. Termination for Cause. If Participant’s employment with the Company is
terminated for Cause, the Committee may, notwithstanding any other provision in
this Agreement to the contrary, cancel, rescind, suspend, withhold or otherwise
restrict or limit this Award as of the date of termination for Cause. Without
limiting the generality of the foregoing, the Committee may also require
Participant to pay to the Company any gain realized by Participant from the
Shares subject to the Award during the period beginning six months prior to the
date on which Participant engaged or began engaging in conduct that led to his
or her termination for Cause.

8. Payment Dates; Transfer of Vested Shares. Stock certificates (or appropriate
evidence of ownership) representing the vested Shares, if any, and any Shares
with respect to related Dividend Equivalent Units will be delivered to
Participant (or, if permitted by the Company, to a party designated by
Participant) on or as soon as practicable after the following payment dates, to
the extent any Shares have vested as of such date pursuant to Sections 2 through
5 above: (a) the Vesting Date, (b) Participant’s death, (c) Participant’s
Disability; (d) Participant’s termination of employment with the Company other
than as provided in Section 4(d) or 4(e) above; or (e) the date of a
Section 409A Change in Control; subject, in each case, if applicable, to
Section 25. For the avoidance of doubt, only vested Shares are payable on each
of the above payment dates; if, for example, no Shares are vested under
Section 5(a) above on the date of a Section 409A Change in Control, then no
Shares are payable on such payment date. As soon as practicable shall mean
within 60 days of the applicable payment date, except that Shares vested and
payable on the Vesting Date shall be paid no later than the 15th day of the
third month following the end of the Performance Period. Notwithstanding the
foregoing, if Participant has properly elected to defer delivery of the Shares
pursuant to a plan or program of the Company, the Shares shall be issued and
delivered as provided in such plan or program, but any Shares attributable to
related Dividend Equivalent Units shall be delivered to Participant as provided
above and shall not be subject to deferral.

9. Dividend Equivalent Units. If any dividends are paid or other distributions
are made on the Shares subject to the Award between the Grant Date and the date
the Shares are transferred as provided in Section 8, Dividend Equivalent Units
shall be credited to Participant, based on the Target Award shares, and shall be
deemed reinvested in additional Shares. Such Dividend Equivalent Units shall be
paid to Participant in Shares at the same time as the underlying Shares subject
to the Award are delivered to Participant and shall be adjusted based on the
same payout percentage. Participant will forfeit all rights to any Dividend
Equivalent Units that relate to Shares that do not vest and are forfeited.

10. Non-Transferability of Award. Subject to any valid deferral election
permitted by the Committee, until the Shares have been issued under this Award,
the Shares issuable hereunder (and any related Dividend Equivalent Units) and
the rights and privileges conferred hereby may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated by operation of law or
otherwise (except as permitted by the Plan). Any attempt to do so contrary to
the provisions hereof shall be null and void.

 

7



--------------------------------------------------------------------------------

11. Conditions to Issuance of Shares. The Shares deliverable to Participant
hereunder may be either previously authorized but unissued Shares or issued
Shares which have been reacquired by the Company. The Company shall not be
required to issue any certificate or certificates for Shares prior to
fulfillment of all of the following conditions: (a) the admission of such Shares
to listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings and regulations of the
Securities and Exchange Commission (“SEC”) or any other governmental regulatory
body, which the Committee shall, in its discretion, deem necessary or advisable;
(c) the obtaining of any approval or other clearance from any state or federal
governmental agency, which the Committee shall, in its discretion, determine to
be necessary or advisable; and (d) the lapse of such reasonable period of time
following the grant of the Shares as the Committee may establish from time to
time for reasons of administrative convenience.

12. No Rights as Shareholder. Except as provided in Sections 9 and 15,
Participant shall not have voting, dividend or any other rights as a shareholder
of the Company with respect to the unvested Shares. Upon settlement of the Award
into Shares, Participant will obtain full voting and other rights as a
shareholder of the Company with respect to such Shares.

13. Administration. The Committee shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation,
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon
Participant, the Company, and all other interested persons. No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.

14. Fractional Shares. Fractional shares will not be issued, and when any
provision of this Agreement otherwise would entitle Participant to receive a
fractional share, that fraction will be disregarded.

15. Adjustments in Capital Structure. In the event of a change in corporate
capitalization as described in Section 18 of the Plan, the Committee shall make
appropriate adjustments to the number and class of Shares or other stock or
securities subject to the Award. The Committee’s adjustments shall be effective
and final, binding and conclusive for all purposes of this Agreement.

 

8



--------------------------------------------------------------------------------

16. Taxes. Regardless of any action the Company or a Subsidiary that employs
Participant (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), Participant acknowledges and agrees that the ultimate
liability for all Tax-Related Items legally due by him or her is and remains
Participant’s responsibility and that the Company and/or the Employer: (a) make
no representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this Award, including the grant or
vesting of the Shares subject to this Award (and any Shares with respect to
related Dividend Equivalent Units), the subsequent sale of Shares acquired
pursuant to such vesting and receipt of any dividends; and (b) do not commit to
structure the terms of the grant or any aspect of this Award to reduce or
eliminate Participant’s liability for Tax-Related Items. Upon the vesting and
delivery of Shares subject to this Award (including any Shares with respect to
related Dividend Equivalent Units), Participant shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to withhold all
applicable Tax-Related Items legally payable from Participant’s wages or other
cash compensation paid to Participant by the Company and/or the Employer or from
proceeds of the sale of Shares. Alternatively, or in addition, if permissible
under local law, the Company may (i) sell or arrange for sale of Shares that
Participant acquires to meet the withholding obligations for Tax-Related Items,
and/or (ii) satisfy such obligations in Shares, provided that the amount to be
withheld may not exceed the federal, state, local and foreign tax withholding
obligations associated with the Award to the extent needed for the Company to
treat the Award as an equity award for accounting purposes and to comply with
applicable tax withholding rules. In addition, Participant shall pay the Company
or the Employer any amount of Tax-Related Items that the Company or the Employer
may be required to withhold as a result of Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to deliver the Shares if Participant fails to comply with Participant’s
obligations in connection with the Tax-Related Items.

17. Participant Acknowledgments and Agreements. By accepting the grant of this
Award, Participant acknowledges and agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and may be modified,
amended, suspended or terminated by the Company at any time unless otherwise
provided in the Plan or this Agreement; (b) the grant of this Award is voluntary
and occasional and does not create any contractual or other right to receive
future grants of Shares, or benefits in lieu of Shares, even if Shares have been
granted repeatedly in the past; (c) all decisions with respect to future grants,
if any, will be at the sole discretion of the Company and the Committee;
(d) Participant’s participation in the Plan shall not create a right of future
employment with the Company and shall not interfere with the ability of the
Company to terminate Participant’s employment relationship at any time with or
without cause and it is expressly agreed and understood that employment is
terminable at the will of either party, insofar as permitted by law;
(e) Participant is participating voluntarily in the Plan; (f) this Award is an
extraordinary item that is outside the scope of Participant’s employment
contract, if any; (g) this Award is not part of Participant’s normal or expected
compensation or salary for any purposes, including but not limited to
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (h) in the event Participant is not an employee of the
Company, this Award will not be interpreted to form an employment contract or
relationship with the Company;

 

9



--------------------------------------------------------------------------------

(i) the value of the Shares may increase or decrease in value and the future
value of the underlying Shares cannot be predicted; (j) in consideration of the
grant of this Award, no claim or entitlement to compensation or damages shall
arise from termination of this Award or diminution in value of Shares subject to
the Award resulting from termination of Participant’s employment by the Company
(for any reason whatsoever and whether or not in breach of local labor laws) and
Participant irrevocably releases the Company and its Subsidiaries from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting the
terms of this Agreement, Participant shall be deemed irrevocably to have waived
any entitlement to pursue such claim; and (k) in the event of involuntary
termination of employment (whether or not in breach of local labor laws),
Participant’s right to vest in the Award and receive any Shares will terminate
effective as of the date that Participant is no longer actively employed (except
as provided in herein) and will not be extended by any notice period mandated
under local statute, contract or common law; the Committee shall have the
exclusive discretion to determine when Participant is no longer actively
employed for purposes of this Award.

18. Consent for Accumulation and Transfer of Data. Participant consents to the
accumulation and transfer of data concerning him or her and the Award to and
from the Company (and its Subsidiaries) and UBS, or such other agent as may
administer the Plan on behalf of the Company from time to time. In addition,
Participant understands that the Company and its Subsidiaries hold certain
personal information about Participant, including but not limited to his or her
name, home address, telephone number, date of birth, social security number,
salary, nationality, job title, and details of all grants or awards, vested,
unvested, or expired (the “personal data”). Certain personal data may also
constitute “sensitive personal data” within the meaning of applicable local law.
Such data include but are not limited to information described above and any
changes thereto and other appropriate personal and financial data about
Participant. Participant hereby provides explicit consent to the Company and its
Subsidiaries to process any such personal data and sensitive personal data.
Participant also hereby provides explicit consent to the Company and its
Subsidiaries to transfer any such personal data and sensitive personal data
outside the country in which Participant is employed, and to the United States
or other jurisdictions. The legal persons for whom such personal data are
intended are the Company and its Subsidiaries, UBS, and any company providing
services to the Company in connection with compensation planning purposes or the
administration of the Plan.

19. Plan Information. Participant agrees to receive copies of the Plan, the Plan
prospectus and other Plan information, including information prepared to comply
with laws outside the United States, from the Plan website at
www.ubs.com/onesource/efx and shareholder information, including copies of any
annual report, proxy statement, Form 10-K, Form 10-Q, Form 8-K and other
information filed with the SEC, from the investor relations section of the
Equifax website at www.equifax.com. Participant acknowledges that copies of the
Plan, Plan prospectus, Plan information and shareholder information are
available upon written or telephonic request to the Company’s Corporate
Secretary.

 

10



--------------------------------------------------------------------------------

20. Plan Incorporated by Reference; Conflicts. The Plan, this Agreement, and the
Employment Agreement provisions referenced herein constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof. Notwithstanding the
foregoing, nothing in the Plan or this Agreement shall affect the validity or
interpretation of any duly authorized written agreement between the Company and
Participant under which an Award properly granted under and pursuant to the Plan
serves as any part of the consideration furnished to Participant. If provisions
of the Plan and this Agreement conflict, the Agreement provisions will govern.

21. Participant Bound by Plan. Participant acknowledges receiving, or being
provided with access to, a prospectus describing the material terms of the Plan,
and agrees to be bound by all the terms and conditions of the Plan. Except as
limited by the Plan or this Agreement, this Agreement is binding on and extends
to the legatees, distributees and personal representatives of Participant and
the successors of the Company.

22. Governing Law. This Agreement has been made in and shall be construed under
and in accordance with the laws of the State of Georgia, USA without regard to
conflict of law provisions.

23. Translations. If Participant has received this or any other document related
to the Plan translated into any language other than English and if the
translated version is different than the English version, the English version
will control.

24. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

25. Section 409A.

(a) General. To the extent that the requirements of Section 409A are applicable
to this Award, it is the intention of both the Company and Participant that the
benefits and rights to which Participant could be entitled pursuant to this
Agreement comply with or be exempt from Section 409A, and the provisions of this
Agreement shall be construed in a manner consistent with that intention. The
Plan and any award agreements issued thereunder may be amended in any respect
deemed by the Committee to be necessary in order to preserve compliance with
Section 409A.

(b) No Representations as to Section 409A Compliance. Notwithstanding the
foregoing, the Company makes no representation to Participant that the Award and
any Shares issued pursuant to this Agreement are exempt from, or satisfy, the
requirements of Section 409A, and the Company shall have no liability or other
obligation to indemnify or hold harmless Participant or any beneficiary for any
tax, additional tax, interest or penalties that Participant or any beneficiary
may incur in the event that any provision of this Agreement is deemed to violate
any of the requirements of Section 409A.

 

11



--------------------------------------------------------------------------------

(b) Six Month Delay for Specified Participants.

(i) To the extent applicable, if Participant is a “Specified Employee” (as
defined below), then no payment or benefit that is payable on account of
Participant’s “separation from service” (as determined by the Company in
accordance with Section 409A) shall be made before the date that is six months
and one day after Participant’s “separation from service” (or, if earlier, the
date of Participant’s death) if and to the extent that such payment or benefit
constitutes deferred compensation (or may be nonqualified deferred compensation)
under Section 409A and such deferral is required to comply with the requirements
of Section 409A. Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.

(ii) For purposes of this provision, the determination of whether Participant is
a “Specified Employee” at the time of his or her separation from service from
the Company (or any person or entity with whom the Company would be considered a
single employer under Section 414(b) or Section 414(c) of the Code, applying the
20 percent common ownership standard) shall be made in accordance with the rules
under Section 409A.

(c) No Acceleration of Payments. Neither the Company nor Participant,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.

(d) Termination of Employment. Any provisions of this Agreement that provide for
payment of compensation that is subject to Section 409A and that has payment
triggered by Participant’s termination of employment other than on account of
death shall be deemed to provide for payment that is triggered only by
Participant’s “separation from service” within the meaning of Treasury
Regulation Section §1.409A-1(h).

26. 30 Days to Accept Agreement. Participant shall have 30 days to accept this
Agreement. Participant’s Award will be forfeited if this Agreement is not
accepted by Participant within 30 days of receipt of email notification from UBS
including a link to view and accept this Agreement.

 

12



--------------------------------------------------------------------------------

PARTICIPANT     EQUIFAX INC.     By:  

 

(Signature)

     

Name:

     

Title:

 

      (Printed Name)      

 

13



--------------------------------------------------------------------------------

Annex II

Time-Based Restricted Stock Unit Agreement – Initial Award

EQUIFAX INC. 2008 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

MARK W. BEGOR

Number of Shares Subject to Award:                 

Date of Grant:                         , 2018

Pursuant to the Equifax Inc. 2008 Omnibus Incentive Plan, as amended and
restated effective May 2, 2013 (the “Plan”), Equifax Inc., a Georgia corporation
(the “Company”), has granted the above-named participant (“Participant”)
Restricted Stock Units (the “Award”) entitling Participant to receive such
number of shares of Company common stock (the “Shares”) as is set forth above on
the terms and conditions set forth in this agreement (this “Agreement”) and the
Plan. Capitalized terms used in this Agreement and not defined herein shall have
the meanings set forth in the Plan.

1. Grant Date. The Award is granted to Participant on the Date of Grant (the
“Grant Date”) set forth above.

2. Vesting. Except as provided in Sections 3 or 4 below, the Restricted Stock
Units and the right to the Shares (and any related Dividend Equivalent Units)
shall vest with respect to all of the number of Shares subject to the Award on
the third anniversary of the Effective Date (as defined as of the Grant Date in
the Employment Agreement) (the “Vesting Date”). After the Vesting Date, the
Shares will be settled and transferred in accordance with Section 7. Prior to
the Vesting Date, the Restricted Stock Units subject to the Award (and any
related Dividend Equivalent Units) shall be nontransferable and, except as
provided in Sections 3 and 4 below, shall be immediately forfeited upon
Participant’s termination of active employment with the Company. Prior to the
Vesting Date, the Award shall not be earned by Participant’s performance of
services and there shall be no such vesting of the Award. The Committee which
administers the Plan reserves the right, in its sole discretion, to waive or
reduce the vesting requirements. Participant acknowledges that the opportunity
to receive the Shares represents valuable consideration, regardless of whether
the Shares vest.

3. Termination of Employment Events. Participant’s unvested Shares subject to
the Award shall become vested and nonforfeitable to the extent provided below in
the event of Participant’s termination of employment with the Company. For
purposes of this Agreement, employment with any Subsidiary of the Company shall
be considered employment with the Company and a termination of employment shall
mean a termination of employment with the Company and each Subsidiary by which
Participant is employed.



--------------------------------------------------------------------------------

(a) Death. If Participant’s termination of employment results from Participant’s
death prior to the Vesting Date, then all unvested Shares subject to the Award
shall immediately become vested and nonforfeitable and subject to settlement and
transfer under Section 7 as of the date of Participant’s death.

(b) Disability. If Participant’s employment ends as a result of Disability (as
such term is defined in the Employment Agreement) while employed prior to the
Vesting Date, then all unvested Shares subject to the Award shall immediately
become vested and nonforfeitable and subject to settlement and transfer in
accordance with Section 7 after the date Participant incurs a Disability.

(c) Retirement. Except in the event of a termination for Cause as defined below
and subject to the requirements of Section 10(b) of the Employment Agreement
(including those relating to release of claims and material compliance with
restrictive covenants), if Participant’s termination of employment results from
Participant’s Retirement (as such term is defined in the Employment Agreement)
from the Company, all unvested Shares subject to the Award shall immediately
become vested and nonforfeitable and subject to settlement and transfer in
accordance with Section 7 after the date Participant terminates employment
through Retirement.

(d) Termination without Cause or Resignation for Good Reason Other than during a
Change in Control Period. Subject to the requirements of Section 10(c) of the
Employment Agreement (including those relating to release of claims and material
compliance with restrictive covenants), if, other than during a Change in
Control Period, Participant’s termination of employment results from a
termination by the Company without Cause or Participant’s resignation for Good
Reason (in each case as determined under the Employment Agreement), for purposes
of determining the number of Shares Participant is entitled to receive under
this Award, Participant shall be treated as if Participant had continued to
remain employed through the earlier of the Vesting Date or the second
anniversary of the Termination Date (the “Second Anniversary”), with vesting and
payout of Shares prorated by the days elapsed between the Effective Date and the
Second Anniversary (or, if sooner, the Vesting Date) over the days between the
Effective Date and the Vesting Date. If, as of the Termination Date, a
definitive agreement has been signed with respect to a Change in Control, any
Shares that could vest under Section 3(e) upon the later consummation of a
Change in Control during the Change in Control Period shall not be forfeited
unless and until six months have passed since the signing of the definitive
agreement without the consummation of a Change in Control; a consummation of a
Change in Control during such six month period shall cause any remaining
unvested Shares to be vested as provided in Section 3(e). Payout of the Shares
shall be made at the time provided in Section 7 below. To the extent of any
conflict with the application of Section 4 below, Section 4 will govern.

 

2



--------------------------------------------------------------------------------

(e) Termination without Cause or Resignation for Good Reason during a Change in
Control Period. Subject to the requirements of Section 10(d) of the Employment
Agreement (relating to release of claims and material compliance with
restrictive covenants), if, during the portion of a Change in Control Period
that ends upon consummation of a Change in Control, Participant’s termination of
employment results from a termination by the Company without Cause or
Participant’s resignation for Good Reason (in each case as determined under the
Employment Agreement), all unvested Shares subject to the Award shall, upon the
consummation of the Change in Control, immediately become vested and
nonforfeitable and subject to settlement and transfer in accordance with
Section 7. To the extent of any conflict with the application of Section 4
below, Section 4 will govern.

4. Change in Control.

(a) Double Trigger Change in Control. Subject to Section 4(b) below, if,
subsequent to receiving a Replacement Award, Participant’s employment with the
Company (or its successor in the Change in Control) is terminated on the
consummation of the Change in Control or within the portion of the Change in
Control Period beginning on the consummation of a Change in Control either by
Participant for Good Reason or by the Company, or successor (as applicable)
other than for Cause, then all unvested Shares subject to the Replacement Award
shall immediately become vested and nonforfeitable and subject to settlement and
transfer under Section 7 as of the date of Participant’s termination of
employment.

(b) Single Trigger Change in Control. Notwithstanding Section 4(a) above, if,
upon a Change in Control, Participant does not receive a Replacement Award, then
all unvested Shares subject to the Award shall immediately become vested and
nonforfeitable and subject to settlement and transfer under Section 7 as of the
date on which the Change in Control occurs; provided, however, if the Change in
Control does not constitute a change in the ownership or effective control of
the Company or a change in the ownership of a substantial portion of the assets
of the Company as provided under Code Section 409A and the Treasury Regulations
and other guidance promulgated or issued thereunder (“Section 409A”, and any
such transaction, a “Section 409A Change in Control”), the right to the Shares
subject to the Award shall vest and be nonforfeitable as of the consummation of
the Change in Control but the settlement and transfer of the Shares under
Section 7 shall not occur until the Vesting Date or other payment date under
Section 7.

(c) Definition of “Cause”. For purposes of this Award, “Cause” shall have the
meaning ascribed to such term in Section 9(d) of the Employment Agreement
(including the provisions described therein relating to the Review Period).

(d) Definition of “Change in Control. For purposes of this Award, “Change in
Control” shall mean a “Change of Control” as defined in the Plan.

 

3



--------------------------------------------------------------------------------

(e) Definition of “Change in Control Period”. For purposes of this Award,
“Change in Control Period” shall mean the period beginning after the signing of
a definitive agreement to effectuate a Change in Control (but not more than six
months prior to the consummation of a Change in Control) and ending on the
second anniversary of such consummation.

(f) Definition of “Employment Agreement”. For purposes of this Award,
“Employment Agreement” shall mean the employment agreement between Participant
and the Company dated as of March 27, 2018, as it may be amended from time to
time.

(g) Definition of “Good Reason”. For purposes of this Award, “Good Reason” shall
have the meaning ascribed to such term in Participant’s Employment Agreement.

(h) Definition of “Replacement Award”. For purposes of this Section 4, a
“Replacement Award” means an award that is granted as an assumption or
replacement of the Award and that has similar terms and conditions and preserves
the same benefits as the Award it is replacing.

5. Clawback Policy. This Award shall be subject to the terms and conditions of
the Company’s Policy on Recovery and Recoupment of Incentive Compensation,
adopted effective March 5, 2018 and of the Participant Confidentiality,
Non-Competition, Non-Solicitation and Assignment Agreement between Participant
and the Company, dated as of March 27, 2018, and is further subject to the
requirements of any applicable law with respect to the recoupment, recovery or
forfeiture of incentive compensation. Participant hereby agrees to be bound by
the requirements of this Section 5. The recoupment or recovery of such incentive
compensation may be made by the Company or the Subsidiary that employed
Participant.

6. Termination for Cause. If Participant’s employment with the Company is
terminated for Cause, the Committee may, notwithstanding any other provision in
this Agreement to the contrary, cancel, rescind, suspend, withhold or otherwise
restrict or limit this Award as of the date of termination for Cause. Without
limiting the generality of the foregoing, the Committee may also require
Participant to pay to the Company any gain realized by Participant from the
Shares subject to the Award during the period beginning six months prior to the
date on which Participant engaged or began engaging in conduct that led to his
or her termination for Cause.

7. Payment Dates; Transfer of Vested Shares. Stock certificates (or appropriate
evidence of ownership) representing the vested Shares, if any, and any Shares
with respect to Dividend Equivalent Units on such vested Shares will be
delivered to Participant (or, if permitted by the Company, to a party designated
by Participant) on or as soon as practicable after (but no later than 60 days
after) the following payment dates, to the extent any Shares have vested as of
such date pursuant to Sections 2, 3 or 4 above: (a) the Vesting Date,
(b) Participant’s death, (c) Participant’s Disability, (d) Participant’s
termination of employment with the Company other than as provided in
Section 3(d) or 3(e) above, or (e) the date of a Section 409A Change in Control;
subject, in each case, if applicable, to Section 24. For the avoidance of doubt,
only vested Shares are payable on each of the above payment dates; if, for
example, no Shares are vested under Section 4(a) above on the date of a
Section 409A Change in Control, then

 

4



--------------------------------------------------------------------------------

no Shares are payable on such payment date. Notwithstanding the foregoing, if
Participant has properly elected to defer delivery of the Shares pursuant to a
plan or program of the Company, the Shares shall be issued and delivered as
provided in such plan or program, but any Shares attributable to related
Dividend Equivalent Units shall be delivered to Participant as provided above
and shall not be subject to deferral.

8. Dividend Equivalent Units. If any dividends are paid or other distributions
are made on the Shares subject to the Award between the Grant Date and the date
the Shares are transferred as provided in Section 7, Dividend Equivalent Units
shall be credited to Participant based on the Shares subject to the Award, and
shall be deemed reinvested in additional Shares. Such Dividend Equivalent Units
shall be paid to Participant in Shares at the same time as the underlying Shares
subject to the Award are delivered to Participant. Participant will forfeit all
rights to any Dividend Equivalent Units that relate to Shares that do not vest
and are forfeited.

9. Non-Transferability of Award. Subject to any valid deferral election
permitted by the Committee, until the Shares have been issued under this Award,
the Shares issuable hereunder (and any related Dividend Equivalent Units) and
the rights and privileges conferred hereby may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated by operation of law or
otherwise (except as permitted by the Plan). Any attempt to do so contrary to
the provisions hereof shall be null and void.

10. Conditions to Issuance of Shares. The Shares deliverable to Participant
hereunder may be either previously authorized but unissued Shares or issued
Shares which have been reacquired by the Company. The Company shall not be
required to issue any certificate or certificates for Shares prior to
fulfillment of all of the following conditions: (a) the admission of such Shares
to listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings and regulations of the
Securities and Exchange Commission (“SEC”) or any other governmental regulatory
body, which the Committee shall, in its discretion, deem necessary or advisable;
and (c) the obtaining of any approval or other clearance from any state or
federal governmental agency, which the Committee shall, in its discretion,
determine to be necessary or advisable.

11. No Rights as Shareholder. Except as provided in Sections 8 and 14,
Participant shall not have voting, dividend or any other rights as a shareholder
of the Company with respect to the unvested Shares. Upon settlement of the Award
into Shares, Participant will obtain full voting and other rights as a
shareholder of the Company with respect to such Shares.

12. Administration. The Committee shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation,
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon
Participant, the Company, and all other interested persons. No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.

 

5



--------------------------------------------------------------------------------

13. Fractional Shares. Fractional shares will not be issued, and when any
provision of this Agreement otherwise would entitle Participant to receive a
fractional share, that fraction will be disregarded.

14. Adjustments in Capital Structure. In the event of a change in corporate
capitalization as described in Section 18 of the Plan, the Committee shall make
appropriate adjustments to the number and class of Shares or other stock or
securities subject to the Award. The Committee’s adjustments shall be effective
and final, binding and conclusive for all purposes of this Agreement.

15. Taxes. Regardless of any action the Company or a Subsidiary that employs
Participant (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), Participant acknowledges and agrees that the ultimate
liability for all Tax-Related Items legally due by him or her is and remains
Participant’s responsibility and that the Company and/or the Employer: (a) make
no representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this Award, including the grant or
vesting of the Shares subject to this Award (and any Shares with respect to
related Dividend Equivalent Units), the subsequent sale of Shares acquired
pursuant to such vesting and receipt of any dividends; and (b) do not commit to
structure the terms of the grant or any aspect of this Award to reduce or
eliminate Participant’s liability for Tax-Related Items. Upon the vesting and
delivery of Shares subject to this Award (including any Shares with respect to
related Dividend Equivalent Units), Participant shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to withhold all
applicable Tax-Related Items legally payable from Participant’s wages or other
cash compensation paid to Participant by the Company and/or the Employer or from
proceeds of the sale of Shares. Alternatively, or in addition, if permissible
under local law, the Company may (i) sell or arrange for sale of Shares that
Participant acquires to meet the withholding obligations for Tax-Related Items,
and/or (ii) satisfy such obligations in Shares, provided that the amount to be
withheld may not exceed the federal, state, local and foreign tax withholding
obligations associated with the Award to the extent needed for the Company to
treat the Award as an equity award for accounting purposes and to comply with
applicable tax withholding rules. In addition, Participant shall pay the Company
or the Employer any amount of Tax-Related Items that the Company or the Employer
may be required to withhold as a result of Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to deliver the Shares if Participant fails to comply with Participant’s
obligations in connection with the Tax-Related Items.

16. Participant Acknowledgments and Agreements. By accepting the grant of this
Award, Participant acknowledges and agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and may be modified,
amended, suspended or terminated by the Company at any time unless otherwise
provided in the

 

6



--------------------------------------------------------------------------------

Plan or this Agreement; (b) the grant of this Award is voluntary and occasional
and does not create any contractual or other right to receive future grants of
Shares, or benefits in lieu of Shares, even if Shares have been granted
repeatedly in the past; (c) all decisions with respect to future grants, if any,
will be at the sole discretion of the Company and the Committee;
(d) Participant’s participation in the Plan shall not create a right of future
employment with the Company and shall not interfere with the ability of the
Company to terminate Participant’s employment relationship at any time with or
without cause and it is expressly agreed and understood that employment is
terminable at the will of either party, insofar as permitted by law;
(e) Participant is participating voluntarily in the Plan; (f) this Award is an
extraordinary item that is outside the scope of Participant’s employment
contract, if any; (g) this Award is not part of Participant’s normal or expected
compensation or salary for any purposes, including but not limited to
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (h) in the event Participant is not an employee of the
Company, this Award will not be interpreted to form an employment contract or
relationship with the Company; (i) the value of the Shares may increase or
decrease in value and the future value of the underlying Shares cannot be
predicted; (j) in consideration of the grant of this Award, no claim or
entitlement to compensation or damages shall arise from termination of this
Award or diminution in value of Shares subject to the Award resulting from
termination of Participant’s employment by the Company (for any reason
whatsoever and whether or not in breach of local labor laws) and Participant
irrevocably releases the Company and its Subsidiaries from any such claim that
may arise; if, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen, then, by accepting the terms of this
Agreement, Participant shall be deemed irrevocably to have waived any
entitlement to pursue such claim; and (k) in the event of involuntary
termination of employment (whether or not in breach of local labor laws),
Participant’s right to vest in the Award and receive any Shares will terminate
effective as of the date that Participant is no longer actively employed (except
as expressly provided herein) and will not be extended by any notice period
mandated under local statute, contract or common law; the Committee shall have
the exclusive discretion to determine when Participant is no longer actively
employed for purposes of this Award.

17. Consent for Accumulation and Transfer of Data. Participant consents to the
accumulation and transfer of data concerning him or her and the Award to and
from the Company (and its Subsidiaries) and UBS, or such other agent as may
administer the Plan on behalf of the Company from time to time. In addition,
Participant understands that the Company and its Subsidiaries hold certain
personal information about Participant, including but not limited to his or her
name, home address, telephone number, date of birth, social security number,
salary, nationality, job title, and details of all grants or awards, vested,
unvested, or expired (the “personal data”). Certain personal data may also
constitute “sensitive personal data” within the meaning of applicable local law.
Such data include but are not limited to information described above and any
changes thereto and other appropriate personal and financial data about
Participant. Participant hereby provides explicit consent to the Company and its
Subsidiaries to process any such personal data and sensitive personal data.
Participant also hereby provides explicit consent to the Company and its
Subsidiaries to transfer

 

7



--------------------------------------------------------------------------------

any such personal data and sensitive personal data outside the country in which
Participant is employed, and to the United States or other jurisdictions. The
legal persons for whom such personal data are intended are the Company and its
Subsidiaries, UBS, and any company providing services to the Company in
connection with compensation planning purposes or the administration of the
Plan.

18. Plan Information. Participant agrees to receive copies of the Plan, the Plan
prospectus and other Plan information, including information prepared to comply
with laws outside the United States, from the Plan website at
www.ubs.com/onesource/efx and shareholder information, including copies of any
annual report, proxy statement, Form 10-K, Form 10-Q, Form 8-K and other
information filed with the SEC, from the investor relations section of the
Equifax website at www.equifax.com. Participant acknowledges that copies of the
Plan, Plan prospectus, Plan information and shareholder information are
available upon written or telephonic request to the Company’s Corporate
Secretary.

19. Plan Incorporated by Reference; Conflicts. The Plan, this Agreement, and the
Employment Agreement provisions referenced herein constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof. Notwithstanding the
foregoing, nothing in the Plan or this Agreement shall affect the validity or
interpretation of any duly authorized written agreement between the Company and
Participant under which an Award properly granted under and pursuant to the Plan
serves as any part of the consideration furnished to Participant. If provisions
of the Plan and this Agreement conflict, the Agreement provisions will govern.

20. Participant Bound by Plan. Participant acknowledges receiving, or being
provided with access to, a prospectus describing the material terms of the Plan,
and agrees to be bound by all the terms and conditions of the Plan. Except as
limited by the Plan or this Agreement, this Agreement is binding on and extends
to the legatees, distributees and personal representatives of Participant and
the successors of the Company.

21. Governing Law. This Agreement has been made in and shall be construed under
and in accordance with the laws of the State of Georgia, USA, without regard to
conflict of law provisions.

22. Translations. If Participant has received this or any other document related
to the Plan translated into any language other than English and if the
translated version is different than the English version, the English version
will control.

23. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

8



--------------------------------------------------------------------------------

24. Section 409A.

(a) General. To the extent that the requirements of Section 409A are applicable
to this Award, it is the intention of both the Company and Participant that the
benefits and rights to which Participant could be entitled pursuant to this
Agreement comply with or be exempt from Section 409A, and the provisions of this
Agreement shall be construed in a manner consistent with that intention. The
Plan and any award agreements issued thereunder may be amended in any respect
deemed by the Committee to be necessary in order to preserve compliance with
Section 409A.

(b) No Representations as to Section 409A Compliance. Notwithstanding the
foregoing, the Company makes no representation to Participant that the Award and
any Shares issued pursuant to this Agreement are exempt from, or satisfy, the
requirements of Section 409A, and the Company shall have no liability or other
obligation to indemnify or hold harmless Participant or any beneficiary for any
tax, additional tax, interest or penalties that Participant or any beneficiary
may incur in the event that any provision of this Agreement is deemed to violate
any of the requirements of Section 409A.

(c) Six Month Delay for Specified Participants.

(i) To the extent applicable, if Participant is a “Specified Employee” (as
defined below), then no payment or benefit that is payable on account of
Participant’s “separation from service” (as determined by the Company in
accordance with Section 409A) shall be made before the date that is six months
and one day after Participant’s “separation from service” (or, if earlier, the
date of Participant’s death) if and to the extent that such payment or benefit
constitutes deferred compensation (or may be nonqualified deferred compensation)
under Section 409A and such deferral is required to comply with the requirements
of Section 409A. Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.

(ii) For purposes of this provision, the determination of whether Participant is
a “Specified Employee” at the time of his or her separation from service from
the Company (or any person or entity with whom the Company would be considered a
single employer under Section 414(b) or Section 414(c) of the Code, applying the
20 percent common ownership standard) shall be made in accordance with the rules
under Section 409A.

(d) No Acceleration of Payments. Neither the Company nor Participant,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.

 

9



--------------------------------------------------------------------------------

(e) Termination of Employment. Any provisions of this Agreement that provide for
payment of compensation that is subject to Section 409A and that has payment
triggered by Participant’s termination of employment other than on account of
death shall be deemed to provide for payment that is triggered only by
Participant’s “separation from service” within the meaning of Treasury
Regulation Section §1.409A-1(h).

25. 30 Days to Accept Agreement. Participant shall have 30 days to accept this
Agreement. Participant’s Award will be forfeited if this Agreement is not
accepted by Participant within 30 days of receipt of email notification from UBS
including a link to this Agreement.

 

PARTICIPANT    EQUIFAX INC.

 

   By:                                     
                                                         (Signature)   

      Name:

      Title:

 

   (Printed Name)   

 

10



--------------------------------------------------------------------------------

Annex III

Nonqualified Stock Option Agreement – Initial Award

EQUIFAX INC. 2008 OMNIBUS INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

MARK W. BEGOR

Number of Shares Subject to Option:                 

Option Price: $                

Date of Grant:                             , 2018

Pursuant to the Equifax Inc. 2008 Omnibus Incentive Plan, as amended and
restated effective May 2, 2013 (the “Plan”), Equifax Inc., a Georgia corporation
(the “Company”), has granted the above-named Participant (the “Participant”) an
Option (the “Option” or the “Award”) to purchase such number of shares of common
stock of the Company (the “Shares”) as is set forth above on the terms and
conditions set forth in this agreement (the “Agreement”) and in the Plan.
Capitalized terms used in this Agreement and not defined herein shall have the
meanings set forth in the Plan.

1. Grant of Option. The Option is granted to Participant on the Date of Grant
set forth above. This Agreement is not intended to be, and shall not be treated
as, an incentive stock option as defined in Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”).

2. Basic Terms and Conditions. The Option is subject to the following basic
terms and conditions:

(a) Expiration Date. Except as otherwise provided in this Agreement, the Option
will expire ten years from the Date of Grant (the “Expiration Date”).

(b) Exercise of Option. Except as provided in Sections 2(d) or 3, the Option
shall be exercisable with respect to one-third of the number of Shares subject
to this Option on each of the first three anniversaries of the Effective Date as
defined as of the Grant Date in the Employment Agreement (each such anniversary
is a “Vesting Date”) such that this Option shall be fully exercisable on the
third anniversary of the Effective Date (the “Final Vesting Date”), provided
Participant (i) remains actively employed by the Company until the applicable
Vesting Date or (ii) to the extent consistent with the provisions of
Section 2(d), terminates employment before such date. Prior to an applicable
Vesting Date, the right to exercise the Option shall not be earned by
Participant’s performance of services and there shall be no such vesting of the
Option. Subject to the terms of the Plan, the Committee reserves the right in
its sole discretion to waive or reduce the vesting requirements. Participant
acknowledges that the grant of the Option represents valuable consideration,
regardless of whether the Option actually vests. Once exercisable, in whole or
part, the Option will continue to be so exercisable until the earlier of the
termination of Participant’s exercise rights under Section 2(d) or Section 3, or
the Expiration Date.



--------------------------------------------------------------------------------

(c) Method of Exercise and Payment for Shares. In order to exercise the Option,
it must be vested and must not have expired, and Participant must give written
notice (or such other form of notice as permitted by the Company or the
Committee) in a manner prescribed by the Company from time to time together with
payment of the Option Price to the Company at the Company’s principal office in
Atlanta, Georgia, or as otherwise directed by the Committee. The date of
exercise (the “Date of Exercise”) will be the date of receipt of the notice in
compliance with this Section 2(c) or any later date specified in the notice.
Participant must pay the Option Price (i) in cash or a cash equivalent
acceptable to the Committee, (ii) by the surrender (or attestation of ownership)
of Shares with an aggregate Fair Market Value (based on the closing price of a
share of common stock as reported on the New York Stock Exchange composite index
on the Date of Exercise) that is not less than the Option Price, (iii) by a
combination of cash and Shares or (iv) by net settlement or cashless exercise of
the Option in the manner designated by the Committee. Not all forms and methods
of payment are available in every country. Except as restricted by applicable
law, payment of the Option Price may be delayed in the discretion of the
Committee to accommodate proceeds of sale of some or all of the Shares to which
this grant relates.

If at the Date of Exercise, Participant is not in compliance with the Company’s
minimum stock ownership guidelines then in effect for Participant’s job grade or
classification, if any, Participant will not be entitled to exercise the Option
using a “cashless exercise program” of the Company (if then in effect), unless
the net proceeds received by Participant from that exercise consist only of
Shares and Participant agrees to hold all those Shares for at least one year.

(d) Termination of Employment. Except as provided in this Section 2(d), or
Section 3, the Option will be forfeited and will not be exercisable after
termination of Participant’s employment with the Company. For purposes of this
Agreement, employment with any Subsidiary of the Company shall be considered
employment with the Company and a termination of employment shall mean a
termination of employment with the Company and each Subsidiary by which
Participant is employed.

(i) Termination without Cause or Resignation for Good Reason Other than during a
Change in Control Period. Subject to the requirements of Section 10(c) of the
Employment Agreement (including those relating to release of claims and material
compliance with restrictive covenants), if, other than during a Change in
Control Period, Participant’s termination of employment results from a
termination by the Company without Cause or Participant’s resignation for Good
Reason (in each case as determined under the Employment Agreement), for purposes
of determining the portion of the Option that is exercisable from time to time,
Participant shall be treated as continuing to vest through the earlier of the
Final Vesting Date or the second anniversary of the Termination Date (the
“Second Anniversary”), with the Option becoming vested in accordance with the
original vesting schedule. Participant shall have the right to exercise the
Option with respect to that portion of the number of Shares for which the Option
was or becomes vested and exercisable under the preceding sentence and the
remaining portion shall be forfeited and cancelled. If, as of the Termination
Date, a definitive agreement has been signed with respect to a Change in
Control, any incremental portions of the Option that could vest under Subsection
2(d)(ii) upon the later consummation of a Change in Control during the Change in
Control Period shall not

 

2



--------------------------------------------------------------------------------

be forfeited unless and until six months have passed since the signing of the
definitive agreement without the consummation of a Change in Control, while a
consummation of a Change in Control during such six month period shall cause any
remaining unvested portions of the Option to be vested as provided in Subsection
2(d)(ii). Except as provided in Subsection 2(d)(vi)(B) below, the right to
exercise any vested portion of the Option will continue until the earlier of the
Second Anniversary (or, if later, for any portion of the Option that first
becomes vested less than 90 days before the Second Anniversary, the end of the
90 day period after such vesting occurs) or the Expiration Date.

(ii) Termination without Cause or Resignation for Good Reason during a Change in
Control Period. Subject to the requirements of Section 10(d) of the Employment
Agreement (relating to release of claims and material compliance with
restrictive covenants), if, during the portion of a Change in Control Period
that ends upon consummation of a Change in Control, Participant’s termination of
employment results from a termination by the Company without Cause or
Participant’s resignation for Good Reason (in each case as determined under the
Employment Agreement), all unvested portions of the Option shall, upon the
consummation of the Change in Control, immediately become vested and
nonforfeitable. Except as provided in Subsection 2(d)(vi)(B) below or Section 4
below, the right to exercise the Option after vesting may be exercised until the
earlier of the Second Anniversary or the Expiration Date. To the extent of any
conflict with the application of Section 3 below, Section 3 will govern.

(iii) Retirement. Except in the event of a termination for Cause as defined
below and subject to the requirements of Section 10(b) of the Employment
Agreement (including those relating to release of claims and material compliance
with restrictive covenants), if Participant’s termination of employment results
from Participant’s Retirement (as such term is defined in the Employment
Agreement) from the Company, all portions of the Option shall immediately become
vested and nonforfeitable. Except as provided in Section 2(d)(vi)(B) below or
Section 4 below, the right to exercise the Option after vesting may be exercised
until the earlier of the last day of the 60-month period following the date of
Retirement or the Expiration Date. To the extent of any conflict with the
application of Section 3 below, Section 3 will govern.

(iv) Disability. Except as provided in Sections 3 or 4 below, if Participant’s
employment ends as a result of Disability (as such term is defined in the
Employment Agreement), then all unvested Shares subject to the Option shall
immediately become vested and exercisable. Except as provided in
Section 2(d)(vi)(B) below, the right to exercise the vested portion of the
Option will continue until the earlier of the last day of the 60-month period
following the last date of Participant’s active employment or the Expiration
Date.

(v) Other Termination of Employment. Except as provided in Sections 3 or 4
below, if the termination of Participant’s employment results for any reason
other than Cause and other than as provided in Section 2(d)(i)-(iv) or (vi) (in
each case, as determined by the Committee), then Participant will continue to
have the right to exercise the Option with respect to that portion of the number
of Shares for which the Option was vested and exercisable on the date of
Participant’s termination of employment and the remaining portion shall be
forfeited and cancelled. Except as provided in Subsection 2(d)(vi)(B) below, the
right to exercise the vested portion of the Option will continue until the
earlier of the 90th day after the date of termination of employment or the
Expiration Date.

 

3



--------------------------------------------------------------------------------

(vi) Death.

(A) Except as provided in Sections 3 or 4 below, if the termination of
Participant’s employment results from Participant’s death, then all unvested
Shares subject to the Option shall immediately become vested and exercisable,
and Participant’s estate, or the person(s) to whom Participant’s rights under
this Agreement pass by will or the laws of descent and distribution, will have
the right to exercise the Option with respect to all Shares subject to the
Option. The right to exercise the Option will continue until the earlier of the
last day of the 60-month period following Participant’s death or the Expiration
Date.

(B) If Participant dies following termination of employment and prior to the
expiration of any remaining period during which the Option may be exercised in
accordance with Subsections (i), (ii), (iii), (iv) or (v) above, or Section 3,
the remaining period during which the Option will be exercisable (by
Participant’s estate, or the person(s) to whom Participant’s rights under this
Agreement pass by will or the laws of descent and distribution) will be the
greater of (a) the remaining period under the applicable section or paragraph
referred to above, or (b) six months from the date of death; provided that under
no circumstances will the Option be exercisable after the Expiration Date.

3. Change in Control.

(a) Double Trigger Change in Control. Subject to Section 3(b) below, if
subsequent to receiving a Replacement Award, Participant’s employment with the
Company (or its successor in the Change in Control) is terminated on the
consummation of the Change in Control or within the portion of the Change in
Control Period beginning on the consummation of a Change in Control either by
Participant for Good Reason or by the Company or successor (as applicable) other
than for Cause, then the entire number of Shares represented by the Option which
have not yet become vested or been exercised or forfeited will become
immediately vested and exercisable (the “Unexercised Portion”). If Participant’s
employment with the Company terminates after the date on which the Change in
Control occurs other than as a result of a termination by the Company for Cause,
then Participant (or, if applicable, Participant’s estate or the person(s) to
whom Participant’s rights under this Agreement pass by will or the laws of
descent and distribution) will have the right to exercise the Unexercised
Portion. Except as provided in Section 2(d)(iv)(B) above or Section 4 below,
that right may be exercised until the earlier of the last day of the 60-month
period following the termination of Participant’s employment or the Expiration
Date.

(b) Single Trigger Change in Control. Notwithstanding Section 3(a) above, if,
upon a Change in Control, Participant does not receive a Replacement Award, then
the Unexercised Portion will become immediately vested and exercisable.

(c) Special Treatment on Change in Control. Notwithstanding anything to the
contrary in this Agreement, the Committee, in its discretion, may terminate the
Option upon a Change in Control; provided, however, that at least 30 days prior
to the Change in Control, the Committee must notify Participant that the Option
will be terminated and provide Participant, at

 

4



--------------------------------------------------------------------------------

the election of the Committee, either (i) a cash payment equal to the difference
between the Fair Market Value of the vested Options (including Options that
would become vested upon the Change in Control as provided above) and the
Exercise Price for such Options, computed as of the consummation of the Change
in Control and to be paid no later than three business days after the Change in
Control, or (ii) the right to exercise all vested Options (including Options
that would become vested upon the Change in Control as provided above)
immediately prior to the Change in Control.

(d) Definition of “Cause”. For purposes of this Award, “Cause” shall have the
meaning ascribed to such term in Section 9(d) of the Employment Agreement
(including the provisions described therein relating to the Review Period).

(e) Definition of “Change in Control. For purposes of this Award, “Change in
Control” shall mean a “Change of Control” as defined in the Plan.

(f) Definition of “Change in Control Period”. For purposes of this Award,
“Change in Control Period” shall mean the period beginning after the signing of
a definitive agreement to effectuate a Change in Control (but not more than six
months prior to the consummation of a Change in Control) and ending on the
second anniversary of such consummation.

(g) Definition of “Employment Agreement”. For purposes of this Award,
“Employment Agreement” shall mean the employment agreement between Participant
and the Company dated as of March 27, 2018, as it may be amended from time to
time.

(h) Definition of “Good Reason”. For purposes of this Award, “Good Reason” shall
have the meaning ascribed to such term in Participant’s Employment Agreement.

(i) Definition of “Replacement Award”. For purposes of this Section 3, a
“Replacement Award” means an award that is granted as an assumption or
replacement of the Award and that has similar terms and conditions and preserves
the same benefits as the Award it is replacing.

4. Clawback Policy. This Award shall be subject to the terms and conditions of
the Company’s Policy on Recovery and Recoupment of Incentive Compensation,
adopted effective March 5, 2018 and of the Participant Confidentiality,
Non-Competition, Non-Solicitation and Assignment Agreement between Participant
and the Company, dated as of March 27, 2018, and is further subject to the
requirements of any applicable law with respect to the recoupment, recovery or
forfeiture of incentive compensation. Participant hereby agrees to be bound by
the requirements of this Section 4. The recoupment or recovery of such incentive
compensation may be made by the Company or the Subsidiary that employed
Participant.

5. Termination for Cause. If Participant’s employment with the Company is
terminated for Cause, the Committee may, notwithstanding any other provision in
this Agreement to the contrary, cancel, rescind, suspend, withhold or otherwise
restrict or limit this Option as of the date of termination for Cause. Without
limiting the generality of the foregoing, the Committee may also require
Participant to pay to the Company any gain realized by Participant from the
Shares subject to the Option during the period beginning six months prior to the
date on which Participant engaged or began engaging in conduct that led to his
or her termination for Cause.

 

5



--------------------------------------------------------------------------------

6. Non-Transferability of Option. The rights and privileges conferred under this
Option may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated by operation of law or otherwise (except as permitted by the
Plan). Any attempt to do so contrary to the provisions hereof shall be null and
void. Upon Participant’s death, the Option may be transferred by will or by the
laws of descent and distribution, in which case all of Participant’s remaining
rights under this Agreement must be transferred undivided to the same person or
persons. During Participant’s lifetime, only Participant (or Participant’s legal
representative if Participant is incompetent) may exercise the Option.

7. Conditions to Exercise of Option and Issuance of Shares. The Shares
deliverable to Participant upon the exercise of the Option hereunder may be
either previously authorized but unissued Shares or issued Shares which have
been reacquired by the Company. The Company shall not be required to honor the
exercise of the Option or issue any certificate or certificates for Shares prior
to fulfillment of all of the following conditions: (a) the admission of such
Shares to listing on all stock exchanges on which such class of stock is then
listed; (b) the completion of any registration or other qualification of such
Shares under any state or federal law or under the rulings and regulations of
the Securities and Exchange Commission (“SEC”) or any other governmental
regulatory body, which the Committee shall, in its discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any state
or federal governmental agency, which the Committee shall, in its discretion,
determine to be necessary or advisable; and (d) the lapse of such reasonable
period of time following the grant of the Shares as the Committee may establish
from time to time for reasons of administrative convenience.

8. No Rights as Shareholder. Except as provided in Sections 3 or 11, Participant
shall not have voting, dividend or any other rights as a shareholder of the
Company with respect to the unexercised Option. Upon exercise of a vested Option
into Shares, Participant will obtain full voting and other rights as a
shareholder of the Company with respect to such Shares.

9. Administration. The Committee shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation,
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon
Participant, the Company, and all other interested persons. No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.

10. Fractional Shares. Fractional shares will not be issued, and when any
provision of this Agreement otherwise would entitle Participant to receive a
fractional share, that fraction will be disregarded.

11. Adjustments in Capital Structure. In the event of a change in corporate
capitalization as described in Section 18 of the Plan, the Committee shall make
appropriate adjustments to the number and class of Shares or other stock or
securities subject to the Option and to the purchase price for such Shares or
other stock or securities. The Committee’s adjustments shall be effective and
final, binding and conclusive for all purposes of this Agreement.

12. Taxes. Regardless of any action the Company or a Subsidiary that employs
Participant (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), Participant acknowledges and agrees that the ultimate
liability for all Tax-Related Items legally due by him

 

6



--------------------------------------------------------------------------------

or her is and remains Participant’s responsibility and that the Company and/or
the Employer: (a) make no representations nor undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this Option,
including the grant, vesting or exercise of this Option, the subsequent sale of
Shares acquired pursuant to such exercise and receipt of any dividends; and
(b) do not commit to structure the terms or the grant or any aspect of this
Option to reduce or eliminate Participant’s liability for Tax-Related Items.
Prior to the exercise of this Option, Participant shall pay or make adequate
arrangements satisfactory to the Company and or the Employer to withhold all
applicable Tax-Related Items legally payable from Participant’s wages or other
cash compensation paid to Participant by the Company and or the Employer or from
proceeds of the sale of Shares. Alternatively, or in addition, if permissible
under local law, the Company may (i) sell or arrange for sale of Shares that
Participant acquires to meet the withholding obligations for Tax-Related Items,
and or (ii) withhold in Shares, provided that the amount to be withheld may not
exceed the federal, state, local and foreign tax withholding obligations
associated with the exercise of the Option to the extent needed for the Company
to treat the Option as an equity award for accounting purposes and to comply
with applicable tax withholding rules. In addition, Participant shall pay the
Company or the Employer any amount of Tax-Related Items that the Company or the
Employer may be required to withhold as a result of Participant’s participation
in the Plan or Participant’s purchase of Shares that cannot be satisfied by the
means previously described. The Company may refuse to honor the exercise and
refuse to deliver the Shares if Participant fails to comply with Participant’s
obligations in connection with the Tax-Related Items.

13. Participant Acknowledgments and Agreements. By accepting the grant of this
Option, Participant acknowledges and agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and may be modified,
amended, suspended or terminated by the Company at any time unless otherwise
provided in the Plan or this Agreement; (b) the grant of this Option is
voluntary and occasional and does not create any contractual or other right to
receive future grants of stock options, or benefits in lieu of stock options,
even if stock options have been granted repeatedly in the past; (c) all
decisions with respect to future grants, if any, will be at the sole discretion
of the Company and the Committee; (d) Participant’s participation in the Plan
shall not create a right of future employment with the Company and shall not
interfere with the ability of the Company to terminate Participant’s employment
relationship at any time with or without cause and it is expressly agreed and
understood that employment is terminable at the will of either party, insofar as
permitted by law; (e) Participant is participating voluntarily in the Plan;
(f) this Option is an extraordinary item that is outside the scope of
Participant’s employment contract, if any; (g) this Option is not part of
Participant’s normal or expected compensation or salary for any purposes,
including but not limited to calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; (h) in the event Participant
is not an employee of the Company, this Option award will not be interpreted to
form an employment contract or relationship with the Company; (i) the future
value of the underlying Shares is unknown and cannot be predicted; (j) if the
underlying Shares do not increase in value, this Option will have no value;
(k) if Participant exercises this Option and obtains Shares, the value of those
Shares acquired upon exercise may increase or decrease in value, even below the
Option Price; (l) in consideration of the grant of this Option, no claim or
entitlement to compensation or damages shall arise from termination of this
Option or diminution in value of this Option or Shares purchased through
exercise of this Option resulting from termination of Participant’s employment
by the Company (for any reason whatsoever and whether or not in breach of local
labor laws) and Participant irrevocably releases the Company and its
Subsidiaries from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by accepting the

 

7



--------------------------------------------------------------------------------

terms of this Agreement, Participant shall be deemed irrevocably to have waived
any entitlement to pursue such claim; and (m) in the event of involuntary
termination of employment (whether or not in breach of local labor laws),
Participant’s right to receive stock options and vest in stock options under the
Plan, if any, will terminate effective as of the date that Participant is no
longer actively employed (except as expressly provided herein) and will not be
extended by any notice period mandated under local statute, contract or common
law; furthermore, in the event of involuntary termination of employment (whether
or not in breach of local labor laws), Participant’s right to exercise this
Option after termination of employment, if any, will be measured by the date of
termination of Participant’s active employment and will not be extended by any
notice period mandated under local law; the Committee shall have the exclusive
discretion to determine when Participant is no longer actively employed for
purposes of this Option. The Committee shall also have the discretion to
determine if any exercise of an Option was permissible and in accordance with
the terms of this Agreement and the Plan. If any Option is exercised in whole or
in part by mistake, Participant agrees that the Shares may be recovered or
canceled by the Company and if the Shares received upon exercise have been sold,
Participant must pay to the Company any proceeds from the sale.

14. Consent for Accumulation and Transfer of Data. Participant consents to the
accumulation and transfer of data concerning him or her and the Option to and
from the Company (and its Subsidiaries) and UBS, or such other agent as may
administer the Plan on behalf of the Company from time to time. In addition,
Participant understands that the Company and its Subsidiaries hold certain
personal information about Participant, including but not limited to his or her
name, home address, telephone number, date of birth, social security number,
salary, nationality, job title, and details of all options awarded, vested,
unvested, or expired (the “personal data”). Certain personal data may also
constitute “sensitive personal data” within the meaning of applicable local law.
Such data include but are not limited to information described above and any
changes thereto and other appropriate personal and financial data about
Participant. Participant hereby provides explicit consent to the Company and its
Subsidiaries to process any such personal data and sensitive personal data.
Participant also hereby provides explicit consent to the Company and its
Subsidiaries to transfer any such personal data and sensitive personal data
outside the country in which Participant is employed, and to the United States
or other jurisdictions. The legal persons for whom such personal data are
intended are the Company and its Subsidiaries, UBS and any other company
providing services to the Company in connection with compensation planning
purposes or the administration of the Plan.

15. Plan Information. Participant agrees to receive copies of the Plan, the Plan
prospectus and other Plan information, including information prepared to comply
with laws outside the United States, from the Plan website at
www.ubs.com/onesource/efx and shareholder information, including copies of any
annual report, proxy statement, Form 10-K, Form 10-Q, Form 8-K or other report
filed with the SEC, from the investor relations section of the Equifax website
at www.equifax.com. Participant acknowledges that copies of the Plan, Plan
prospectus, Plan information and shareholder information are available upon
written or telephonic request to the Company’s Corporate Secretary.

16. Plan Incorporated by Reference; Conflicts. The Plan, this Agreement, and the
Employment Agreement provisions referenced herein constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof. Notwithstanding the
foregoing, nothing in the Plan or this Agreement shall affect the validity or
interpretation of any duly authorized written agreement between the Company and
Participant under which an Option properly granted under and pursuant to the
Plan serves as any part of the consideration furnished to Participant. If
provisions of the Plan and this Agreement conflict, the Agreement provisions
will govern.

 

8



--------------------------------------------------------------------------------

17. Participant Bound by Plan. Participant acknowledges receiving, or being
provided with access to, a prospectus describing the material terms of the Plan,
and agrees to be bound by all the terms and conditions of the Plan. Except as
limited by the Plan or this Agreement, this Agreement is binding on and extends
to the legatees, distributees and personal representatives of Participant and
the successors of the Company.

18. Governing Law. This Agreement has been made in and shall be construed under
and in accordance with the laws of the State of Georgia, USA, without regard to
conflict of law provisions.

19. Translations. If Participant has received this or any other document related
to the Plan translated into any language other than English and if the
translated version is different than the English version, the English version
will control.

20. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

21. Section 409A.

(a) General. To the extent that the requirements of Code Section 409A are
applicable to this Award, it is the intention of both the Company and
Participant that the benefits and rights to which Participant could be entitled
pursuant to this Agreement comply with or be exempt from Code Section 409A and
the Treasury Regulations and other guidance promulgated or issued thereunder
(“Section 409A”), and the provisions of this Agreement shall be construed in a
manner consistent with that intention. The Plan and any award agreements issued
thereunder may be amended in any respect deemed by the Committee to be necessary
in order to preserve compliance with Section 409A.

(b) No Representations as to Section 409A Compliance. Notwithstanding the
foregoing, the Company makes no representation to Participant that the Award and
any Shares issued pursuant to this Agreement are exempt from, or satisfy, the
requirements of Section 409A, and the Company shall have no liability or other
obligation to indemnify or hold harmless Participant or any beneficiary for any
tax, additional tax, interest or penalties that Participant or any beneficiary
may incur in the event that any provision of this Agreement is deemed to violate
any of the requirements of Section 409A.

22. 30 Days to Accept Agreement. Participant shall have 30 days to accept this
Agreement. Participant’s Award will be forfeited if this Agreement is not
accepted by Participant within 30 days of receipt of email notification from UBS
including a link to view and accept this Agreement.

 

9



--------------------------------------------------------------------------------

PARTICIPANT    EQUIFAX INC.

 

   By:                                          
                                                 (Signature)   

      Name:

      Title:

 

   (Printed Name)   

 

10



--------------------------------------------------------------------------------

Annex IV

Performance Share Award Agreement—Special Grant

EQUIFAX INC. 2008 OMNIBUS INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT (TSR)

2018 – 2020 Performance Period

MARK W. BEGOR

Target Number of Shares Subject to Award:                 

Grant Date:                             , 2018

Pursuant to the Equifax Inc. 2008 Omnibus Incentive Plan, as amended and
restated effective May 2, 2013 (the “Plan”), Equifax Inc., a Georgia corporation
(the “Company”), has granted the above-named participant (“Participant”)
Performance Shares (the “Award”) entitling Participant to earn such number of
shares of Company common stock (the “Shares”) as is set forth above, as may be
increased or decreased as provided in this agreement (this “Agreement”), on the
terms and conditions set forth in this Agreement and the Plan. Capitalized terms
used in this Agreement and not defined herein shall have the meanings set forth
in the Plan.

1. Grant Date. The Award is granted to Participant on the Grant Date set forth
above and represents the right to receive Shares (and any related Dividend
Equivalent Units) subject to the Award by satisfaction of the performance goals
(the “Performance Goals”) set forth in Section 3 of this Agreement. Participant
may earn 0% to 200% of the Target Award, depending on the Company’s relative
three-year cumulative average quarterly TSR performance for the Performance
Period as set forth in Section 3.

2. Vesting. Subject to earlier vesting in accordance with Sections 4 or 5 below,
the Shares (and any related Dividend Equivalent Units) will become vested on the
later of the third anniversary of the Effective Date (as defined as of the Grant
Date in the Employment Agreement) or the date on which the Committee certifies
the attainment of the Performance Goals (the “Vesting Date”) in accordance with
the provisions of Section 3 below. Prior to the Vesting Date, the Shares (and
any related Dividend Equivalent Units) subject to the Award shall be
nontransferable and, except as otherwise provided herein, shall be immediately
forfeited upon Participant’s termination of active employment with the Company.
Prior to the Vesting Date, the Award shall not be earned by Participant’s
performance of services and there shall be no such vesting of the Award. Subject
to the terms of the Plan, the Committee reserves the right in its sole
discretion to waive or reduce the vesting requirements. Participant acknowledges
that the opportunity to obtain the Shares represents valuable consideration,
regardless of whether the Shares actually vest.



--------------------------------------------------------------------------------

3. Payment of Performance Shares.

(a) In General. The performance period for this Award begins on January 1, 2018
and ends on December 31, 2020 (the “Performance Period”). The percentage of the
Award earned and paid will be as certified by the Committee as soon as
practicable (and no later than the 15th day of the third month) following the
end of the Performance Period with such percentage determined by averaging the
payout percentages based upon the Company’s cumulative TSR Percentile Rank
relative to the TSR of the S&P 500 through each of the last 4 quarters of the
Performance Period, as more fully described in subsection (b) below. The
percentage of Performance Shares payable will be determined using the following
table:

 

Performance Share Payout Table  

TSR Percentile Rank

Relative to S&P 500

   Percentage of Performance
Shares Payable (1)  

90th or greater

     200 % 

70th

     150 % 

50th

     100 % 

30th

     50 % 

Less than 30th

     0 % 

 

1 Payout of Performance Shares will be capped at 100% (Target), if the Company’s
average cumulative TSR Percentile Rank for the last 4 quarters is equal to or
greater than 50th percentile, but the Company’s three-year cumulative TSR for
the Performance Period is negative.

(b) Performance Shares Payable. The number of Performance Shares payable is the
Target Award multiplied by the average of the payout percentages determined
using the Company’s cumulative TSR Percentile Rank through each of the last 4
quarters of the Performance Period. For performance levels falling between the
values as shown above, the percentage of Shares payable will be determined by
interpolation. Payments will be made in Shares. For an illustration of this
calculation, see the Hypothetical Example below.

Hypothetical Example: 2018-2020 Performance Period

     2018    2019    2020    Q1    Q2    Q3    Q4    Q1    Q2    Q3    Q4    Q1
   Q2    Q3    Q4

Cumulative TSR

Percentile Rank from

January 1, 2018 through:

   61st    57th    72nd    69th    70th    62nd    54th    52nd    63rd    47th
   45th    48th Payout Percentages       132%    93%    88%    95%

Percentage of Performance Shares Payable

(Average Payout Percentages of Last 4 Quarters)

   102%

 

2



--------------------------------------------------------------------------------

(c) Value of the Shares Issued as Payment for Shares Earned. The Fair Market
Value of Shares on the Vesting Date will be used by the Committee to determine
the basis of the Shares earned and payable.

(d) Withholding. As provided in Section 16 below, the Company shall withhold
Shares having a Fair Market Value on the date the tax is to be determined for
federal, state, local and other withholding taxes with respect to any taxable
event arising as a result of this Agreement.

(e) Timing of Payout. Payout of the Award will be made to Participant as
provided in Section 8 following the Vesting Date and written certification of
performance by the Committee.

(f) Certain Definitions.

“Maximum Award” means the maximum number of Shares that can be awarded to
Participant as set forth in Sections 1, 2 and 3.

“S&P 500” generally means the companies constituting the Standard & Poor’s 500
Index as of the beginning of the Performance Period (including the Company) and
which continue to be actively traded under the same ticker symbol on an
established securities market though the end of the Performance Period. A
component company of the S&P 500 that is acquired at any time during the
Performance Period (i.e., company and ticker symbol disappear) will be
eliminated from the S&P 500 for the entire Performance Period. A component
company of the S&P 500 filing for bankruptcy protection (and thus no longer
publicly traded) at any time during the Performance Period will be deemed to
remain in the S&P 500 (at an assumed TSR of minus 100%).

“Target Award” means the Target Number of Shares Subject to Award specified at
the beginning of this Agreement.

“Total Shareholder Return” or “TSR” means with respect to the Company or other
S&P 500 component company: the change in the closing market price of its common
stock (as quoted in the principal market on which it is traded), plus dividends
and other distributions paid on such common stock during the Performance Period,
divided by the closing market price of its common stock on the last business day
immediately preceding the Performance Period. The TSR for the common stock of
the Company and an S&P 500 component company shall be adjusted to take into
account stock splits, reverse stock splits, and special dividends that occur
during the Performance Period, and assumes that all cash dividends and cash
distributions are immediately reinvested in common stock of the entity using the
closing market price on the dividend payment date.

4. Termination of Employment Events. Participant’s unvested Shares subject to
the Award shall become vested and nonforfeitable to the extent provided below in
the event of Participant’s termination of employment with the Company. For
purposes of this Agreement, employment with any Subsidiary of the Company shall
be considered employment with the Company and a termination of employment shall
mean a termination of employment with the Company and each Subsidiary by which
Participant is employed.

 

3



--------------------------------------------------------------------------------

(a) Death. If Participant’s termination of employment results from Participant’s
death prior to the Vesting Date, then all unvested Shares subject to the Award
shall immediately become vested and nonforfeitable as of the date of
Participant’s death and payout of the Shares shall be made as provided in
Section 8 at the Target Award payout level (100%) to Participant’s designated
beneficiary as soon as practicable after the date of death.

(b) Disability. If Participant’s employment ends as a result of Disability (as
such term is defined in the Employment Agreement) while employed prior to the
Vesting Date, then all unvested Shares subject to the Award shall become vested
and nonforfeitable at the Target Award payout level (100%) as of the date of
Disability, and payout of the Shares shall be made as provided in Section 8.

(c) Retirement. Except in the event of a termination for Cause as defined below
and subject to the requirements of Section 10(b) of the Employment Agreement
(including those relating to release of claims and material compliance with
restrictive covenants), if Participant’s termination of employment results from
Participant’s Retirement (as such term is defined in the Employment Agreement)
from the Company, for purposes of determining the number of Shares Participant
is entitled to receive under this Award, Participant shall be treated as if
Participant had, as of the date of Retirement, satisfied the requirement to
remain employed through the Vesting Date, with vesting and payout of Shares
based upon the performance results as and when determined by the Committee under
Section 3. Payout of the Shares shall be made at the time provided in
Section 3(e) and Section 8.

(d) Termination without Cause or Resignation for Good Reason. Subject to the
requirements of Section 10(c) or Section 10(d) of the Employment Agreement as
applicable (including those relating to release of claims and material
compliance with restrictive covenants), if Participant’s termination of
employment results from a termination by the Company without Cause or
Participant’s resignation for Good Reason (in each case as determined under the
Employment Agreement), for purposes of determining the number of Shares
Participant is entitled to receive under this Award, Participant shall be
treated as having satisfied all service conditions as of the Termination Date,
with vesting and payout of Shares based upon the performance results as and when
determined by the Committee under Section 3. Payout of the Shares shall be made
at the time provided in Section 3(e) and Section 8. To the extent of any
conflict with the application of Section 5 below, Section 5 will govern.

 

4



--------------------------------------------------------------------------------

5. Change in Control.

(a) Double Trigger Change in Control. Subject to Section 5(b) below, if,
subsequent to receiving a Replacement Award, Participant’s employment with the
Company (or its successor in the Change in Control) is terminated on the
consummation of the Change in Control or within the portion of the Change in
Control Period beginning on the consummation of a Change in Control either by
Participant for Good Reason or by the Company or successor (as applicable) other
than for Cause, then the Replacement Award will vest and be paid out as follows:
if at least one calendar year of performance during the Performance Period has
been completed prior to the consummation of the Change in Control, the Shares
shall be paid out based upon the Company’s relative cumulative TSR positioning
at the time of the Change in Control (without the final four quarter averaging
applicable to the three-year Performance Period); otherwise, the Target Award
payout level (100%) shall be used. Payment of the Shares shall be made as
provided in Section 8.

(b) Single Trigger Change in Control. Notwithstanding Section 5(a) above, if,
upon a Change in Control, Participant does not receive a Replacement Award, then
all unvested Shares subject to the Award shall immediately become vested and
nonforfeitable as of the date on which the Change in Control occurs; if at least
one calendar year of performance during the Performance Period has been
completed prior to the consummation of the Change in Control, the Shares shall
be paid out based upon the Company’s relative cumulative TSR positioning at the
time of the Change in Control (without the final four quarter averaging
applicable to the three-year Performance Period); otherwise, the Target Award
payout level (100%) shall be used. Payment of the Shares shall be made as
provided in Section 8; provided, however, if the Change in Control does not
constitute a change in the ownership or effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company as
provided under Code Section 409A and the Treasury Regulations and other guidance
promulgated or issued thereunder (“Section 409A”, and any such transaction, a
“Section 409A Change in Control”), the right to the Shares subject to the Award
shall vest as of the consummation of the Change in Control but the payout of the
Shares under Section 8 shall not occur until after the Vesting Date or other
payment date specified in Section 8.

(c) Definition of “Cause”. For purposes of this Award, “Cause” shall have the
meaning ascribed to such term in Section 9(d) of the Employment Agreement
(including the provisions described therein relating to the Review Period).

(d) Definition of “Change in Control. For purposes of this Award, “Change in
Control” shall mean a “Change of Control” as defined in the Plan.

(e) Definition of “Change in Control Period”. For purposes of this Award,
“Change in Control Period” shall mean the period beginning after the signing of
a definitive agreement to effectuate a Change in Control (but not more than six
months prior to the consummation of a Change in Control) and ending on the
second anniversary of such consummation.

(f) Definition of “Employment Agreement”. For purposes of this Award,
“Employment Agreement” shall mean the employment agreement between Participant
and the Company dated as of March 27, 2018, as it may be amended from time to
time.

 

5



--------------------------------------------------------------------------------

(g) Definition of “Good Reason”. For purposes of this Award, “Good Reason” shall
have the meaning ascribed to such term in Participant’s Employment Agreement.

(h) Definition of “Replacement Award”. For purposes of this Section 5, a
“Replacement Award” means an award that is granted as an assumption or
replacement of the Award and that has similar terms and conditions and preserves
the same benefits as the Award it is replacing.

6. Clawback Policy. This Award shall be subject to the terms and conditions of
(i) the Company’s Policy on Recovery and Recoupment of Incentive Compensation,
adopted effective March 5, 2018 (provided that the clawback and recoupment
policies shall apply only to the extent required by applicable law or to correct
actual computational errors, and such policies shall not otherwise apply to this
Award) and (ii) the Participant Confidentiality, Non-Competition,
Non-Solicitation and Assignment Agreement between Participant and the Company,
dated as of March 27, 2018. Participant hereby agrees to be bound by the
requirements of this Section 6. The recoupment or recovery of such incentive
compensation may be made by the Company or the Subsidiary that employed
Participant.

7. Termination for Cause. If Participant’s employment with the Company is
terminated for Cause, the Committee may, notwithstanding any other provision in
this Agreement to the contrary, cancel, rescind, suspend, withhold or otherwise
restrict or limit this Award as of the date of termination for Cause.

8. Payment Dates; Transfer of Vested Shares. Stock certificates (or appropriate
evidence of ownership) representing the vested Shares, if any, and any Shares
with respect to related Dividend Equivalent Units will be delivered to
Participant (or, if permitted by the Company, to a party designated by
Participant) on or as soon as practicable after the following payment dates, to
the extent any Shares have vested as of such date pursuant to Sections 2 through
5 above: (a) the Vesting Date, (b) Participant’s death, (c) Participant’s
Disability; (d) Participant’s termination of employment with the Company other
than as provided in Section 4(d) or 4(e) above; or (e) the date of a
Section 409A Change in Control; subject, in each case, if applicable, to
Section 25. For the avoidance of doubt, only vested Shares are payable on each
of the above payment dates; if, for example, no Shares are vested under
Section 5(a) above on the date of a Section 409A Change in Control, then no
Shares are payable on such payment date. As soon as practicable shall mean
within 60 days of the applicable payment date, except that Shares vested and
payable on the Vesting Date shall be paid no later than the 15th day of the
third month following the end of the Performance Period. Notwithstanding the
foregoing, if Participant has properly elected to defer delivery of the Shares
pursuant to a plan or program of the Company, the Shares shall be issued and
delivered as provided in such plan or program, but any Shares attributable to
related Dividend Equivalent Units shall be delivered to Participant as provided
above and shall not be subject to deferral.

 

6



--------------------------------------------------------------------------------

9. Dividend Equivalent Units. If any dividends are paid or other distributions
are made on the Shares subject to the Award between the Grant Date and the date
the Shares are transferred as provided in Section 8, Dividend Equivalent Units
shall be credited to Participant, based on the Target Award shares, and shall be
deemed reinvested in additional Shares. Such Dividend Equivalent Units shall be
paid to Participant in Shares at the same time as the underlying Shares subject
to the Award are delivered to Participant and shall be adjusted based on the
same payout percentage. Participant will forfeit all rights to any Dividend
Equivalent Units that relate to Shares that do not vest and are forfeited.

10. Non-Transferability of Award. Subject to any valid deferral election
permitted by the Committee, until the Shares have been issued under this Award,
the Shares issuable hereunder (and any related Dividend Equivalent Units) and
the rights and privileges conferred hereby may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated by operation of law or
otherwise (except as permitted by the Plan). Any attempt to do so contrary to
the provisions hereof shall be null and void.

11. Conditions to Issuance of Shares. The Shares deliverable to Participant
hereunder may be either previously authorized but unissued Shares or issued
Shares which have been reacquired by the Company. The Company shall not be
required to issue any certificate or certificates for Shares prior to
fulfillment of all of the following conditions: (a) the admission of such Shares
to listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings and regulations of the
Securities and Exchange Commission (“SEC”) or any other governmental regulatory
body, which the Committee shall, in its discretion, deem necessary or advisable;
(c) the obtaining of any approval or other clearance from any state or federal
governmental agency, which the Committee shall, in its discretion, determine to
be necessary or advisable; and (d) the lapse of such reasonable period of time
following the grant of the Shares as the Committee may establish from time to
time for reasons of administrative convenience.

12. No Rights as Shareholder. Except as provided in Sections 9 and 15,
Participant shall not have voting, dividend or any other rights as a shareholder
of the Company with respect to the unvested Shares. Upon settlement of the Award
into Shares, Participant will obtain full voting and other rights as a
shareholder of the Company with respect to such Shares.

13. Administration. The Committee shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation,
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon
Participant, the Company, and all other interested persons. No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.

 

7



--------------------------------------------------------------------------------

14. Fractional Shares. Fractional shares will not be issued, and when any
provision of this Agreement otherwise would entitle Participant to receive a
fractional share, that fraction will be disregarded.

15. Adjustments in Capital Structure. In the event of a change in corporate
capitalization as described in Section 18 of the Plan, the Committee shall make
appropriate adjustments to the number and class of Shares or other stock or
securities subject to the Award. The Committee’s adjustments shall be effective
and final, binding and conclusive for all purposes of this Agreement.

16. Taxes. Regardless of any action the Company or a Subsidiary that employs
Participant (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), Participant acknowledges and agrees that the ultimate
liability for all Tax-Related Items legally due by him or her is and remains
Participant’s responsibility and that the Company and/or the Employer: (a) make
no representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this Award, including the grant or
vesting of the Shares subject to this Award (and any Shares with respect to
related Dividend Equivalent Units), the subsequent sale of Shares acquired
pursuant to such vesting and receipt of any dividends; and (b) do not commit to
structure the terms of the grant or any aspect of this Award to reduce or
eliminate Participant’s liability for Tax-Related Items. Upon the vesting and
delivery of Shares subject to this Award (including any Shares with respect to
related Dividend Equivalent Units), Participant shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to withhold all
applicable Tax-Related Items legally payable from Participant’s wages or other
cash compensation paid to Participant by the Company and/or the Employer or from
proceeds of the sale of Shares. Alternatively, or in addition, if permissible
under local law, the Company may (i) sell or arrange for sale of Shares that
Participant acquires to meet the withholding obligations for Tax-Related Items,
and/or (ii) satisfy such obligations in Shares, provided that the amount to be
withheld may not exceed the federal, state, local and foreign tax withholding
obligations associated with the Award to the extent needed for the Company to
treat the Award as an equity award for accounting purposes and to comply with
applicable tax withholding rules. In addition, Participant shall pay the Company
or the Employer any amount of Tax-Related Items that the Company or the Employer
may be required to withhold as a result of Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to deliver the Shares if Participant fails to comply with Participant’s
obligations in connection with the Tax-Related Items.

 

8



--------------------------------------------------------------------------------

17. Participant Acknowledgments and Agreements. By accepting the grant of this
Award, Participant acknowledges and agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and may be modified,
amended, suspended or terminated by the Company at any time unless otherwise
provided in the Plan or this Agreement; (b) the grant of this Award is voluntary
and occasional and does not create any contractual or other right to receive
future grants of Shares, or benefits in lieu of Shares, even if Shares have been
granted repeatedly in the past; (c) all decisions with respect to future grants,
if any, will be at the sole discretion of the Company and the Committee;
(d) Participant’s participation in the Plan shall not create a right of future
employment with the Company and shall not interfere with the ability of the
Company to terminate Participant’s employment relationship at any time with or
without cause and it is expressly agreed and understood that employment is
terminable at the will of either party, insofar as permitted by law;
(e) Participant is participating voluntarily in the Plan; (f) this Award is an
extraordinary item that is outside the scope of Participant’s employment
contract, if any; (g) this Award is not part of Participant’s normal or expected
compensation or salary for any purposes, including but not limited to
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (h) in the event Participant is not an employee of the
Company, this Award will not be interpreted to form an employment contract or
relationship with the Company; (i) the value of the Shares may increase or
decrease in value and the future value of the underlying Shares cannot be
predicted; (j) in consideration of the grant of this Award, no claim or
entitlement to compensation or damages shall arise from termination of this
Award or diminution in value of Shares subject to the Award resulting from
termination of Participant’s employment by the Company (for any reason
whatsoever and whether or not in breach of local labor laws) and Participant
irrevocably releases the Company and its Subsidiaries from any such claim that
may arise; if, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen, then, by accepting the terms of this
Agreement, Participant shall be deemed irrevocably to have waived any
entitlement to pursue such claim; and (k) in the event of involuntary
termination of employment (whether or not in breach of local labor laws),
Participant’s right to vest in the Award and receive any Shares will terminate
effective as of the date that Participant is no longer actively employed (except
as provided herein) and will not be extended by any notice period mandated under
local statute, contract or common law; the Committee shall have the exclusive
discretion to determine when Participant is no longer actively employed for
purposes of this Award.

18. Consent for Accumulation and Transfer of Data. Participant consents to the
accumulation and transfer of data concerning him or her and the Award to and
from the Company (and its Subsidiaries) and UBS, or such other agent as may
administer the Plan on behalf of the Company from time to time. In addition,
Participant understands that the Company and its Subsidiaries hold certain
personal information about Participant, including but not limited to his or her
name, home address, telephone number, date of birth, social security number,
salary, nationality, job title, and details of all grants or awards, vested,
unvested, or expired (the “personal data”). Certain personal data may also
constitute “sensitive personal data” within the meaning of applicable local law.
Such data include but are not limited to information described above and any
changes thereto and other appropriate personal and financial data about
Participant. Participant hereby provides explicit consent to the Company and its
Subsidiaries to process any such personal data and sensitive personal data.
Participant

 

9



--------------------------------------------------------------------------------

also hereby provides explicit consent to the Company and its Subsidiaries to
transfer any such personal data and sensitive personal data outside the country
in which Participant is employed, and to the United States or other
jurisdictions. The legal persons for whom such personal data are intended are
the Company and its Subsidiaries, UBS, and any company providing services to the
Company in connection with compensation planning purposes or the administration
of the Plan.

19. Plan Information. Participant agrees to receive copies of the Plan, the Plan
prospectus and other Plan information, including information prepared to comply
with laws outside the United States, from the Plan website at
www.ubs.com/onesource/efx and shareholder information, including copies of any
annual report, proxy statement, Form 10-K, Form 10-Q, Form 8-K and other
information filed with the SEC, from the investor relations section of the
Equifax website at www.equifax.com. Participant acknowledges that copies of the
Plan, Plan prospectus, Plan information and shareholder information are
available upon written or telephonic request to the Company’s Corporate
Secretary.

20. Plan Incorporated by Reference; Conflicts. The Plan, this Agreement, and the
Employment Agreement provisions referenced herein constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof. Notwithstanding the
foregoing, nothing in the Plan or this Agreement shall affect the validity or
interpretation of any duly authorized written agreement between the Company and
Participant under which an Award properly granted under and pursuant to the Plan
serves as any part of the consideration furnished to Participant. If provisions
of the Plan and this Agreement conflict, the Agreement provisions will govern.

21. Participant Bound by Plan. Participant acknowledges receiving, or being
provided with access to, a prospectus describing the material terms of the Plan,
and agrees to be bound by all the terms and conditions of the Plan. Except as
limited by the Plan or this Agreement, this Agreement is binding on and extends
to the legatees, distributees and personal representatives of Participant and
the successors of the Company.

22. Governing Law. This Agreement has been made in and shall be construed under
and in accordance with the laws of the State of Georgia, USA without regard to
conflict of law provisions.

23. Translations. If Participant has received this or any other document related
to the Plan translated into any language other than English and if the
translated version is different than the English version, the English version
will control.

24. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

10



--------------------------------------------------------------------------------

25. Section 409A.

(a) General. To the extent that the requirements of Section 409A are applicable
to this Award, it is the intention of both the Company and Participant that the
benefits and rights to which Participant could be entitled pursuant to this
Agreement comply with or be exempt from Section 409A, and the provisions of this
Agreement shall be construed in a manner consistent with that intention. The
Plan and any award agreements issued thereunder may be amended in any respect
deemed by the Committee to be necessary in order to preserve compliance with
Section 409A.

(b) No Representations as to Section 409A Compliance. Notwithstanding the
foregoing, the Company makes no representation to Participant that the Award and
any Shares issued pursuant to this Agreement are exempt from, or satisfy, the
requirements of Section 409A, and the Company shall have no liability or other
obligation to indemnify or hold harmless Participant or any beneficiary for any
tax, additional tax, interest or penalties that Participant or any beneficiary
may incur in the event that any provision of this Agreement is deemed to violate
any of the requirements of Section 409A.

(b) Six Month Delay for Specified Participants.

(i) To the extent applicable, if Participant is a “Specified Employee” (as
defined below), then no payment or benefit that is payable on account of
Participant’s “separation from service” (as determined by the Company in
accordance with Section 409A) shall be made before the date that is six months
and one day after Participant’s “separation from service” (or, if earlier, the
date of Participant’s death) if and to the extent that such payment or benefit
constitutes deferred compensation (or may be nonqualified deferred compensation)
under Section 409A and such deferral is required to comply with the requirements
of Section 409A. Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.

(ii) For purposes of this provision, the determination of whether Participant is
a “Specified Employee” at the time of his or her separation from service from
the Company (or any person or entity with whom the Company would be considered a
single employer under Section 414(b) or Section 414(c) of the Code, applying the
20 percent common ownership standard) shall be made in accordance with the rules
under Section 409A.

(c) No Acceleration of Payments. Neither the Company nor Participant,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.

 

11



--------------------------------------------------------------------------------

(d) Termination of Employment. Any provisions of this Agreement that provide for
payment of compensation that is subject to Section 409A and that has payment
triggered by Participant’s termination of employment other than on account of
death shall be deemed to provide for payment that is triggered only by
Participant’s “separation from service” within the meaning of Treasury
Regulation Section §1.409A-1(h).

26. 30 Days to Accept Agreement. Participant shall have 30 days to accept this
Agreement. Participant’s Award will be forfeited if this Agreement is not
accepted by Participant within 30 days of receipt of email notification from UBS
including a link to view and accept this Agreement.

 

12



--------------------------------------------------------------------------------

PARTICIPANT     EQUIFAX INC.

 

    By:  

 

(Signature)       Name:       Title:

 

      (Printed Name)      

 

13



--------------------------------------------------------------------------------

Annex V

Time-Based Restricted Stock Unit Agreement – Special Grant

EQUIFAX INC. 2008 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

MARK W. BEGOR

Number of Shares Subject to Award:             

Date of Grant:                     , 2018

Pursuant to the Equifax Inc. 2008 Omnibus Incentive Plan, as amended and
restated effective May 2, 2013 (the “Plan”), Equifax Inc., a Georgia corporation
(the “Company”), has granted the above-named participant (“Participant”)
Restricted Stock Units (the “Award”) entitling Participant to receive such
number of shares of Company common stock (the “Shares”) as is set forth above on
the terms and conditions set forth in this agreement (this “Agreement”) and the
Plan. Capitalized terms used in this Agreement and not defined herein shall have
the meanings set forth in the Plan.

1. Grant Date. The Award is granted to Participant on the Date of Grant (the
“Grant Date”) set forth above.

2. Vesting. Except as provided in Sections 3 or 4 below, the Restricted Stock
Units and the right to the Shares (and any related Dividend Equivalent Units)
shall vest with respect to all of the number of Shares subject to the Award on
the third anniversary of the Effective Date (as defined as of the Grant Date in
the Employment Agreement) (the “Vesting Date”). After the Vesting Date, the
Shares will be settled and transferred in accordance with Section 7. Prior to
the Vesting Date, the Restricted Stock Units subject to the Award (and any
related Dividend Equivalent Units) shall be nontransferable and, except as
provided in Sections 3 and 4 below, shall be immediately forfeited upon
Participant’s termination of active employment with the Company. Prior to the
Vesting Date, the Award shall not be earned by Participant’s performance of
services and there shall be no such vesting of the Award. The Committee which
administers the Plan reserves the right, in its sole discretion, to waive or
reduce the vesting requirements. Participant acknowledges that the opportunity
to receive the Shares represents valuable consideration, regardless of whether
the Shares vest.

3. Termination of Employment Events. Participant’s unvested Shares subject to
the Award shall become vested and nonforfeitable to the extent provided below in
the event of Participant’s termination of employment with the Company. For
purposes of this Agreement, employment with any Subsidiary of the Company shall
be considered employment with the Company and a termination of employment shall
mean a termination of employment with the Company and each Subsidiary by which
Participant is employed.



--------------------------------------------------------------------------------

(a) Death. If Participant’s termination of employment results from Participant’s
death prior to the Vesting Date, then all unvested Shares subject to the Award
shall immediately become vested and nonforfeitable and subject to settlement and
transfer under Section 7 as of the date of Participant’s death.

(b) Disability. If Participant’s employment ends as a result of Disability (as
such term is defined in the Employment Agreement) while employed prior to the
Vesting Date, then all unvested Shares subject to the Award shall immediately
become vested and nonforfeitable and subject to settlement and transfer in
accordance with Section 7 after the date Participant incurs a Disability.

(c) Retirement. Except in the event of a termination for Cause as defined below
and subject to the requirements of Section 10(b) of the Employment Agreement
(including those relating to release of claims and material compliance with
restrictive covenants), if Participant’s termination of employment results from
Participant’s Retirement (as such term is defined in the Employment Agreement)
from the Company, all unvested Shares subject to the Award shall immediately
become vested and nonforfeitable and subject to settlement and transfer in
accordance with Section 7 after the date Participant terminates employment
through Retirement.

(d) Termination without Cause or Resignation for Good Reason. Subject to the
requirements of Section 10(c) or Section 10(d) of the Employment Agreement as
applicable (including those relating to release of claims and material
compliance with restrictive covenants), if Participant’s termination of
employment results from a termination by the Company without Cause or
Participant’s resignation for Good Reason (in each case as determined under the
Employment Agreement), all unvested Shares subject to the Award shall
immediately become vested and nonforfeitable and subject to settlement and
transfer in accordance with Section 7 after the date Participant’s employment
ends. Payout of the Shares shall be made at the time provided in Section 7
below.

4. Change in Control; Certain Definitions.

(a) If, upon a Change in Control, Participant does not receive a Replacement
Award, then all unvested Shares subject to the Award shall immediately become
vested and nonforfeitable and subject to settlement and transfer under Section 7
as of the date on which the Change in Control occurs; provided, however, if the
Change in Control does not constitute a change in the ownership or effective
control of the Company or a change in the ownership of a substantial portion of
the assets of the Company as provided under Code Section 409A and the Treasury
Regulations and other guidance promulgated or issued thereunder (“Section 409A”,
and any such transaction, a “Section 409A Change in Control”), the right to the
Shares subject to the Award shall vest and be nonforfeitable as of the date of
the Change in Control but the settlement and transfer of the Shares under
Section 7 shall not occur until the Vesting Date or other payment date under
Section 7.

 

2



--------------------------------------------------------------------------------

(b) Definition of “Cause”. For purposes of this Award, “Cause” shall have the
meaning ascribed to such term in Section 9(d) of the Employment Agreement
(including the provisions described therein relating to the Review Period).

(c) Definition of “Change in Control. For purposes of this Award, “Change in
Control” shall mean a “Change of Control” as defined in the Plan.

(d) Definition of “Employment Agreement”. For purposes of this Award,
“Employment Agreement” shall mean the employment agreement between Participant
and the Company dated as of March 27, 2018, as it may be amended from time to
time.

(e) Definition of “Good Reason”. For purposes of this Award, “Good Reason” shall
have the meaning ascribed to such term in Participant’s Employment Agreement.

(f) Definition of “Replacement Award”. For purposes of this Section 4, a
“Replacement Award” means an award that is granted as an assumption or
replacement of the Award and that has similar terms and conditions and preserves
the same benefits as the Award it is replacing.

5. Clawback Policy. This Award shall be subject to the terms and conditions of
(i) the Company’s Policy on Recovery and Recoupment of Incentive Compensation,
adopted effective March 5, 2018 (provided that the clawback and recoupment
policies shall apply only to the extent required by applicable law or to correct
actual computational errors, and such policies shall not otherwise apply to this
Award) and (ii) the Participant Confidentiality, Non-Competition,
Non-Solicitation and Assignment Agreement between Participant and the Company,
dated as of March 27, 2018. Participant hereby agrees to be bound by the
requirements of this Section 5. The recoupment or recovery of such incentive
compensation may be made by the Company or the Subsidiary that employed
Participant.

6. Termination for Cause. If Participant’s employment with the Company is
terminated for Cause, the Committee may, notwithstanding any other provision in
this Agreement to the contrary, cancel, rescind, suspend, withhold or otherwise
restrict or limit this Award as of the date of termination for Cause.

7. Payment Dates; Transfer of Vested Shares. Stock certificates (or appropriate
evidence of ownership) representing the vested Shares, if any, and any Shares
with respect to Dividend Equivalent Units on such vested Shares will be
delivered to Participant (or, if permitted by the Company, to a party designated
by Participant) on or as soon as practicable after (but no later than 60 days
after) the following payment dates, to the extent any Shares have vested as of
such date pursuant to Sections 2, 3 or 4 above: (a) the Vesting Date,
(b) Participant’s death, (c) Participant’s Disability, (d) Participant’s
termination of employment with the Company other than as provided in
Section 3(d) or 3(e) above, or (e) the date of a Section 409A Change in Control;
subject, in each case, if applicable, to Section 24. For the avoidance of doubt,
only vested Shares are payable on each of the above payment dates; if, for
example, no Shares are vested under Section 4(a) above on the date of a
Section 409A Change in Control, then

 

3



--------------------------------------------------------------------------------

no Shares are payable on such payment date. Notwithstanding the foregoing, if
Participant has properly elected to defer delivery of the Shares pursuant to a
plan or program of the Company, the Shares shall be issued and delivered as
provided in such plan or program, but any Shares attributable to related
Dividend Equivalent Units shall be delivered to Participant as provided above
and shall not be subject to deferral.

8. Dividend Equivalent Units. If any dividends are paid or other distributions
are made on the Shares subject to the Award between the Grant Date and the date
the Shares are transferred as provided in Section 7, Dividend Equivalent Units
shall be credited to Participant based on the Shares subject to the Award, and
shall be deemed reinvested in additional Shares. Such Dividend Equivalent Units
shall be paid to Participant in Shares at the same time as the underlying Shares
subject to the Award are delivered to Participant. Participant will forfeit all
rights to any Dividend Equivalent Units that relate to Shares that do not vest
and are forfeited.

9. Non-Transferability of Award. Subject to any valid deferral election
permitted by the Committee, until the Shares have been issued under this Award,
the Shares issuable hereunder (and any related Dividend Equivalent Units) and
the rights and privileges conferred hereby may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated by operation of law or
otherwise (except as permitted by the Plan). Any attempt to do so contrary to
the provisions hereof shall be null and void.

10. Conditions to Issuance of Shares. The Shares deliverable to Participant
hereunder may be either previously authorized but unissued Shares or issued
Shares which have been reacquired by the Company. The Company shall not be
required to issue any certificate or certificates for Shares prior to
fulfillment of all of the following conditions: (a) the admission of such Shares
to listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings and regulations of the
Securities and Exchange Commission (“SEC”) or any other governmental regulatory
body, which the Committee shall, in its discretion, deem necessary or advisable;
and (c) the obtaining of any approval or other clearance from any state or
federal governmental agency, which the Committee shall, in its discretion,
determine to be necessary or advisable.

11. No Rights as Shareholder. Except as provided in Sections 8 and 14,
Participant shall not have voting, dividend or any other rights as a shareholder
of the Company with respect to the unvested Shares. Upon settlement of the Award
into Shares, Participant will obtain full voting and other rights as a
shareholder of the Company with respect to such Shares.

12. Administration. The Committee shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation,
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon
Participant, the Company, and all other interested persons. No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.

 

4



--------------------------------------------------------------------------------

13. Fractional Shares. Fractional shares will not be issued, and when any
provision of this Agreement otherwise would entitle Participant to receive a
fractional share, that fraction will be disregarded.

14. Adjustments in Capital Structure. In the event of a change in corporate
capitalization as described in Section 18 of the Plan, the Committee shall make
appropriate adjustments to the number and class of Shares or other stock or
securities subject to the Award. The Committee’s adjustments shall be effective
and final, binding and conclusive for all purposes of this Agreement.

15. Taxes. Regardless of any action the Company or a Subsidiary that employs
Participant (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), Participant acknowledges and agrees that the ultimate
liability for all Tax-Related Items legally due by him or her is and remains
Participant’s responsibility and that the Company and/or the Employer: (a) make
no representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this Award, including the grant or
vesting of the Shares subject to this Award (and any Shares with respect to
related Dividend Equivalent Units), the subsequent sale of Shares acquired
pursuant to such vesting and receipt of any dividends; and (b) do not commit to
structure the terms of the grant or any aspect of this Award to reduce or
eliminate Participant’s liability for Tax-Related Items. Upon the vesting and
delivery of Shares subject to this Award (including any Shares with respect to
related Dividend Equivalent Units), Participant shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to withhold all
applicable Tax-Related Items legally payable from Participant’s wages or other
cash compensation paid to Participant by the Company and/or the Employer or from
proceeds of the sale of Shares. Alternatively, or in addition, if permissible
under local law, the Company may (i) sell or arrange for sale of Shares that
Participant acquires to meet the withholding obligations for Tax-Related Items,
and/or (ii) satisfy such obligations in Shares, provided that the amount to be
withheld may not exceed the federal, state, local and foreign tax withholding
obligations associated with the Award to the extent needed for the Company to
treat the Award as an equity award for accounting purposes and to comply with
applicable tax withholding rules. In addition, Participant shall pay the Company
or the Employer any amount of Tax-Related Items that the Company or the Employer
may be required to withhold as a result of Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to deliver the Shares if Participant fails to comply with Participant’s
obligations in connection with the Tax-Related Items.

 

5



--------------------------------------------------------------------------------

16. Participant Acknowledgments and Agreements. By accepting the grant of this
Award, Participant acknowledges and agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and may be modified,
amended, suspended or terminated by the Company at any time unless otherwise
provided in the Plan or this Agreement; (b) the grant of this Award is voluntary
and occasional and does not create any contractual or other right to receive
future grants of Shares, or benefits in lieu of Shares, even if Shares have been
granted repeatedly in the past; (c) all decisions with respect to future grants,
if any, will be at the sole discretion of the Company and the Committee;
(d) Participant’s participation in the Plan shall not create a right of future
employment with the Company and shall not interfere with the ability of the
Company to terminate Participant’s employment relationship at any time with or
without cause and it is expressly agreed and understood that employment is
terminable at the will of either party, insofar as permitted by law;
(e) Participant is participating voluntarily in the Plan; (f) this Award is an
extraordinary item that is outside the scope of Participant’s employment
contract, if any; (g) this Award is not part of Participant’s normal or expected
compensation or salary for any purposes, including but not limited to
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (h) in the event Participant is not an employee of the
Company, this Award will not be interpreted to form an employment contract or
relationship with the Company; (i) the value of the Shares may increase or
decrease in value and the future value of the underlying Shares cannot be
predicted; (j) in consideration of the grant of this Award, no claim or
entitlement to compensation or damages shall arise from termination of this
Award or diminution in value of Shares subject to the Award resulting from
termination of Participant’s employment by the Company (for any reason
whatsoever and whether or not in breach of local labor laws) and Participant
irrevocably releases the Company and its Subsidiaries from any such claim that
may arise; if, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen, then, by accepting the terms of this
Agreement, Participant shall be deemed irrevocably to have waived any
entitlement to pursue such claim; and (k) in the event of involuntary
termination of employment (whether or not in breach of local labor laws),
Participant’s right to vest in the Award and receive any Shares will terminate
effective as of the date that Participant is no longer actively employed (except
as expressly provided herein) and will not be extended by any notice period
mandated under local statute, contract or common law; the Committee shall have
the exclusive discretion to determine when Participant is no longer actively
employed for purposes of this Award.

17. Consent for Accumulation and Transfer of Data. Participant consents to the
accumulation and transfer of data concerning him or her and the Award to and
from the Company (and its Subsidiaries) and UBS, or such other agent as may
administer the Plan on behalf of the Company from time to time. In addition,
Participant understands that the Company and its Subsidiaries hold certain
personal information about Participant, including but not limited to his or her
name, home address, telephone number, date of birth, social security number,
salary, nationality, job title, and details of all grants or awards, vested,
unvested, or expired (the “personal data”). Certain personal data may also
constitute “sensitive personal data” within the meaning of applicable local law.
Such data include but are not limited to information described above and any
changes thereto and other appropriate personal and financial data about
Participant. Participant hereby provides explicit consent to the Company and its
Subsidiaries to process any such personal data and sensitive personal data.
Participant also hereby provides explicit consent to the Company and its
Subsidiaries to transfer

 

6



--------------------------------------------------------------------------------

any such personal data and sensitive personal data outside the country in which
Participant is employed, and to the United States or other jurisdictions. The
legal persons for whom such personal data are intended are the Company and its
Subsidiaries, UBS, and any company providing services to the Company in
connection with compensation planning purposes or the administration of the
Plan.

18. Plan Information. Participant agrees to receive copies of the Plan, the Plan
prospectus and other Plan information, including information prepared to comply
with laws outside the United States, from the Plan website at
www.ubs.com/onesource/efx and shareholder information, including copies of any
annual report, proxy statement, Form 10-K, Form 10-Q, Form 8-K and other
information filed with the SEC, from the investor relations section of the
Equifax website at www.equifax.com. Participant acknowledges that copies of the
Plan, Plan prospectus, Plan information and shareholder information are
available upon written or telephonic request to the Company’s Corporate
Secretary.

19. Plan Incorporated by Reference; Conflicts. The Plan, this Agreement, and the
Employment Agreement provisions referenced herein constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof. Notwithstanding the
foregoing, nothing in the Plan or this Agreement shall affect the validity or
interpretation of any duly authorized written agreement between the Company and
Participant under which an Award properly granted under and pursuant to the Plan
serves as any part of the consideration furnished to Participant. If provisions
of the Plan and this Agreement conflict, the Agreement provisions will govern.

20. Participant Bound by Plan. Participant acknowledges receiving, or being
provided with access to, a prospectus describing the material terms of the Plan,
and agrees to be bound by all the terms and conditions of the Plan. Except as
limited by the Plan or this Agreement, this Agreement is binding on and extends
to the legatees, distributees and personal representatives of Participant and
the successors of the Company.

21. Governing Law. This Agreement has been made in and shall be construed under
and in accordance with the laws of the State of Georgia, USA, without regard to
conflict of law provisions.

22. Translations. If Participant has received this or any other document related
to the Plan translated into any language other than English and if the
translated version is different than the English version, the English version
will control.

23. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

7



--------------------------------------------------------------------------------

24. Section 409A.

(a) General. To the extent that the requirements of Section 409A are applicable
to this Award, it is the intention of both the Company and Participant that the
benefits and rights to which Participant could be entitled pursuant to this
Agreement comply with or be exempt from Section 409A, and the provisions of this
Agreement shall be construed in a manner consistent with that intention. The
Plan and any award agreements issued thereunder may be amended in any respect
deemed by the Committee to be necessary in order to preserve compliance with
Section 409A.

(b) No Representations as to Section 409A Compliance. Notwithstanding the
foregoing, the Company makes no representation to Participant that the Award and
any Shares issued pursuant to this Agreement are exempt from, or satisfy, the
requirements of Section 409A, and the Company shall have no liability or other
obligation to indemnify or hold harmless Participant or any beneficiary for any
tax, additional tax, interest or penalties that Participant or any beneficiary
may incur in the event that any provision of this Agreement is deemed to violate
any of the requirements of Section 409A.

(c) Six Month Delay for Specified Participants.

(i) To the extent applicable, if Participant is a “Specified Employee” (as
defined below), then no payment or benefit that is payable on account of
Participant’s “separation from service” (as determined by the Company in
accordance with Section 409A) shall be made before the date that is six months
and one day after Participant’s “separation from service” (or, if earlier, the
date of Participant’s death) if and to the extent that such payment or benefit
constitutes deferred compensation (or may be nonqualified deferred compensation)
under Section 409A and such deferral is required to comply with the requirements
of Section 409A. Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.

(ii) For purposes of this provision, the determination of whether Participant is
a “Specified Employee” at the time of his or her separation from service from
the Company (or any person or entity with whom the Company would be considered a
single employer under Section 414(b) or Section 414(c) of the Code, applying the
20 percent common ownership standard) shall be made in accordance with the rules
under Section 409A.

(d) No Acceleration of Payments. Neither the Company nor Participant,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.

 

8



--------------------------------------------------------------------------------

(e) Termination of Employment. Any provisions of this Agreement that provide for
payment of compensation that is subject to Section 409A and that has payment
triggered by Participant’s termination of employment other than on account of
death shall be deemed to provide for payment that is triggered only by
Participant’s “separation from service” within the meaning of Treasury
Regulation Section §1.409A-1(h).

25. 30 Days to Accept Agreement. Participant shall have 30 days to accept this
Agreement. Participant’s Award will be forfeited if this Agreement is not
accepted by Participant within 30 days of receipt of email notification from UBS
including a link to this Agreement.

 

PARTICIPANT     EQUIFAX INC.

 

(Signature)

    By:  

 

      Name:

 

      Title: (Printed Name)      

 

9



--------------------------------------------------------------------------------

Annex VI

Nonqualified Stock Option Agreement – Special Grant

EQUIFAX INC. 2008 OMNIBUS INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

MARK W. BEGOR

Number of Shares Subject to Option:                 

Option Price: $                    

Date of Grant:                             , 2018

Pursuant to the Equifax Inc. 2008 Omnibus Incentive Plan, as amended and
restated effective May 2, 2013 (the “Plan”), Equifax Inc., a Georgia corporation
(the “Company”), has granted the above-named Participant (the “Participant”) an
Option (the “Option” or the “Award”) to purchase such number of shares of common
stock of the Company (the “Shares”) as is set forth above on the terms and
conditions set forth in this agreement (the “Agreement”) and in the Plan.
Capitalized terms used in this Agreement and not defined herein shall have the
meanings set forth in the Plan.

1. Grant of Option. The Option is granted to Participant on the Date of Grant
set forth above. This Agreement is not intended to be, and shall not be treated
as, an incentive stock option as defined in Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”).

2. Basic Terms and Conditions. The Option is subject to the following basic
terms and conditions:

(a) Expiration Date. Except as otherwise provided in this Agreement, the Option
will expire ten years from the Date of Grant (the “Expiration Date”).

(b) Exercise of Option. Except as provided in Sections 2(d) or 3, the Option
shall be exercisable with respect to one-third of the number of Shares subject
to this Option on each of the first three anniversaries of the Effective Date as
defined as of the Grant Date in the Employment Agreement (each such anniversary
is a “Vesting Date”) such that this Option shall be fully exercisable on the
third anniversary of the Effective Date (the “Final Vesting Date”), provided
Participant (i) remains actively employed by the Company until the applicable
Vesting Date or (ii) to the extent consistent with the provisions of
Section 2(d), terminates employment before such date. Prior to an applicable
Vesting Date, the right to exercise the Option shall not be earned by
Participant’s performance of services and there shall be no such vesting of the
Option. Subject to the terms of the Plan, the Committee reserves the right in
its sole discretion to waive or reduce the vesting requirements. Participant
acknowledges that the grant of the Option represents valuable consideration,
regardless of whether the Option actually vests. Once exercisable, in whole or
part, the Option will continue to be so exercisable until the earlier of the
termination of Participant’s exercise rights under Section 2(d) or Section 3, or
the Expiration Date.



--------------------------------------------------------------------------------

(c) Method of Exercise and Payment for Shares. In order to exercise the Option,
it must be vested and must not have expired, and Participant must give written
notice (or such other form of notice as permitted by the Company or the
Committee) in a manner prescribed by the Company from time to time together with
payment of the Option Price to the Company at the Company’s principal office in
Atlanta, Georgia, or as otherwise directed by the Committee. The date of
exercise (the “Date of Exercise”) will be the date of receipt of the notice in
compliance with this Section 2(c) or any later date specified in the notice.
Participant must pay the Option Price (i) in cash or a cash equivalent
acceptable to the Committee, (ii) by the surrender (or attestation of ownership)
of Shares with an aggregate Fair Market Value (based on the closing price of a
share of common stock as reported on the New York Stock Exchange composite index
on the Date of Exercise) that is not less than the Option Price, (iii) by a
combination of cash and Shares or (iv) by net settlement or cashless exercise of
the Option in the manner designated by the Committee. Not all forms and methods
of payment are available in every country. Except as restricted by applicable
law, payment of the Option Price may be delayed in the discretion of the
Committee to accommodate proceeds of sale of some or all of the Shares to which
this grant relates.

If at the Date of Exercise, Participant is not in compliance with the Company’s
minimum stock ownership guidelines then in effect for Participant’s job grade or
classification, if any, Participant will not be entitled to exercise the Option
using a “cashless exercise program” of the Company (if then in effect), unless
the net proceeds received by Participant from that exercise consist only of
Shares and Participant agrees to hold all those Shares for at least one year.

(d) Termination of Employment. Except as provided in this Section 2(d), or
Section 3, the Option will be forfeited and will not be exercisable after
termination of Participant’s employment with the Company. For purposes of this
Agreement, employment with any Subsidiary of the Company shall be considered
employment with the Company and a termination of employment shall mean a
termination of employment with the Company and each Subsidiary by which
Participant is employed.

(i) Termination without Cause or Resignation for Good Reason. Subject to the
requirements of Section 10(c) or Section 10(d) of the Employment Agreement as
applicable (including those relating to release of claims and material
compliance with restrictive covenants), if Participant’s termination of
employment results from a termination by the Company without Cause or
Participant’s resignation for Good Reason (in each case as determined under the
Employment Agreement), all unvested portions of the Option shall immediately
become vested and nonforfeitable. Except as provided in Subsection 2(d)(v)(B)
below or Section 4 below, the right to exercise the Option after vesting may be
exercised until the earlier of the second anniversary of the Termination Date or
the Expiration Date. To the extent of any conflict with the application of
Section 3 below, Section 3 will govern.

(ii) Retirement. Except in the event of a termination for Cause as defined below
and subject to the requirements of Section 10(b) of the Employment Agreement
(including those relating to release of claims and material compliance with
restrictive covenants), if Participant’s termination of employment results from
Participant’s Retirement (as such term is defined in the Employment Agreement)
from the Company,

 

2



--------------------------------------------------------------------------------

all portions of the Option shall immediately become vested and nonforfeitable.
Except as provided in Section 2(d)(v)(B) below or Section 4 below, the right to
exercise the Option after vesting may be exercised until the earlier of the last
day of the 60-month period following the date of Retirement or the Expiration
Date. To the extent of any conflict with the application of Section 3 below,
Section 3 will govern.

(iii) Disability. Except as provided in Sections 3 or 4 below, if Participant’s
employment ends as a result of Disability (as such term is defined in the
Employment Agreement), then all unvested Shares subject to the Option shall
immediately become vested and exercisable. Except as provided in
Section 2(d)(v)(B) below, the right to exercise the vested portion of the Option
will continue until the earlier of the last day of the 60-month period following
the last date of Participant’s active employment or the Expiration Date.

(iv) Other Termination of Employment. Except as provided in Sections 3 or 4
below, if the termination of Participant’s employment results for any reason
other than Cause and other than as provided in Section 2(d)(i)-(iii) or (v) (in
each case, as determined by the Committee), then Participant will continue to
have the right to exercise the Option with respect to that portion of the number
of Shares for which the Option was vested and exercisable on the date of
Participant’s termination of employment and the remaining portion shall be
forfeited and cancelled. Except as provided in Subsection 2(d)(v)(B) below, the
right to exercise the vested portion of the Option will continue until the
earlier of the 90th day after the date of termination of employment or the
Expiration Date.

(v) Death.

(A) Except as provided in Sections 3 or 4 below, if the termination of
Participant’s employment results from Participant’s death, then all unvested
Shares subject to the Option shall immediately become vested and exercisable,
and Participant’s estate, or the person(s) to whom Participant’s rights under
this Agreement pass by will or the laws of descent and distribution, will have
the right to exercise the Option with respect to all Shares subject to the
Option. The right to exercise the Option will continue until the earlier of the
last day of the 60-month period following Participant’s death or the Expiration
Date.

(B) If Participant dies following termination of employment and prior to the
expiration of any remaining period during which the Option may be exercised in
accordance with Subsections (i), (ii), (iii), or (iv) above, or Section 3, the
remaining period during which the Option will be exercisable (by Participant’s
estate, or the person(s) to whom Participant’s rights under this Agreement pass
by will or the laws of descent and distribution) will be the greater of (a) the
remaining period under the applicable section or paragraph referred to above, or
(b) six months from the date of death; provided that under no circumstances will
the Option be exercisable after the Expiration Date.

 

3



--------------------------------------------------------------------------------

3. Change in Control.

(a) Double Trigger Change in Control. Subject to Section 3(b) below, if
subsequent to receiving a Replacement Award, Participant’s employment with the
Company (or its successor in the Change in Control) is terminated on the date of
the Change in Control or within the portion of the Change in Control Period
beginning on the consummation of a Change in Control either by Participant for
Good Reason or by the Company or successor (as applicable) other than for Cause,
then the entire number of Shares represented by the Option which have not yet
become vested or been exercised or forfeited will become immediately vested and
exercisable (the “Unexercised Portion”). If Participant’s employment with the
Company terminates after the date on which the Change in Control occurs other
than as a result of a termination by the Company for Cause, then Participant
(or, if applicable, Participant’s estate or the person(s) to whom Participant’s
rights under this Agreement pass by will or the laws of descent and
distribution) will have the right to exercise the Unexercised Portion. Except as
provided in Section 2(d)(v)(B) above or Section 4 below, that right may be
exercised until the earlier of the last day of the 60-month period following the
termination of Participant’s employment or the Expiration Date.

(b) Single Trigger Change in Control. Notwithstanding Section 3(a) above, if,
upon a Change in Control, Participant does not receive a Replacement Award, then
the Unexercised Portion will become immediately vested and exercisable.

(c) Special Treatment on Change in Control. Notwithstanding anything to the
contrary in this Agreement, the Committee, in its discretion, may terminate the
Option upon a Change in Control; provided, however, that at least 30 days prior
to the Change in Control, the Committee must notify Participant that the Option
will be terminated and provide Participant, at the election of the Committee,
either (i) a cash payment equal to the difference between the Fair Market Value
of the vested Options (including Options that would become vested upon the
Change in Control as provided above) and the Exercise Price for such Options,
computed as of the date of the Change in Control and to be paid no later than
three business days after the Change in Control, or (ii) the right to exercise
all vested Options (including Options that would become vested upon the Change
in Control as provided above) immediately prior to the Change in Control.

(d) Definition of “Cause”. For purposes of this Award, “Cause” shall have the
meaning ascribed to such term in Section 9(d) of the Employment Agreement
(including the provisions described therein relating to the Review Period).

(e) Definition of “Change in Control. For purposes of this Award, “Change in
Control” shall mean a “Change of Control” as defined in the Plan.

(f) Definition of “Change in Control Period”. For purposes of this Award,
“Change in Control Period” shall mean the period beginning after the signing of
a definitive agreement to effectuate a Change in Control (but not more than six
months prior to the consummation of a Change in Control) and ending on the
second anniversary of such consummation.

(g) Definition of “Employment Agreement”. For purposes of this Award,
“Employment Agreement” shall mean the employment agreement between Participant
and the Company dated as of March 27, 2018, as it may be amended from time to
time.

(h) Definition of “Good Reason”. For purposes of this Award, “Good Reason” shall
have the meaning ascribed to such term in Participant’s Employment Agreement.

 

4



--------------------------------------------------------------------------------

(i) Definition of “Replacement Award”. For purposes of this Section 3, a
“Replacement Award” means an award that is granted as an assumption or
replacement of the Award and that has similar terms and conditions and preserves
the same benefits as the Award it is replacing.

4. Clawback Policy. This Award shall be subject to the terms and conditions of
(i) the Company’s Policy on Recovery and Recoupment of Incentive Compensation,
adopted effective March 5, 2018 (provided that the clawback and recoupment
policies shall apply only to the extent required by applicable law or to correct
actual computational errors, and such policies shall not otherwise apply to this
Award) and (ii) the Participant Confidentiality, Non-Competition,
Non-Solicitation and Assignment Agreement between Participant and the Company,
dated as of March 27, 2018. Participant hereby agrees to be bound by the
requirements of this Section 4. The recoupment or recovery of such incentive
compensation may be made by the Company or the Subsidiary that employed
Participant.

5. Termination for Cause. If Participant’s employment with the Company is
terminated for Cause, the Committee may, notwithstanding any other provision in
this Agreement to the contrary, cancel, rescind, suspend, withhold or otherwise
restrict or limit this Option as of the date of termination for Cause. Without
limiting the generality of the foregoing, the Committee may also require
Participant to pay to the Company any gain realized by Participant from the
Shares subject to the Option during the period beginning six months prior to the
date on which Participant engaged or began engaging in conduct that led to his
or her termination for Cause.

6. Non-Transferability of Option. The rights and privileges conferred under this
Option may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated by operation of law or otherwise (except as permitted by the
Plan). Any attempt to do so contrary to the provisions hereof shall be null and
void. Upon Participant’s death, the Option may be transferred by will or by the
laws of descent and distribution, in which case all of Participant’s remaining
rights under this Agreement must be transferred undivided to the same person or
persons. During Participant’s lifetime, only Participant (or Participant’s legal
representative if Participant is incompetent) may exercise the Option.

7. Conditions to Exercise of Option and Issuance of Shares. The Shares
deliverable to Participant upon the exercise of the Option hereunder may be
either previously authorized but unissued Shares or issued Shares which have
been reacquired by the Company. The Company shall not be required to honor the
exercise of the Option or issue any certificate or certificates for Shares prior
to fulfillment of all of the following conditions: (a) the admission of such
Shares to listing on all stock exchanges on which such class of stock is then
listed; (b) the completion of any registration or other qualification of such
Shares under any state or federal law or under the rulings and regulations of
the Securities and Exchange Commission (“SEC”) or any other governmental
regulatory body, which the Committee shall, in its discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any state
or federal governmental agency, which the Committee shall, in its discretion,
determine to be necessary or advisable; and (d) the lapse of such reasonable
period of time following the grant of the Shares as the Committee may establish
from time to time for reasons of administrative convenience.

8. No Rights as Shareholder. Except as provided in Sections 3 or 11, Participant
shall not have voting, dividend or any other rights as a shareholder of the
Company with respect to the unexercised Option. Upon exercise of a vested Option
into Shares, Participant will obtain full voting and other rights as a
shareholder of the Company with respect to such Shares.

 

5



--------------------------------------------------------------------------------

9. Administration. The Committee shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation,
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon
Participant, the Company, and all other interested persons. No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.

10. Fractional Shares. Fractional shares will not be issued, and when any
provision of this Agreement otherwise would entitle Participant to receive a
fractional share, that fraction will be disregarded.

11. Adjustments in Capital Structure. In the event of a change in corporate
capitalization as described in Section 18 of the Plan, the Committee shall make
appropriate adjustments to the number and class of Shares or other stock or
securities subject to the Option and to the purchase price for such Shares or
other stock or securities. The Committee’s adjustments shall be effective and
final, binding and conclusive for all purposes of this Agreement.

12. Taxes. Regardless of any action the Company or a Subsidiary that employs
Participant (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), Participant acknowledges and agrees that the ultimate
liability for all Tax-Related Items legally due by him or her is and remains
Participant’s responsibility and that the Company and/or the Employer: (a) make
no representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this Option, including the grant, vesting
or exercise of this Option, the subsequent sale of Shares acquired pursuant to
such exercise and receipt of any dividends; and (b) do not commit to structure
the terms or the grant or any aspect of this Option to reduce or eliminate
Participant’s liability for Tax-Related Items. Prior to the exercise of this
Option, Participant shall pay or make adequate arrangements satisfactory to the
Company and or the Employer to withhold all applicable Tax-Related Items legally
payable from Participant’s wages or other cash compensation paid to Participant
by the Company and or the Employer or from proceeds of the sale of Shares.
Alternatively, or in addition, if permissible under local law, the Company may
(i) sell or arrange for sale of Shares that Participant acquires to meet the
withholding obligations for Tax-Related Items, and or (ii) withhold in Shares,
provided that the amount to be withheld may not exceed the federal, state, local
and foreign tax withholding obligations associated with the exercise of the
Option to the extent needed for the Company to treat the Option as an equity
award for accounting purposes and to comply with applicable tax withholding
rules. In addition, Participant shall pay the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of Participant’s participation in the Plan or Participant’s
purchase of Shares that cannot be satisfied by the means previously described.
The Company may refuse to honor the exercise and refuse to deliver the Shares if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items.

13. Participant Acknowledgments and Agreements. By accepting the grant of this
Option, Participant acknowledges and agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and may be modified,
amended, suspended or terminated by the Company at any time unless otherwise
provided in the Plan or this Agreement; (b) the grant of this Option is
voluntary and occasional and does not create any contractual or other right to
receive future grants of stock options, or benefits in lieu of stock options,
even if stock

 

6



--------------------------------------------------------------------------------

options have been granted repeatedly in the past; (c) all decisions with respect
to future grants, if any, will be at the sole discretion of the Company and the
Committee; (d) Participant’s participation in the Plan shall not create a right
of future employment with the Company and shall not interfere with the ability
of the Company to terminate Participant’s employment relationship at any time
with or without cause and it is expressly agreed and understood that employment
is terminable at the will of either party, insofar as permitted by law;
(e) Participant is participating voluntarily in the Plan; (f) this Option is an
extraordinary item that is outside the scope of Participant’s employment
contract, if any; (g) this Option is not part of Participant’s normal or
expected compensation or salary for any purposes, including but not limited to
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (h) in the event Participant is not an employee of the
Company, this Option award will not be interpreted to form an employment
contract or relationship with the Company; (i) the future value of the
underlying Shares is unknown and cannot be predicted; (j) if the underlying
Shares do not increase in value, this Option will have no value; (k) if
Participant exercises this Option and obtains Shares, the value of those Shares
acquired upon exercise may increase or decrease in value, even below the Option
Price; (l) in consideration of the grant of this Option, no claim or entitlement
to compensation or damages shall arise from termination of this Option or
diminution in value of this Option or Shares purchased through exercise of this
Option resulting from termination of Participant’s employment by the Company
(for any reason whatsoever and whether or not in breach of local labor laws) and
Participant irrevocably releases the Company and its Subsidiaries from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting the
terms of this Agreement, Participant shall be deemed irrevocably to have waived
any entitlement to pursue such claim; and (m) in the event of involuntary
termination of employment (whether or not in breach of local labor laws),
Participant’s right to receive stock options and vest in stock options under the
Plan, if any, will terminate effective as of the date that Participant is no
longer actively employed (except as expressly provided herein) and will not be
extended by any notice period mandated under local statute, contract or common
law; furthermore, in the event of involuntary termination of employment (whether
or not in breach of local labor laws), Participant’s right to exercise this
Option after termination of employment, if any, will be measured by the date of
termination of Participant’s active employment and will not be extended by any
notice period mandated under local law; the Committee shall have the exclusive
discretion to determine when Participant is no longer actively employed for
purposes of this Option. The Committee shall also have the discretion to
determine if any exercise of an Option was permissible and in accordance with
the terms of this Agreement and the Plan. If any Option is exercised in whole or
in part by mistake, Participant agrees that the Shares may be recovered or
canceled by the Company and if the Shares received upon exercise have been sold,
Participant must pay to the Company any proceeds from the sale.

14. Consent for Accumulation and Transfer of Data. Participant consents to the
accumulation and transfer of data concerning him or her and the Option to and
from the Company (and its Subsidiaries) and UBS, or such other agent as may
administer the Plan on behalf of the Company from time to time. In addition,
Participant understands that the Company and its Subsidiaries hold certain
personal information about Participant, including but not limited to his or her
name, home address, telephone number, date of birth, social security number,
salary, nationality, job title, and details of all options awarded, vested,
unvested, or expired (the “personal data”). Certain personal data may also
constitute “sensitive personal data” within the meaning of applicable local law.
Such data include but are not limited to information described above and any
changes thereto and other appropriate personal and financial data about
Participant. Participant hereby provides explicit consent to the Company and its
Subsidiaries to

 

7



--------------------------------------------------------------------------------

process any such personal data and sensitive personal data. Participant also
hereby provides explicit consent to the Company and its Subsidiaries to transfer
any such personal data and sensitive personal data outside the country in which
Participant is employed, and to the United States or other jurisdictions. The
legal persons for whom such personal data are intended are the Company and its
Subsidiaries, UBS and any other company providing services to the Company in
connection with compensation planning purposes or the administration of the
Plan.

15. Plan Information. Participant agrees to receive copies of the Plan, the Plan
prospectus and other Plan information, including information prepared to comply
with laws outside the United States, from the Plan website at
www.ubs.com/onesource/efx and shareholder information, including copies of any
annual report, proxy statement, Form 10-K, Form 10-Q, Form 8-K or other report
filed with the SEC, from the investor relations section of the Equifax website
at www.equifax.com. Participant acknowledges that copies of the Plan, Plan
prospectus, Plan information and shareholder information are available upon
written or telephonic request to the Company’s Corporate Secretary.

16. Plan Incorporated by Reference; Conflicts. The Plan, this Agreement, and the
Employment Agreement provisions referenced herein constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof. Notwithstanding the
foregoing, nothing in the Plan or this Agreement shall affect the validity or
interpretation of any duly authorized written agreement between the Company and
Participant under which an Option properly granted under and pursuant to the
Plan serves as any part of the consideration furnished to Participant. If
provisions of the Plan and this Agreement conflict, the Agreement provisions
will govern.

17. Participant Bound by Plan. Participant acknowledges receiving, or being
provided with access to, a prospectus describing the material terms of the Plan,
and agrees to be bound by all the terms and conditions of the Plan. Except as
limited by the Plan or this Agreement, this Agreement is binding on and extends
to the legatees, distributees and personal representatives of Participant and
the successors of the Company.

18. Governing Law. This Agreement has been made in and shall be construed under
and in accordance with the laws of the State of Georgia, USA, without regard to
conflict of law provisions.

19. Translations. If Participant has received this or any other document related
to the Plan translated into any language other than English and if the
translated version is different than the English version, the English version
will control.

20. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

21. Section 409A.

(a) General. To the extent that the requirements of Code Section 409A are
applicable to this Award, it is the intention of both the Company and
Participant that the benefits and rights to which Participant could be entitled
pursuant to this Agreement comply with or be exempt from Code Section 409A and
the Treasury Regulations and other guidance promulgated

 

8



--------------------------------------------------------------------------------

or issued thereunder (“Section 409A”), and the provisions of this Agreement
shall be construed in a manner consistent with that intention. The Plan and any
award agreements issued thereunder may be amended in any respect deemed by the
Committee to be necessary in order to preserve compliance with Section 409A.

(b) No Representations as to Section 409A Compliance. Notwithstanding the
foregoing, the Company makes no representation to Participant that the Award and
any Shares issued pursuant to this Agreement are exempt from, or satisfy, the
requirements of Section 409A, and the Company shall have no liability or other
obligation to indemnify or hold harmless Participant or any beneficiary for any
tax, additional tax, interest or penalties that Participant or any beneficiary
may incur in the event that any provision of this Agreement is deemed to violate
any of the requirements of Section 409A.

22. 30 Days to Accept Agreement. Participant shall have 30 days to accept this
Agreement. Participant’s Award will be forfeited if this Agreement is not
accepted by Participant within 30 days of receipt of email notification from UBS
including a link to view and accept this Agreement.

 

PARTICIPANT    EQUIFAX INC.

 

   By:                                          
                                                 (Signature)   

      Name:

      Title:

 

   (Printed Name)   

 

9



--------------------------------------------------------------------------------

Annex VII

Form of Release1

SEPARATION AND RELEASE AGREEMENT

1. Separation Date. I, Mark W. Begor, hereby acknowledge that my employment by
Equifax Inc. (together with its subsidiaries, the “Company”) has ended as of
(Insert Date) (the “Termination Date”).

2. Severance Benefits. In exchange for the Company’s receipt of this Separation
and Release Agreement (the “Release”) signed by me, and provided I do not revoke
this Release in the manner specified in Paragraph 12 herein within seven
(7) days after signing it, the Company will provide to me the severance
benefits, including equity acceleration and/or extension of expiration (all as
described in Section     2 of my employment agreement with the Company dated
March 27, 2018 (the “Employment Agreement”) on the terms and conditions set
forth therein). I agree and acknowledge that the severance payments, additional
post-employment benefits, and accelerated vesting and/or extension of expiration
(the “Severance Benefits”) constitute payments or benefits to which I would not
be entitled if I did not sign or did revoke this Release. The Company
acknowledges that I am entitled to the Accrued Amounts set forth in
Section 10(a) of the Employment Agreement irrespective of whether I execute the
Release. I understand that information will be provided to me about my right to
continue health benefits through the Company through the federal law known as
COBRA.

3. Release of Claims.

a. General Release. In consideration of the Severance Benefits, I, on behalf of
myself, my heirs, assigns, legal representatives, successors in interest, and
any person claiming through me or any of them, hereby completely release and
forever discharge all Released Parties from any and all claims, demands or
liabilities whatsoever, based on any act or omission occurring before my signing
of this Release, arising out of my employment with any of the Released Parties
or the ending of such employment. The matters released include any claim arising
under Title VII of the Civil Rights Act of 1964; the Federal Civil Rights Act of
1991; the Fair Credit Reporting Act; the Civil Rights Acts of 1866, 1870, 1871,
and 1991; Title II of the Genetic Information Nondiscrimination Act of 2008; the
Worker Adjustment and Retraining Notification Act of 1988; the Occupational
Safety and Health Act of 1970; the Vietnam Era Veterans Readjustment Assistance
Act of 1974; the Americans with Disabilities Act of 1990; the Federal Family and
Medical Leave Act of 1993; the Equal Pay Act; the Rehabilitation Act; the
Employee Retirement Income Security Act of 1974; the Age Discrimination in

 

 

1  NTD: The Parties agree that the Company may revise the release in light of
additional statutes or claims so that the Company receives the benefit of the
fullest legally permissible release of claims and may also change the timing, if
required, to obtain such release. This footnote and the other footnotes are part
of the form of release and are to be removed only when the Company finalizes the
letter agreement for execution. If the release is due after the executive’s
death, the Company will revise and provide for a comparable release by his
estate or beneficiaries.

2 

NTD: Cross-reference to be added based on triggering event.



--------------------------------------------------------------------------------

Employment Act (“ADEA”); the Older Workers Benefit Protection Act; the Fair
Labor Standards Act of 1936; the National Labor Relations Act of 1935; the
Uniformed Services Reemployment Rights Act of 1994; the Georgia Equal Employment
for Persons with Disabilities Code, O.C.G.A. §§ 34-6A-1 to 34-6A-6 (prohibiting
discrimination on the account of disability); the Georgia Sex Discrimination in
Employment Law, O.G.C.A. §§ 34-5-1 to 34-5-7; the City of Atlanta Fair Private
Employment Ordinance, Atlanta, Ga. Code of Ordinances §§ 94-110 to 94-121;
[Insert any additional laws as appropriate at the Termination Date], all of the
foregoing as amended; any other federal, state or local law, regulation or
ordinance regulating employment discrimination, wages, hours and working
conditions, or other worker protections; or any other federal, state or local
statutory or common law where I was employed or resided pertaining to employment
relations, my employment or the termination of my employment, including any
action based on any alleged breach of contract, breach of the covenant of good
faith and fair dealing, fraud, fraudulent inducement or any other tort; any
violation of public policy or statutory or constitutional rights; any claim for
unpaid salary (other than as due in the ordinary course in a final paycheck);
severance pay, bonus or similar benefit; sick leave; pension or retirement;
vacation pay (other than as due in the ordinary course in a final paycheck) or
holiday pay; equity compensation; car allowance; life insurance, health or
medical insurance, or any other fringe benefit; any claim for reimbursement of
health or medical costs; and any claim for disability.

For purposes of this Release, the term “Released Parties” means the Company, and
each of its respective parents, subsidiaries and affiliates, and all of the
current and former employees, officers, directors, trustees, agents,
representatives, shareholders, attorneys, accountants, partners, insurers,
advisors, partnerships, joint venturers, successors and assigns, employee
benefit programs (and the trustees, administrators, fiduciaries and insurers of
such programs) of any of them, in their individual and official capacities, and
the respective heirs and personal representatives of any of them, and any other
persons acting by, through, under, or in concert with, any of them.

b. Unknown Claims. I understand and agree that the claims released in Paragraph
3.a include not only claims presently known to me, but also all unknown or
unanticipated claims, rights, demands, actions, obligations, liabilities and
causes of action of every kind and character that would otherwise come within
the scope of the released claims as described in Paragraph 3.a. I understand
that I may hereafter discover facts different from what I now believe to be true
that, if known, could have materially affected my willingness to execute and the
terms of this Release, but I nevertheless waive and release any claims or rights
based on different or additional facts.

c. Exclusions from Release.

1. Certain Exclusions. Notwithstanding the foregoing, the Release does not
include and will not preclude: (a) rights or claims to vested benefits under any
applicable retirement and/or pension plans or to the Accrued Amounts; (b) rights
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”); (c)
any claims not waivable by applicable law (including, where applicable, workers’
compensation claims and unemployment claims) or arising after the date I sign
this Release; and/or (d) any actions to enforce this Release or to receive the
Severance Benefits

 

2



--------------------------------------------------------------------------------

2. Indemnification. The Company agrees that I am not releasing any claims or
rights I may have for indemnification under state or other law or the governing
documents of the Company and any affiliated companies, or under any
indemnification agreement with the Company or under any insurance policy
providing directors’ and officers’ coverage for any lawsuit or claim relating to
the period when I was a director, officer, employee or agent of the Company or
any affiliated company; provided, however, that (i) the Company’s
acknowledgement is not a concession, acknowledgment, or guaranty that I have any
such rights to indemnification or coverage in a particular matter, and (ii) the
Company retains any defenses it may have to such indemnification or coverage.

4. No Claims. Except as permitted hereby, I agree that I will not file, nor
encourage or knowingly permit another to file, any claim, charge, action, or
complaint (collectively “Claim”) concerning any matter released herein. If I
have previously filed any such Claim, I agree to take all steps necessary to
cause it to be withdrawn without delay; provided, however, that nothing in this
Release: (i) prevents me from filing a Claim with, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission or a state fair employment practices agency (except that I
acknowledge that I may not recover any monetary benefits in connection with any
such Claim; I further waive any rights or claims to any payment, benefit,
attorneys’ fees or other remedial relief in connection with any such charge,
investigation or proceeding; and I agree that if any such Claim is filed on my
behalf, I shall take all reasonable steps necessary to refuse any damages or
individualized relief in connection therewith), or (ii) shall limit or restrict
my right to (a) challenge the validity of this Release under the ADEA, or
(b) prosecute any ADEA claim if such claim arises after I sign this Release, and
no such action on my part shall be deemed to violate this provision or any other
provision of this Release. This Release does not prohibit or prevent me from
engaging in activities that are not waivable and are protected by applicable
federal or state laws. Further, nothing in this Release or other policies or
contracts covering me prohibits me from communicating with government agencies
about possible violations of federal, state, or local laws or otherwise
providing information to government agencies, filing a complaint with government
agencies, or participating in government agency investigations or proceedings,
or from receiving an award for information provided to any government agency. I
have been advised that I am not required to notify the Company of any such
communications; provided, however, that nothing herein or in the Employment
Agreement authorizes the disclosure of information I obtained through a
communication that was subject to the attorney-client privilege.

5. Release Negotiations Confidential. I represent and agree that I will keep the
details of negotiation with respect to this Release completely confidential, and
that I will not disclose such information to anyone, except as follows: (a) to
my immediate family and professional representatives (provided they are informed
of this confidentiality provision); (b) to any governmental authority; and
(c) in response to subpoena or other legal process, provided that before making
such disclosure (other than in response to a subpoena or other process issued by
a government agency), I shall give the Company as much prior notice thereof as
practical to enable the Company to seek, at its sole discretion, an appropriate
order preventing such disclosure. I am not required to maintain the
confidentiality of the negotiations to the extent the Company publicly discloses
the details of such negotiations.

 

3



--------------------------------------------------------------------------------

6. Continuing Obligations. Except as otherwise permitted by Paragraph 4 above or
my Employment Agreement, I acknowledge and reaffirm my obligation to keep
confidential and not to use or disclose any and all non-public information
concerning the Company that I acquired during the course of my employment with
the Company, including any non-public information concerning the Company’s
business affairs, business prospects, and financial condition, provided that I
may respond to subpoena or other legal process, provided that before making such
disclosure (other than in response to a subpoena or other process issued by a
government agency), I shall give the Company as much prior notice thereof as
practical to enable the Company to seek, at its sole discretion, an appropriate
order preventing such disclosure. I further acknowledge and reaffirm my
confidentiality obligations set forth in my Employment Agreement and my
continuing obligations with respect to the Restrictive Covenants as defined in
the Employment Agreement, all of which remain in full force and effect, as do
the obligations under Sections 14 (Post-Termination Obligations) and 15
(Arbitration) of the Employment Agreement and the payment timing provisions of
Section 19 (Section 409A) of the Employment Agreement.

7. Expense Reimbursements. I acknowledge that I will be reimbursed for any
unreimbursed business expenses under Section 7(a) of the Employment Agreement
only to the extent in accordance with the Company’s expense reimbursement
policies, timing, and restrictions, and that I must submit any final
substantiation within 30 days after the Termination Date to receive payment or
reimbursement.3

8. Return of Company Property. I confirm that I have returned to the Company in
good working order all Company-owned keys, files, records (and copies thereof),
equipment (including computer hardware, software and printers, wireless handheld
devices, cellular phones, tablets, smartphones, etc.), Company identification,
Company proprietary and confidential information, and any other Company-owned
property in my possession or control; that I will have left intact with, or
delivered intact to, the Company all electronic Company documents and internal
and external websites including those that I developed or helped to develop
during my employment; and that I have thereafter deleted, and destroyed any hard
copies of, all electronic files relating to the Company that are in my
possession or control, including any that are located on any of my personal
computers or external or cloud storage. I further confirm that I have cancelled
all accounts for my benefit, if any, in the Company’s name, including credit
cards, telephone charge cards, cellular phone accounts, and computer accounts.
Notwithstanding the foregoing, I have been advised that I may retain my address
book to the extent it contains only contact information and that the Company
will reasonably cooperate with me at to the transfer of my cell phone number.

9. Entire Agreement. Except as referenced in Paragraph 7 above, this Release
constitutes the entire agreement between the Company and me as to any matter
referred to in this Release. This Release supersedes all other agreements
between the Company and me, other than the general benefit plans under which I
am a participant and any outstanding equity awards from the Company. In
executing this Release, I am not relying upon any agreement, representation,
written or oral statement, understanding, omission, or course of conduct that is
not expressly set forth in this Release.

 

3 

NTD: The expense reimbursement statement would be revised if there are gross-up
amounts due at a later date.

 

4



--------------------------------------------------------------------------------

10. Governing Law; Arbitration. This Release shall be governed by and enforced
in accordance with the laws of the State of Georgia, without regard to its
conflicts of law principles. I acknowledge that I previously agreed, pursuant to
Section 16 of my Employment Agreement, to arbitrate any claim relating to or
arising out of my employment with the Company, and I acknowledge and affirm that
such provision survives my termination from employment with the Company. For
clarification, but not limitation, I further acknowledge and agree that any
controversy or claim arising out of or in any way relating to this Release or
the breach thereof shall also be settled by final and binding arbitration,
consistent with the terms, procedures, and exceptions set forth in Section 15 of
the Employment Agreement. I understand and agree that this arbitration provision
shall not apply to claims brought in a court of competent jurisdiction by either
me or any Released Party to compel arbitration under this provision, to enforce
an arbitration award or to obtain preliminary injunctive and/or other equitable
relief in support of claims that may be prosecuted in an arbitration by me or
any Released Party.

11. Successors and Assigns. This Release will bind and inure to the benefit of
the successors, assigns, heirs and personal representatives of the Released
Parties and me.

12. Review Period; Revocation. I acknowledge that prior to signing this Release,
I have been advised to consult with an attorney of my choice to review the
Release, and have taken such opportunity to the extent I wish to do so. I
further acknowledge that the Company has given me at least [twenty-one (21)]4
days to decide whether I wish to execute this Release. I understand that I may
revoke this Release at any time during the seven (7) days after I sign it (the
“Revocation Period”), and that the Release shall not become effective until the
end of that Revocation Period. I understand and agree that by executing, timely
returning, and not revoking this Release, I am waiving any and all rights or
claims I might have under the Age Discrimination in Employment Act, as amended
by the Older Workers Benefit Protection Act, and that I have received
consideration beyond that to which I was entitled without providing this
Release. If I choose to revoke the Release, such revocation must be by means of
a writing signed by me and delivered within the seven (7) day Revocation Period
as follows: via facsimile or hand-delivery to [                ] at Equifax
Inc., [                    ] or by facsimile number [                    ]. If I
revoke this Release via facsimile, I agree that my facsimile signature will be
valid and binding for all purposes.

13. Modification in Writing. No provision of this Release may be modified,
amended or waived except by a writing signed by me and an authorized
representative of the Company.

14. No Admission of Liability. This Release shall not at any time or for any
purpose be deemed an admission of liability of any kind by any Released Party.
This Release may not be used or introduced as evidence in any legal proceeding,
except to enforce or challenge its terms.

 

4  NTD: To be revised when necessary, and any other OWBPA provisions added.

 

5



--------------------------------------------------------------------------------

15. Headings; Interpretation. The headings, titles and captions contained in
this Release are inserted only for the convenience of the parties and for
reference, and in no way define, limit, extend or describe the scope of this
Release or the intent of any provision hereof. References in this Release to
“include” or “including” should be read as though they said “without limitation”
or equivalent forms.

16. Severability. If any provision of this Release shall, for any reason, be
held by a court or other tribunal of competent jurisdiction to be invalid, void
or unenforceable, in whole or in part, such adjudication shall in no way affect
any other provisions of this Release or the validity or enforcement of the
remainder of this Release, and any provision thus affected shall itself be
modified only to the extent necessary to bring the provision within the
applicable requirements of the law.

17. Automatic Revocation. If the Company determines my cessation of employment
is to be treated as for “Cause” either at or after the Termination Date (where
permitted by the Employment Agreement) and acts upon such determination in a
manner materially adverse to me, this Release, if already executed, is
automatically revoked retroactively, and neither party is obligated by it.

18. Timely Execution. To receive the Severance Benefits, I must sign this
Release on or after my Separation Date, and return it to the Company within
[twenty-one (21) days] after my Separation Date, as follows: hand delivery or
first-class mail to [                                    ] or by facsimile
number [                    ].

Signatures on Following Page

 

6



--------------------------------------------------------------------------------

EMPLOYEE’S ACCEPTANCE OF RELEASE

I have read this Release and I understand all of its terms. I acknowledge and
agree that this Release is executed voluntarily, without coercion, and with full
knowledge of its significance. I further acknowledge that I have been given
[twenty-one (21)] days during which to decide whether to execute this Release,
and have used that time to the extent I wish to do so. I understand that my
execution of this Release constitutes a full, unconditional general release of
any and all known or unknown claims that I may have against any Released Party,
despite the fact that I may become aware of claims in the future that I did not
consider prior to signing this Release.

 

Date:                                          
                                       

 

      Mark W. Begor     Accepted:       Equifax Inc.       By:
                                         
                                                           [Name]       [Title]
 

 

7



--------------------------------------------------------------------------------

Annex VIII

Participant Confidentiality, Non-Competition,

Non-Solicitation and Assignment Agreement

PARTICIPANT CONFIDENTIALITY, NON-COMPETITION,

NON-SOLICITATION AND ASSIGNMENT AGREEMENT

This Participant Confidentiality, Non-Competition, Non-Solicitation and
Assignment Agreement (the “Restrictive Covenant Agreement”) is entered into by
and between Equifax Inc. on behalf of itself, its subsidiary and/or affiliate
companies (collectively “Equifax” or the “Company”) and the aforementioned
Participant (hereinafter “Participant”) (collectively, the “Parties”).

In consideration for Participant’s employment, pursuant to the terms of an
employment agreement between Participant and the Company, dated March 27, 2018
(the “Employment Agreement”), to which this Restrictive Covenant Agreement is
appended, as well as the Company’s provision of equity awards to Participant
pursuant to the Equifax Inc. 2008 Omnibus Incentive Plan, as amended and
restated effective May 2, 2013, and the Company’s intention to continue to
provide Participant with training, and exposure to existing or prospective
relationships, Trade Secrets, and/or Confidential Information, Participant
agrees as follows:

1. Definitions. For the purposes of this Restrictive Covenant Agreement, the
following capitalized terms shall be defined as follows:

A. “Business” means:

1. For individuals who work in or perform work for the U.S. Information
Solutions (USIS) business unit (or any division of Equifax performing the
following functions or providing the following services/products): Consumer
information solutions in the United States, including: consumer credit reporting
and scoring; identity management services; fraud detection and modeling
services; decisioning software services that facilitate and automate consumer
credit-oriented decisions; portfolio management services; mortgage reporting;
property data and analytics; consumer financial marketing services; identity and
fraud solutions solving for fraud detection and identity verification; wealth
and asset data solutions; cross channel attribution products; and business
information solutions, including business marketing and risk data compilation,
business credit reporting and scoring, and related portfolio analytics.

2. For individuals who work in or perform work for the Workforce Solutions
business unit (or any division of Equifax performing the following functions or
providing the following services/products): Employment and income verification
services, including identity and fraud solutions; unemployment claims
management; social security number verification; identity authentication;
employment-based tax credit services; payroll-based transaction services; human
resources-related analytics; and management of assessments, onboarding and I-9
compliance of new hires.



--------------------------------------------------------------------------------

3. For individuals who work in or perform work for the Global Consumer Solutions
business unit (or any division of Equifax performing the following functions or
providing the following services/products): Credit scores and monitoring; debt
and household financial management; and identity theft products and related
product features delivered to consumers via on-line and off-line distribution
channels, including through indirect channels.

4. For individuals who work in or perform work for the International business
unit (or any division of Equifax performing the following functions): consumer
and/or credit information reporting, scoring and related information solutions;
credit monitoring; decisioning software services that facilitate and automate
consumer credit-oriented decisions; identity and fraud solutions; and consumer
or commercial financial marketing services.

5. For the Participant, “Business” means and includes all of the businesses in
Paragraph 1.A.1-4 above.

B. “Competitive Tasks” means the same or similar tasks that Participant
performed on behalf of the Company during Participant’s last twelve (12) months
of employment.

C. “Confidential Information” means (a) information of the Company, to the
extent not considered a Trade Secret under applicable law, that (i) relates to
the business of the Company, (ii) possesses an element of value to the Company,
(iii) is not generally known to the Company’s competitors, and (iv) would damage
the Company if disclosed, and (b) information of any third party provided to the
Company which the Company is obligated to treat as confidential (such third
party to be referred to as the “Third Party”), including, but not limited to,
information provided to the Company by its licensors, suppliers, or Customers.
Confidential Information includes, but is not limited to, (i) future business
plans, (ii) the composition, description, schematic or design of products,
future products or equipment of the Company or any Third Party, (iii) pricing
information, (iv) advertising or marketing plans, (v) information regarding
independent contractors, employees, licensors, suppliers, Customers, or any
Third Party, including, but not limited to, Customer lists compiled by the
Company, and Customer information compiled by the Company, and (vi) information
concerning the Company’s or the Third Party’s financial structure and methods
and procedures of operation, including, but not limited to, processes for
crafting and using equipment. Confidential Information shall not include any
information that (i) is or becomes generally available to the public other than
as a result of an unauthorized disclosure, (ii) has been independently developed
and disclosed by others without to Participant’s knowledge violating this
Restrictive Covenant Agreement or the legal rights of any party, or
(iii) otherwise enters the public domain through lawful means.

D. “Contact” means any interaction that takes place in the last twelve
(12) months of Participant’s employment with the Company and is between
Participant and a Customer:

1. With whom Participant dealt on behalf of the Company;

2. Whose dealings with the Company were coordinated or supervised by
Participant;

 

2



--------------------------------------------------------------------------------

3. About whom Participant obtained Trade Secrets or Confidential Information in
the ordinary course of business as a result of Participant’s work performed on
behalf of the Company; or

4. Who purchases products or services from the Company, the sale or provision of
which results or resulted in compensation, commissions, or earnings for
Participant.

E. “Customer” means any person or entity to whom the Company has sold its
products or services or directly solicited to sell its products or services.

F. “Company Worker” means any person who (i) was employed by the Company at the
time Participant’s employment with the Company ended, and (ii) remains employed
by the Company during the Restricted Period.

G. “Enterprise Competitors” means the following companies, as well as any
successor entities: Experian; TransUnion; LexisNexis; Dun & Bradstreet; Fair
Isaac Corporation; Acxiom; and CBC Companies.

H. “Restricted Competitors” means the following companies, as well as any
successor entities:

1. For individuals who work in or perform work for the U.S. Information
Solutions (USIS) business unit (or any division of Equifax performing the
functions or providing the services/products listed in Paragraph 1.A.1. above):
Experian; TransUnion; LexisNexis; Dun & Bradstreet; Fair Isaac Corporation;
CBCInnovis; CoreLogic; Acxiom; Verisk Analytics; LifeLock; Neustar; and Nielsen.

2. For individuals who work in or perform work for the Workforce Solutions
business unit (or any division of Equifax performing the functions or providing
the services/products listed in Paragraph 1.A.2. above):

a. Verification services: CoreLogic; Credco; CBCInnovis; Interthinx; Kroll;
LexisNexis; Experian; TransUnion; Lifelock; IDology and Credit Plus.

b. Unemployment claims management: Corporate Cost Control; Employer’s Unity;
Employer’s Edge; Thomas & Thorngren; and Ernst & Young.

c. Tax-credit services: ADP; First Advantage; Ernst & Young; PWC; and
SuccessFactors.

d. Workforce analytics: Ernst & Young; ADP; HealthEfx; Tango; and Unify HR.

e. I-9 solutions: TrackerCorp; ADP; LawLogix; HireNow; HireRight;and Form I-9.

f. Compliance Center solutions: Kenexa; Taleo; Workday; Silk Road; iCIMS;
Ultimate Software; and ADP.

3. For individuals who work in or perform work for the Global Consumer Solutions
business unit (or any division of Equifax performing the functions or providing
the services/products listed in Paragraph 1.A.3. above): Experian; TransUnion;
One Technologies; Credit Karma; Credit Sesame; Intuit (Mint); CSID; Lifelock;
Intersections; and Affinion.

 

3



--------------------------------------------------------------------------------

4. For individuals who work in or perform work for the International business
unit (or any division of Equifax performing the functions or providing the
services/products listed in Paragraph 1.A.4. above): Experian; TransUnion; Fair
Isaac Corporation; and Dun & Bradstreet.

5. For the Participant, “Restricted Competitor” means and includes all of the
entities and successors in Paragraph 1.H.1-4 above. In addition, any private
equity fund, hedge fund, or other investment vehicle that invests in or holds a
position in a Restricted Competitor or Enterprise Competitor shall itself be
treated as a Restricted Competitor or Enterprise Competitor for the Participant,
provided that his services to such investment vehicle or its managers or
advisors shall not be treated as prohibited by this Restrictive Covenants
Agreement as long as he (i) is recused from any involvement in the investment or
management decisions of the Restricted Competitor set forth in Paragraph 1.H.1-4
above or Enterprise Competitors set forth in Paragraph 1.G, (ii) does not
provide services to the investment vehicle or its managers or advisors with
respect to the Restricted Competitors set forth in Paragraph 1.H.1-4 above or
Enterprise Competitors set forth in Paragraph 1.G, and (iii) does not otherwise
use any Confidential Information or Trade Secrets covered by this Restrictive
Covenants Agreement in connection with the investment vehicle or its managers or
advisers.

I. “Restricted Period” means the time period during Participant’s employment
with the Company, and for twelve (12) months after Participant’s employment with
the Company ends.

J. “Trade Secrets” means the Company’s trade secrets as defined by applicable
statutory or common law.

2. Employment. During Participant’s employment, Participant shall perform such
duties for and on behalf of the Company as may be determined and assigned to
Participant from time to time by Equifax in accordance with his Employment
Agreement.

3. Employment Relationship. The Parties acknowledge and agree that this
Restrictive Covenant Agreement does not create a contract of employment for a
specified term. Unless Equifax and Participant have entered into a written
agreement to the contrary, Participant’s employment relationship with the
Company is at-will. This means that Participant may terminate his employment
with the Company at any time and for any reason whatsoever simply by notifying
the Company. Likewise, the Company may terminate Participant’s employment at any
time with or without cause or advance notice.

4. Acknowledgments. Participant acknowledges that:

A. Equifax is engaged in the Business as defined in Paragraph 1.A.;

 

4



--------------------------------------------------------------------------------

B. Participant’s position is a position of trust and responsibility with Equifax
and will provide Participant with continued access to Confidential Information,
Trade Secrets, and/or valuable information concerning employees and customers of
the Company;

C. the Trade Secrets and Confidential Information, and the relationship between
Equifax and each of its employees and customers, are valuable assets of Equifax;

D. Equifax’s competitors, including, but not limited to, the Enterprise
Competitors and the Restricted Competitors, will obtain an unfair advantage if
Participant (i) discloses Confidential Information or Trade Secrets to the
Company’s competitors, (ii) uses Confidential Information or Trade Secrets on
behalf of any entity that competes with the Company, or (iii) exploits the
relationships Participant develops on behalf of the Company during his
employment to solicit Customers or Company Workers on behalf of any entity that
competes with Equifax and in violation of this Restrictive Covenant Agreement;
and

E. the restrictions contained in this Restrictive Covenant Agreement are
reasonable and necessary to protect the legitimate business interests of the
Company, and will not impair or infringe upon Participant’s right to work or
earn a living in the event Participant’s employment with the Company ends.

5. Trade Secrets and Confidential Information.

 

  A. Participant agrees that he will not:

 

  1. Either during or for a period of two (2) years after Participant’s
employment with Equifax, use or disclose the Confidential Information for any
purpose other than the performance of duties in the Business on behalf of the
Company or in compliance with legal process, except as authorized in writing by
Equifax, and Participant shall not use or disclose Trade Secrets indefinitely,
except in the good faith performance of his duties to the Company, or in
compliance with legal process;

 

  2. During Participant’s employment with Equifax, except in compliance with
legal process, use or disclose (a) any confidential information or trade secrets
of any Third Party, or (b) any works of authorship developed in whole or in part
by Participant for any Third Party, unless authorized in writing by the Third
Party; or

 

  3. upon the conclusion of Participant’s employment with the Company for any
reason retain Trade Secrets or Confidential Information, including any copies
existing in any form (including electronic form) that are in Participant’s
possession or control, unless instructed to do so in writing by Equifax.
Notwithstanding the foregoing, Participant may retain his address book to the
extent it only contains contact information and the Company will reasonably
cooperate with Participant as to the transfer of his cell phone number.

 

5



--------------------------------------------------------------------------------

  B. Pursuant to 18 USC § 1833(b), an individual may not be held criminally or
civilly liable under any federal or state trade secret law for disclosure of a
trade secret: (i) made in confidence to a government official, either directly
or indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law; and/or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Additionally, an individual suing an employer for retaliation based on the
reporting of a suspected violation of law may disclose a trade secret to his
attorney and use the trade secret information in the court proceeding, so long
as any document containing the trade secret is filed under seal and the
individual does not disclose the trade secret except pursuant to court order.

6. Non-Competition with Enterprise Competitors. During the Restricted Period,
Participant will not, except as authorized in writing by Equifax’s Board of
Directors (the “Board”) or its delegate, perform Competitive Tasks on behalf of
any of the Enterprise Competitors. Participant acknowledges that he has
authority over and/or will gain Trade Secrets and Confidential Information
regarding multiple areas of Business. Because the Enterprise Competitors compete
with most or all of the Company’s Business, Participant agrees that the Company
has a legitimate interest in preventing Participant from performing Competitive
Tasks on behalf of any business unit of the Enterprise Competitors.

7. Non-Competition with Restricted Competitors or Other Entities. During the
Restricted Period, Participant will not, except as authorized in writing by
Equifax’s Board or its delegate, perform Competitive Tasks within the United
States on behalf of any of the Restricted Competitors or perform Competitive
Tasks in competition with the Business on Participant’s own behalf or on behalf
of any other person or entity, in the territory where the employee is working at
the time of termination. This restriction is limited to a prohibition on working
on Participant’s own behalf or on behalf of any other person or entity (or a
recognized division or department thereof) that competes with the area(s) of the
Business in which Participant worked or for which Participant performed work
during Participant’s last twelve (12) months of employment with Equifax; this
restriction does not prevent Participant from working exclusively for a
recognized division or department of another entity, that does not compete with
the area(s) of the Business for which Participant performed work during
Participant’s last twelve (12) months of employment with Equifax.

8. Non-Solicitation of Customers. During the Restricted Period, Participant will
not directly or indirectly solicit any Customer of the Company for the purpose
of selling or providing any products or services competitive with those offered
by the area(s) of the Business in which Participant worked or for which
Participant performed work during Participant’s last twelve (12) months of
employment with Equifax. The restrictions set forth in this Section apply only
to Customers with whom Participant had Contact. Nothing in this Section shall be
construed to prohibit Participant from soliciting any Customer of the Company
for the purpose of selling or providing any products or services: (a) to a
Customer that has terminated its business relationship with the Company (for
reasons other than being solicited or encouraged by Participant to do so), or
(b) competitive with a product line or service line the Company no longer
offers.

9. Non-Solicitation of Company Workers. During the Restricted Period,
Participant will not, directly or indirectly, on his behalf or on behalf of
others, solicit any Company Worker whom Participant supervised during his last
year of employment, directly or indirectly, or with whom Participant regularly
worked during his last year of employment to terminate his employment
relationship with Equifax. The foregoing shall not be violated by general
advertising not targeted at Company workers or by serving as a reference upon
request.

 

6



--------------------------------------------------------------------------------

10. Work Product. Except as set forth in a separate written agreement executed
by a corporate executive officer of Equifax, ownership of all programs, systems,
inventions, discoveries, developments, modifications, procedures, ideas,
innovations, know-how or designs that either relate to Equifax’s business or
actual or demonstrably anticipated research or development or result from any
work performed by Participant for Equifax (hereinafter collectively called
“Inventions”) are the property of Equifax. Inventions shall not include any
intellectual property the assignment of which to Equifax would be expressly
prohibited by a specifically applicable state law, regulation, rule or public
policy, such as Delaware Code Annotated, Title 19, § 805, Illinois Revised
Statutes, Chapter 140, §§ 301-303, Kansas Statutes Annotated, §§ 44-130,
Minnesota Statutes Annotated, § 181.78, North Carolina General Statutes, §§
66-57.1, 66-57.2, Utah Code Annotated, §§ 34-39-2, 34-39-3, or Washington
Revised Code Annotated, §§ 49.44.140, 49.44.150. Participant will cooperate in
applying for patents, trademarks or copyrights on all Inventions as Equifax
requests, and agrees to assign and hereby does assign those patents, trademarks,
copyrights and/or all other intellectual property rights to Equifax. Any works
of authorship created by Participant in the course of Participant’s duties are
subject to the “Work for Hire” provisions contained in sections 101 and 201 of
the United States Copyright Law, Title 17 of the United States Code.
Accordingly, all rights, title and interest to copyrights in all works of
authorship which have been or will be prepared by Participant within the scope
of Participant’s employment (hereinafter collectively called the “Works”), shall
be the property of Equifax. Participant further acknowledges and agrees that, to
the extent the provisions of Title 17 of the United States Code do not vest in
Equifax the copyrights to any Works, Participant shall assign and hereby does
assign to Equifax all rights, title and interest to copyrights which Participant
may have in the Works. Participant shall disclose to Equifax all Works and will
execute and deliver all applications for registration, registrations, and
further documents relating to the copyrights to the Works. Participant shall
provide such additional assistance as Equifax may deem necessary and desirable
to assign the Works or Inventions to Equifax and/or secure Equifax title to the
patents, trademarks, copyrights and/or all other intellectual property rights in
the Works or Inventions, including the appointment of Equifax as its agent to
effect for such purposes. To the extent that any preexisting rights are embodied
or reflected in the Works or Inventions, Participant grants to Equifax an
irrevocable, perpetual, non-exclusive, world-wide, royalty-free right and
license to (i) use, execute, reproduce, display, perform, distribute copies of
and prepare derivative works based upon such preexisting rights; and
(ii) authorize others on Equifax’s behalf to do any or all of the foregoing, and
Participant warrants that he has full and unencumbered authority to grant such a
license. The confidentiality requirements of the preceding paragraphs of this
Restrictive Covenant Agreement will apply to all of the above.

11. Return of Company Property/Materials. Upon the termination of Participant’s
employment for any reason or upon Equifax’s request at any time, Participant
shall immediately return to Equifax all of Equifax’s property, including, but
not limited to, any mobile/smart phone, tablet, keys, passcards, credit cards,
confidential or proprietary lists (including, but not limited to, customer or
vendor lists existing in any format), rolodexes, tapes, laptop computer,
software, computer files, external data device, marketing and sales materials,
information relating to work done for Equifax or that Participant obtained as a
result of

 

7



--------------------------------------------------------------------------------

working for Equifax (including such information residing on Participant’s
personal computer, e-mail account, external data device, or mobile/smart phone)
and any other property, record, document, or piece of equipment belonging to
Equifax. Notwithstanding the foregoing, Participant may retain his address book
to the extent it only contains contact information and the Company will
reasonably cooperate with Participant as to the transfer of his cell phone
number. Participant will not retain and shall provide to Equifax any copies of
Equifax’s property, including any copies existing in electronic form. To the
extent that Participant cannot return copies of Equifax property (such as files
existing on Participant’s home computer or personal e-mail account), then
Participant shall provide a copy of the file to Equifax (including all available
Metadata) and then permanently delete the file (unless otherwise instructed in
writing to preserve it by Equifax). The obligations contained in this Section
shall also apply to any property that belongs to a third party, including, but
not limited to, (a) any entity which is affiliated or related to the Company, or
(b) the Company’s customers, licensors, or suppliers. If Participant has any
questions regarding his obligations to return and not to retain Company
property, then Participant is obligated to contact Participant’s direct
supervisor (as of the end of Participant’s employment) to obtain guidance.

12. Post-Employment Disclosure. During the Restricted Period, Participant shall
provide a copy of this Restrictive Covenant Agreement to persons and/or entities
for whom Participant works or consults as an owner, partner, joint venturer,
employee, or independent contractor. If, during the Restricted Period,
Participant agrees to work or consult for another person or entity as an owner,
partner, joint venturer, employee or independent contractor, then Participant
shall provide Equifax before Participant’s first day of work or consultation
with such person’s or entity’s name, the nature of such person’s or entity’s
business, Participant’s job title, and a general description of the services
Participant will provide.

13. Injunctive Relief. If Participant breaches this Restrictive Covenant
Agreement, Participant agrees that:

A. Equifax would suffer irreparable harm;

B. it would be difficult to determine damages, and money damages alone would be
an inadequate remedy for the injuries suffered by Equifax; and

C. if Equifax seeks injunctive relief to enforce this Restrictive Covenant
Agreement, Participant will waive and will not assert any defense that Equifax
has an adequate remedy at law with respect to the breach.

Nothing contained in this Restrictive Covenant Agreement shall limit Equifax’s
right to any other remedies at law or in equity.

14. Clawback. If Participant materially breaches this Restrictive Covenant
Agreement, then the Compensation Committee of the Board (the “Compensation
Committee”) may, notwithstanding any other provision in an equity compensation
award agreement (the “Award Agreement”) to the contrary, cancel, rescind,
suspend, withhold or otherwise restrict or limit Participant’s Award (as that
term is defined in the Award Agreement). Without limiting the generality of the
foregoing, the Committee may also require

 

8



--------------------------------------------------------------------------------

Participant to pay to the Company any gain realized by Participant from the
Shares (as that term is defined in the Award Agreement) awarded during the
period beginning six months prior to the date on which Participant engaged or
began engaging in activity in violation of this Restrictive Covenant Agreement.
Participant agrees that in the event that the Committee takes any action set
forth in this Paragraph: (a) the covenants set forth herein will remain in
effect as Participant will have received consideration above and beyond the
Shares; and (b) Equifax will remain entitled to injunctive relief because it
would not be made whole simply through the potential actions set forth in this
Paragraph. Nothing in this Paragraph limits the terms of the Company’s Policy on
Recovery and Recoupment of Incentive Compensation, effective March 5, 2018, as
amended from time to time.

15. Independent Enforcement. Each of the covenants set forth herein shall be
construed as covenants independent of: (a) any agreements other than this
Restrictive Covenant Agreement; or (b) any other covenants in this Restrictive
Covenant Agreement, and the existence of any claim or cause of action by
Participant against Equifax, whether predicated on this Restrictive Covenant
Agreement or otherwise, regardless of who was at fault and regardless of any
claims that either Participant or Equifax may have against the other, shall not
constitute a defense to the enforcement by Equifax of the covenants set forth
herein. Equifax shall not be barred from enforcing the restrictive covenants set
forth herein by reason of any breach of: (a) any other part of this Restrictive
Covenant Agreement; or (b) any other agreement with Participant.

16. Computer Authorization. Participant agrees that Participant is not
authorized to use Equifax’s computer system or any of Equifax’s IT hardware or
software for any purpose in actual or contemplated competition with Equifax.
This includes but is not limited to: (a) transferring information relating to
Equifax’s Business from Equifax’s system, hardware, or software to an external
device or account for the purpose of using, disclosing, or retaining such
information after the end of Participant’s employment; or (b) deleting
information relating to Equifax’s Business from Equifax’s system, hardware, or
software in advance of the end of Participant’s employment with Equifax.

17. Compliance with Federal and State Law. Participant acknowledges that Equifax
is obligated under federal and state credit reporting and similar laws and
regulations to hold in confidence and not disclose certain information regarding
individuals, firms or corporations which is obtained or held by Equifax, and
that Equifax is required to adopt reasonable procedures for protecting the
confidentiality, accuracy, relevancy and proper utilization of consumer credit
information. In that regard, except as necessary to perform Participant’s duties
for Equifax, Participant will hold in strict confidence, and will not use,
reproduce, disclose or otherwise distribute any information which Equifax is
required to hold confidential under applicable federal and state laws and
regulations, including the federal Fair Credit Reporting Act (15 U.S.C. § 1681
et seq.) and any state credit reporting statutes.

18. Misuse of Data. Participant agrees that any unauthorized disclosure of
confidential codes, system access instructions or file data, intentional
alteration or destruction of data, or unauthorized access or updating of
Participant’s own or any other files can lead to immediate termination and
federal prosecution under the Fair Credit Reporting Act, the Counterfeit Access
Device and Computer Fraud and Abuse Act, or prosecution under other state and
federal laws. Should Participant ever be approached by anyone to commit
unauthorized or illegal acts or to disclose confidential materials or data,
Participant will immediately report this directly to Equifax management.

 

9



--------------------------------------------------------------------------------

19. Waiver. Equifax’s failure to enforce any provision of this Restrictive
Covenant Agreement shall not act as a waiver of that or any other provision.
Equifax’s waiver of any breach of this Restrictive Covenant Agreement shall not
act as a waiver of any other breach.

20. Severability. The provisions of this Restrictive Covenant Agreement are
severable. If any provision is determined to be invalid, illegal, or
unenforceable, in whole or in part, then such provision shall be modified so as
to be enforceable to the maximum extent permitted by law. If such provision
cannot be modified to be enforceable, then the unenforceable element of the
provision (or, failing that, the entire provision) shall be severed from this
Restrictive Covenant Agreement. The remaining provisions and any partially
enforceable provisions shall remain in full force and effect. Equifax states
specifically that Paragraphs 6 and 7 above shall not restrict the right of a
lawyer to practice after termination. Rather, for any lawyer signing this
Restrictive Covenant Agreement, Paragraphs 6 and 7 shall not apply to
Competitive Tasks involving the practice of law.

21. Governing Law. This Restrictive Covenant Agreement shall be governed by and
construed in accordance with the laws of the State of Georgia, without reference
to Georgia’s choice of law rules.

22. No Strict Construction. If there is a dispute about the language of this
Restrictive Covenant Agreement, the fact that one Party drafted the Restrictive
Covenant Agreement shall not be used in its interpretation.

23. Entire Agreement. This Restrictive Covenant Agreement constitutes the entire
agreement between the Parties concerning the subject matter of this Restrictive
Covenant Agreement. This Restrictive Covenant Agreement supersedes any prior
communications, agreements or understandings, whether oral or written, between
the Parties relating to the subject matter of this Restrictive Covenant
Agreement, except for any handbooks or security policies issued by Equifax and
applicable to Participant.

24. Amendments. Participant understands that at any time during his employment,
Equifax may request that Participant sign an amendment to this Restrictive
Covenant Agreement that would modify the restrictive covenants herein based on
changes to Participant’s duties, changes in the area for which Participant has
responsibility, changes in Equifax’s Business, or changes in the law regarding
restrictive covenants. This Restrictive Covenant Agreement may not otherwise be
amended or modified except in writing signed by both Parties.

25. Successors and Assigns. This Restrictive Covenant Agreement shall be
assignable to, and shall inure to the benefit of, Equifax’s successors and
assigns, including, without limitation, successors through merger, name change,
consolidation, or sale of a majority of Equifax’s stock or assets, and shall be
binding upon Participant. Participant shall not have the right to assign his
rights or obligations under this Restrictive Covenant Agreement. The covenants
contained in this Restrictive Covenant Agreement shall survive cessation of
Participant’s employment with the Company, regardless of who causes the
cessation or the reason for the cessation.

 

10



--------------------------------------------------------------------------------

26. Exclusive Jurisdiction and Venue. Participant agrees that any claim arising
out of or relating to this Restrictive Covenant Agreement shall be brought
exclusively in the state or federal courts of competent jurisdiction located in
the State of Georgia. Participant consents to the personal jurisdiction of such
courts and thereby waives: (a) any objection to jurisdiction or venue; or
(b) any defense claiming lack of jurisdiction or improper venue, in any action
brought in such courts.

Participant acknowledges that he has carefully read this Restrictive Covenant
Agreement, knows and understands its terms and conditions, and has had the
opportunity to ask the Company any questions Participant may have had prior to
accepting this Restrictive Covenant Agreement. Participant also acknowledges
that he consulted an attorney of Participant’s choice to review this Restrictive
Covenant Agreement before accepting it.

Signatures Follow

 

11



--------------------------------------------------------------------------------

Date: March 27, 2018      

/s/ Mark W. Begor

      Mark W. Begor    Accepted:          Equifax Inc.      

/s/ Mark L. Feidler

      Mark L. Feidler       Non-Executive Chairman       Equifax Inc. Board of
Directors

 

12